        
EXHIBIT 10.1


Execution Version
Confidential Treatment Requested
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission.
Asterisks denote omissions.

                                                






AMENDED AND RESTATED
WAREHOUSE CREDIT AGREEMENT


dated as of March 25, 2019,
among
LENDINGCLUB WAREHOUSE I LLC


as Borrower




THE LENDERS FROM TIME TO TIME PARTY HERETO,




CITIBANK, N.A.,
as Administrative Agent
and


WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Paying Agent and Collateral Trustee


                                                











--------------------------------------------------------------------------------






ARTICLE I
DEFINITIONS    1

SECTION 1.01
Definitions    1

SECTION 1.02
Other Definitional Provisions        27

ARTICLE II
THE CREDITS    28

SECTION 2.01
Advances    28

SECTION 2.02
Commitments        30

SECTION 2.03
Mandatory Principal Payments        30

SECTION 2.04
Voluntary Prepayments and Releases        30

SECTION 2.05
Recording Loans        32

SECTION 2.06
Interest; Fees; Monthly Invoices        33

SECTION 2.07
Increased Costs        33

SECTION 2.08
Taxes        34

SECTION 2.09
Costs Related to Advance or Prepayment Failures    36

SECTION 2.10
Designation of Different Lending Office    36

SECTION 2.11
Syndication    37

SECTION 2.12
Illegality; Substituted Interest Rates    37

ARTICLE III
COLLECTIONS, PAYMENTS AND DISTRIBUTIONS    38

SECTION 3.01
Obligor Payments; Netting of Seller and Servicer Purchases; Account Deposits and
Transfers    38

SECTION 3.02
Distributions    39

SECTION 3.03
Payments Generally    41

SECTION 3.04
Establishment and Maintenance of Accounts    42

SECTION 3.05
Distribution Reporting; Lender Access to Information    43

ARTICLE IV
REPRESENTATIONS AND WARRANTIES    44

SECTION 4.01
Representations and Warranties of the Borrower    44

SECTION 4.02
No Waiver    51

ARTICLE V
CONDITIONS    51

SECTION 5.01
Conditions to the Initial Advance    51

SECTION 5.02
Conditions to Each Advance and Release    54

SECTION 5.03
Conditions to Amendment and Restatement of the Existing Credit Agreement    55

ARTICLE VI
COVENANTS    56

SECTION 6.01
Affirmative Covenants    56

SECTION 6.02
Negative Covenants    61

SECTION 6.03
Hedging Covenant    63



ARTICLE VII
EVENTS OF DEFAULT    63



i



--------------------------------------------------------------------------------







SECTION 7.01
Events of Default    63

SECTION 7.02
Remedies    65

SECTION 7.03
Securitization Cooperation    65

ARTICLE VIII
AGENTS; SPECIAL LENDER TERMS; LIMITATIONS OF CLAIMS    66

SECTION 8.01
Agents    66

SECTION 8.02
The Collateral Trustee    68

SECTION 8.03
Multiple Roles    69

SECTION 8.04
Acknowledgement and Consent to Bail-In of EEA Financial

Institutions    69
SECTION 8.05
Limitation on Claims Against Conduit Lenders    70

ARTICLE IX
MISCELLANEOUS PROVISIONS    70

SECTION 9.01
Amendments; Supplements; Modifications; Waivers    70

SECTION 9.02
Confidentiality; Publicity    71

SECTION 9.03
Binding on Successors and Assigns    73

SECTION 9.04
Termination; Survival    75

SECTION 9.05
Transaction Documents; Entire Agreement    75

SECTION 9.06
Payment of Costs and Expenses; Indemnification    75

SECTION 9.07
Notices    77

SECTION 9.08
Severability of Provisions    78

SECTION 9.09
Tax Characterization    78

SECTION 9.10
Full Recourse to Borrower    78

SECTION 9.11
Governing Law    78

SECTION 9.12
Submission to Jurisdiction    78

SECTION 9.13
Waiver of Jury Trial    79

SECTION 9.14
Counterparts; Electronic Delivery    79

SECTION 9.15
Nonpetition Covenants    79



ii



--------------------------------------------------------------------------------







SCHEDULES AND EXHIBITS
Schedule I
Conduit Lender; Committed Lender; Commitment; Related Group
Schedule II
Advance Rate and Vintage Loss Percentage Calculations
Schedule III
Data File Fields
Schedule IV
Eligible Receivables Criteria
Schedule V
Excess Concentration Calculation
Schedule VI
Separateness Covenants
Schedule VII
Seller Financial Covenants
Schedule VIII
ERISA
Schedule IX
Permitted Holders
Exhibit A
Form of Advance Notice
Exhibit B
Form of Assignment and Assumption Agreement
Exhibit C
Form of Borrowing Base Certificate
Exhibit D
Credit and Collection Policy Summary*
Exhibit E
Form of Financials Compliance Certificate
Exhibit F


Form of Prepayment/Release Notice


Exhibit G
Form of Servicer’s Monthly Settlement Certificate









































* Confidential Treatment Requested


iii



--------------------------------------------------------------------------------








AMENDED AND RESTATED WAREHOUSE CREDIT AGREEMENT
This AMENDED AND RESTATED WAREHOUSE CREDIT AGREEMENT, dated as of March 25, 2019
(as amended, supplemented, restated or otherwise modified from time to time in
accordance with the terms hereof, this “Agreement”), is made by and among
LENDINGCLUB WAREHOUSE I LLC, a Delaware limited liability company, as borrower
(the “Borrower”), the LENDERS (as defined in Article I), CITIBANK, N.A., a
national banking association, as administrative agent (in such capacity, the
“Administrative Agent”), and WILMINGTON TRUST, NATIONAL ASSOCIATION, a national
banking association (“WTNA”), in its capacity as paying agent (in such capacity,
the “Paying Agent”) and collateral trustee (in such capacity, the “Collateral
Trustee”).
W I T N E S S E T H:
WHEREAS, the Borrower is a Delaware limited liability company that is a wholly
owned subsidiary of LendingClub Corporation (“LendingClub”);
WHEREAS, the parties hereto previously entered into the Warehouse Credit
Agreement, dated as of October 10, 2017 (as amended, supplemented, restated or
otherwise modified from time to time prior to the date hereof in accordance with
the terms hereof, the “Existing Credit Agreement”);
WHEREAS, the Borrower has requested that the Lenders, the Administrative Agent,
the Paying Agent and the Collateral Agent amend and restate the Existing Credit
Agreement in accordance with the terms of this Agreement;
WHEREAS, LendingClub, in its individual capacity, may from time to time sell or
transfer non-revolving unsecured consumer loans to the Borrower;
WHEREAS, LendingClub was appointed as Servicer to service, collect and
administer such consumer loans on behalf of the Borrower and its assignees;
WHEREAS, the Lenders may finance a portion of the purchase by the Borrower of
such consumer loans pursuant to the terms hereof;
WHEREAS, the Borrower granted to the Collateral Trustee, for the benefit of the
Secured Parties (as defined in Article I), a security interest in all consumer
loans acquired by the Borrower from LendingClub and all other property of the
Borrower; and
WHEREAS, the Administrative Agent, Paying Agent and Collateral Trustee were
appointed by the Lenders to administer the facility arising hereunder, make
certain payments and distributions hereunder, and to perform such other duties
in the manner and pursuant to the terms herein set forth;
NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
ARTICLE I
DEFINITIONS


SECTION 1.01     Definitions. As used in this Agreement and unless the context
requires a different meaning, capitalized terms used but not defined herein
(including the preamble hereto) shall have the meanings specified below:


1



--------------------------------------------------------------------------------







“Account Bank” means WTNA or any successor financial institution at which the
Collection Account is held.
“Account Control Agreement” means the Account Control Agreement, dated as of the
Closing Date, among the Borrower, the Collateral Trustee, the Administrative
Agent and the Account Bank.
“Activity Date” means a date that is either an Advance Date or a
Prepayment/Release Date.
“Administrative Agent” has the meaning set forth in the introduction hereto, or
any successors or assigns in such capacity.
“Advance” means each new advance of Loan proceeds to the Borrower pursuant to
Section 2.01.
“Advance Date” has the meaning set forth in Section 2.01(b).
“Advance Rate” has the meaning set forth on Schedule II.
“Advance Notice” means a notice by the Borrower of a requested Advance
substantially in the form of Exhibit A or such other form as shall be mutually
agreed by the Administrative Agent and Borrower.
“Affiliate” of any Person means any Person who directly or indirectly controls,
is controlled by, or is under direct or indirect common control with such
Person. For purposes of this definition, the term “control” when used with
respect to any Person means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling”, “controlled
by” and “under common control with” have meanings correlative to the foregoing.
“Agents” means the Paying Agent, Administrative Agent, and Collateral Trustee.
“Aggregate Loan Amount” means, at any time, an amount equal to the aggregate
outstanding principal dollar amount of all of the Advances by the Lenders
hereunder that have been remitted to the Borrower at or prior to such time,
minus the amount of principal repayments received and applied by the Lenders
hereunder at or prior to such time.
“Amendment Fee” has the meaning assigned to such term in the Fee Letter.
“Amortization Event” means the occurrence of any one of the following events as
of any date of determination:
(a)    the Vintage Loss Percentage as of the last day of the most recent
Collection Period exceeds [***]*%;
(b)    the average Delinquency Ratio for the three most recently ended
Collection Periods exceeds [***]*%;
(c)    there is a Material Adverse Change; or
(d)    a Regulatory Trigger Event has occurred and is continuing that has an RTE
Effect on five or more States or on the United States.


* Confidential Treatment Requested


2



--------------------------------------------------------------------------------







“Annual Percentage Rate” or “APR” of a Receivable means the annual percentage
rate charged with respect to such Receivable for interest, finance charges or
service charges, as determined pursuant to the Federal Truth-in-Lending Act.
“Applicable Advance Percentage” means, at any time, with respect to any Lenders
in a Related Group, the ratio of the Commitments of the Committed Lenders in
such Related Group at such time to the Facility Limit.
“Assignment and Assumption Agreement” means either (a) an assignment and
assumption agreement substantially in the form of Exhibit B, or (b) any
assignment documentation that has been approved by the Administrative Agent,
which approval shall not be unreasonably withheld.
“AUP Letter” means an agreed-upon procedures letter provided by a nationally
recognized accounting firm or other independent provider reasonably selected by
the Administrative Agent (and, if no Event of Default has occurred and is
continuing, approved by the Borrower), setting forth the results of a compliance
engagement conducted within the scope reasonably specified by the Administrative
Agent with respect to the Servicer, Borrower, and the Collateral.
“Authorized Officer” means, with respect to any Person, any officer of such
Person or of its agent (acting pursuant to a power of attorney) who is
authorized to act for such Person and who is identified on the list of
Authorized Officers delivered by such Person to the Administrative Agent (which
shall promptly make such information available to the Lenders in accordance with
its customary practice) on the Closing Date, as such list may be modified or
supplemented at any time and from time to time by such Person.
“Availability” means, as of any Advance Date, an amount equal the remainder of
(i) the lesser of (A) the Facility Limit and (B) the Borrowing Base, minus (ii)
the Aggregate Loan Amount (after giving effect to any principal repayments to be
made on such Advance Date but prior to giving effect to any new Advance to be
made on such Advance Date).
“Available Funds” means, with respect to any Settlement Date, the sum of the
following amounts, without duplication: (i) all Collections on Purchased
Receivables received during the preceding Collection Period; (ii) all Seller
purchase price payments with respect to repurchases of Purchased Receivables
pursuant to the Receivables Purchase Agreement that were either received during
the preceding Collection Period or received pursuant to Section 3.01(c) in
connection with such Settlement Date (if not subject to netting described in
Section 3.01(c)); (iii) any indemnity payments paid by the Seller pursuant to
the Receivables Purchase Agreement or by the Servicer pursuant to the Servicing
Agreement; (iv) all voluntary and mandatory prepayments by the Borrower,
including in connection with any Release or Borrowing Base Deficiency, that have
not been distributed to the Lenders prior to any applicable Settlement Date; (v)
any payments received under any Hedging Agreement or otherwise with respect to
any Hedging Transaction; (vi) all amounts withdrawn from the Reserve Account and
deposited into the Collection Account with respect to such Settlement Date
pursuant to Section 3.01(d); and (vii) any interest or earnings on and proceeds
of the Collection Account.
“Backup Servicer” means First Associates Loan Servicing, LLC, as initial Backup
Servicer, or any other Person appointed as Backup Servicer by the Borrower with
the prior written consent of the Administrative Agent.
“Backup Servicing Agreement” means, (i) initially, the Amended and Restated
Backup Servicing Agreement dated as of the Effective Date among the Backup
Servicer, the Servicer, WTNA and the Borrower; and (ii) thereafter, any
successor Backup Servicing Agreement; provided, that if a sub-backup servicer is
appointed, with the prior written consent of the Administrative Agent (which
consent


3



--------------------------------------------------------------------------------





shall not be unreasonably withheld or delayed), all references herein to the
Backup Servicing Agreement shall also include, unless the context requires
otherwise, references to the sub-backup servicing agreement.
“Backup Servicing Fee” means the fees payable to the Backup Servicer pursuant to
the Backup Servicing Agreement on each Settlement Date in respect of the
immediately preceding Collection Period; provided that such fees shall not apply
to any Backup Servicer that is then acting as successor servicer; provided,
further, that if a sub-backup servicer is appointed hereunder, with the prior
written consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed), all references herein to the Backup Servicing
Fee shall also include, as a separate obligation of the Borrower, unless the
context requires otherwise, references to the sub-backup servicing fee (which
shall be payable hereunder on a pari passu basis with the Backup Servicing Fee
of the primary Backup Servicer) (but without duplication if the fee payable to
the sub-backup servicer is payable from or forms part of the Backup Servicing
Fee pursuant to the Backup Servicing Agreement).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended from time
to time, and as codified as 11 U.S.C. Section 101 et seq., and all rules and
regulations promulgated thereunder.
“Bankruptcy Receivable” means any Receivable with respect to which all or a
portion thereof has been discharged under applicable Debtor Relief Laws or an
Insolvency Event has occurred with respect to the applicable Obligor.
“Benchmark Rate” means, (i) with respect to any Conduit Lender, the CP rate (or,
at the option of any such Conduit Lender, on and after the date that such
Conduit Lender gives written notice to the Agents and the Borrower, LIBOR), and
(ii) with respect to any Committed Lender, LIBOR; provided, that solely with
respect to any Conduit Lender that is not a Citibank Person, the Benchmark Rate
with respect to such Conduit Lender (that is not a Citibank Person) at any time
shall not exceed LIBOR at such time.
“Borrower” has the meaning given to it in the introduction hereto, together with
its permitted successors and assigns.
“Borrower’s Designated Account” means any bank account in the name of the Seller
or any other Person that has been identified in a written notice by the Borrower
to the Paying Agent and the Administrative Agent.
“Borrower Organizational Documents” means (i) the Certificate of Formation of
the Borrower filed with the Secretary of State of the State of Delaware; and
(ii) the Amended and Restated Limited Liability Company Agreement dated on or
about October 6, 2017.


“Borrowing Base” means, at any time, an amount equal to the product of (A) the
Advance Rate at such time, multiplied by (B) the Net Eligible Pool Balance at
such time.
“Borrowing Base Certificate” means the certificate from the Servicer, executed
and delivered by the Servicer as servicer for the Borrower, setting forth the
calculation of the Borrowing Base,


4



--------------------------------------------------------------------------------





substantially in the form of Exhibit C, and certifying as to the accuracy of
such Borrowing Base calculation and the information set forth in the related
Data File attached thereto.
“Borrowing Base Deficiency” means, at any time, the remainder (if positive) of
(i) the Aggregate Loan Amount at such time, minus (ii) the Borrowing Base at
such time.
“Business Day” means any (i) day other than a Saturday, a Sunday or other day on
which commercial banks located in the states of Delaware or New York are, or the
fixed income trading market in New York is, authorized or obligated to be
closed, and (ii) if the applicable Business Day relates to the determination of
LIBOR, a day which is a day described in the foregoing clause (i) and that is
also a day open for trading by and between banks in the London interbank
eurodollar market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that, for the avoidance of doubt, any obligations relating to a lease
that was accounted for by such Person as an operating lease as of December 17,
2015 and any lease entered into after December 17, 2015 by such Person that
would properly have been accounted for as an operating lease under GAAP as in
effect as of December 17, 2015 shall be accounted for as obligations relating to
an operating lease and not as Capital Lease Obligations.
“Change of Control” means:
(a)    LendingClub merges or consolidates with any other Person and after giving
effect to such merger or consolidation, LendingClub is not the surviving entity,
or LendingClub sells all or substantially all of the assets of LendingClub and
its Restricted Subsidiaries, taken as a whole, to any other Person;
(b)    the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Exchange Act and the
rules of the Securities and Exchange Commission thereunder), other than the
Permitted Holders, of Equity Interests in LendingClub representing more than 35%
of the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests in LendingClub;
(c)    LendingClub, or a direct or indirect wholly-owned Domestic Subsidiary of
LendingClub, no longer owns or controls 100% of the Equity Interests in the
Borrower; or
(d)    the Borrower merges or consolidates with, or sells all or substantially
all of its assets to, any other Person.
“Charged-Off Receivable” means a Receivable that (a) is [***]* days or more
contractually past due, or (b) has been charged-off or discharged under the
charge-off policy set forth in and forming part of the Credit and Collection
Policy.


“Citibank Person” means Citibank, N.A., each Affiliate of Citibank, N.A., and
each commercial paper conduit that is sponsored, managed or supported by
Citibank N.A. or by any Affiliate of Citibank, N.A., including, without
limitation, each Person that is a Lender hereunder on the Closing Date.
“Closing Date” means October 10, 2017.
“Code” means the Internal Revenue Code of 1986, as amended.
* Confidential Treatment Requested


5



--------------------------------------------------------------------------------







“Cohort” means a group of Receivables that all share the same characteristics
with respect to each of the following: (i) the Receivables in such group are all
classified as “Prime” or are all classified as “Near Prime”, in either case,
under the Seller’s classification system, (ii) the Receivables in such group
with respect to “Prime” Receivables all have the same grade (from A through G)
assigned by the Seller, or with respect to “Near Prime” Receivables, are all in
the same FICO band within the ranges [***]*, [***]* or [***]*, and (iii) the
Receivables in such group all have the same original term.
“Collateral” has the meaning assigned to such term in the Security Agreement.
“Collateral Trustee” has the meaning given to it in the introduction hereto, and
its successors and assigns in such capacity.
“Collection Account” has the meaning ascribed to it in Section 3.04(a).
“Collection Agent” means any Person to whom the Servicer delegates servicing and
collection activities for any Purchased Receivables pursuant to and subject to
the terms and conditions of the Servicing Agreement.
“Collection Period” means each calendar month.
“Collections” means, with respect to any Purchased Receivable, all cash
collections and other cash proceeds of such Purchased Receivable received by the
Borrower, Servicer, any Collection Agent, or any attorney, sub-servicer, agent
or designee of any of them, from or on behalf of the applicable Obligor in
payment of any amounts owed in respect of such Purchased Receivable, including
all Scheduled Payments (whether received in whole or in part, whether related to
a current, future or prior date, and whether paid voluntarily by the applicable
Obligor or received by the Borrower, Servicer, any Collection Agent, or any
attorney, sub-servicer, agent or designee of any of them through any enforcement
action), all payments with respect to fees or other charges, all partial or full
prepayments, all applicable Liquidation Proceeds, and any amounts received by
the Borrower, Servicer, any Collection Agent, or any attorney, sub-servicer,
agent or designee of any of them upon the sale or exchange of such Purchased
Receivable.
“Commitment” means, with respect to each Committed Lender, the commitment of
such Lender to make Advances hereunder pursuant to the terms and subject to the
conditions of this Agreement and the other Transaction Documents, in the amount
set forth on Schedule I, as the same may be reduced or increased from time to
time pursuant to assignments by or to such Committed Lender pursuant to an
Assignment and Assumption Agreement or Section 2.02.
“Commitment Termination Date” means the earliest to occur of (i) October 10,
2020, (ii) the date of the occurrence of any Event of Default pursuant to
Section 7.01(a)(x), (iii) the date that the Administrative Agent declares a
Commitment Termination Date following the occurrence and continuance of any
other Event of Default pursuant to Section 7.02, and (iv) the date the
Commitments are reduced to zero pursuant to Section 2.02.
“Committed Lender” means any financial institution identified as such on
Schedule I with a Commitment hereunder, and any other financial institution that
becomes a Committed Lender in accordance with the terms hereof pursuant to an
Assignment and Assumption Agreement, but excluding any such Person that ceases
to be a Committed Lender hereunder pursuant to the sale of all of its Loan
Amount and Commitment pursuant to one or more Assignment and Assumption
Agreements.
* Confidential Treatment Requested


6



--------------------------------------------------------------------------------







“Conduit Lender” means any financial institution identified as such on Schedule
I and any other commercial paper conduit that has become a party hereto as a
Conduit Lender pursuant to an Assignment and Assumption Agreement, other than
any such Person that ceases to be a Conduit Lender hereunder pursuant to the
full assignment of its Loan Amount and its rights and interests hereunder
pursuant to one or more Assignment and Assumption Agreements.
“Consumer Laws” means federal and State interest and usury laws, the federal
Truth-in-Lending Act, the federal Equal Credit Opportunity Act, the federal Fair
Credit Reporting Act, the federal Fair Debt Collection Practices Act, the
Federal Trade Commission Act and all applicable Federal Trade Commission Trade
Regulation Rules, the Federal Reserve Board’s Regulations B and Z, the
Servicemembers Civil Relief Act, the California Military Reservist Relief Act
and any other federal, State or local law relating to credit extensions to
servicemembers, State-enacted adaptations of the National Consumer Act and of
the Uniform Consumer Credit Code, rules and regulations promulgated by the
Consumer Financial Protection Bureau, all other federal, State and local
consumer credit laws and other consumer protection laws relating to the conduct
of the business of LendingClub or the Borrower, laws requiring the licensing of
consumer finance companies and/or lenders, the Uniform Commercial Code as it
relates to unsecured loans, State and local laws proscribing unlawful, unfair
and/or deceptive acts and practices, federal, State and local laws relating to
privacy and/or data security, and any rules, regulations and/or interpretations
of the foregoing laws.
“Coupon Rate” means, as of any date, the weighted average interest rate
(weighted by Receivable Balance) of Purchased Receivables included in the Net
Eligible Pool Balance as of such date.
“Corporate Trust Office” means the corporate trust office of the Paying Agent
and the Collateral Trustee, located at Rodney Square North, 1100 North Market
Street, Wilmington, Delaware, 19890, Attn: Corporate Trust Administration –
LendingClub Warehouse I LLC.
“CP Rate” means, with respect to each Conduit Lender, for any day during any
Interest Period, without duplication, the per annum rate equivalent to the
weighted average of the per annum rates at which all commercial paper notes
issued by such Conduit Lender to fund Advances or maintain its Loan were sold,
whether specifically issued or allocated in whole or in part by such Conduit
Lender to fund or maintain the Advances made by such Conduit Lender during such
period, as determined by its funding agent (on behalf of such Conduit Lender),
including (x) the commissions of placement agents and dealers in respect of such
commercial paper notes, to the extent such commissions are allocated, in whole
or in part, to such commercial paper notes by such Conduit Lender or its funding
agent (on behalf of such Conduit Lender), (y) all reasonable costs and expenses
of any issuing and paying agent or other person responsible for the
administration of such Conduit Lender’s commercial paper programs in connection
with the preparation, completion, issuance, delivery or payment of such
commercial paper, and (z) the costs of other borrowings to fund small or odd
dollar amounts that are not easily accommodated in the commercial paper market;
provided, however, that if any component of such rate is a discount rate, in
calculating the CP Rate, the funding agent for such Conduit Lender shall, for
such component, use the rate resulting from converting such discount rate to an
interest bearing equivalent rate per annum.
“Credit and Collection Policy” means (i) the credit policy used by the Seller
and the collection policy (including the charge-off policy) used by the Servicer
as set forth as Exhibit D, and (ii) any of the “Credit Criteria” as set forth
in, and as defined pursuant to, any Addendum to the Receivables Purchase
Agreement, in the case of any of the foregoing, as such credit policy,
collection policy, or applicable Credit Criteria may be modified from time to
time pursuant to Section 6.02(f).
“Custodian” means either (i) LendingClub, in its capacity as Custodian pursuant
to the Servicing Agreement, or (ii) any successor Custodian selected by the
Borrower with the prior written


7



--------------------------------------------------------------------------------





consent of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed); provided, that any such consent by the Administrative
Agent shall be subject to (A) such successor Custodian becoming party to a
collateral control agreement in form and substance acceptable to the
Administrative Agent in its sole discretion; (B) the transfer (at the sole cost
of the Borrower) of all Receivables Documents for all Purchased Receivables and
any related Receivables Records then held by the Custodian that is resigning or
being terminated from such Custodian to the successor Custodian; and (C) receipt
by the Agents and Lenders of a legal opinion from counsel to the Borrower
reasonably acceptable to the Administrative Agent with respect to “control” of
the sole authoritative copy of all promissory notes and other applicable
Receivables Documents with respect to all Purchased Receivables by the
Collateral Trustee, for the benefit of the Secured Parties, pursuant to any
collateral control agreement with the successor Custodian.
“Data File” means an electronic file, in a computer readable format reasonably
satisfactory to the Administrative Agent containing the loan-level detail,
information and data fields listed on Schedule III and such other information as
is reasonably required by the Administrative Agent with respect to the Purchased
Receivables, which Data File shall separately list and identify (as of the date
of such Data File) the Eligible Receivables, Excluded Receivables and other
Purchased Receivables (that are not Eligible Receivables); provided, that
Receivables that are or have been subject to Release or that have been purchased
by Seller or any other Person shall not be included as Purchased Receivables and
shall only be listed in any Data File delivered in connection with such Release
to identify such Receivables in connection with any such Release or sale.
“DBD Trigger Event” has the meaning given to it in the Servicing Agreement.
“DBRS” means DBRS, Inc. and any successor to its rating agency business.
“Debtor Relief Law” means any law governing Persons or property with respect to
liquidation, conservatorship, bankruptcy, insolvency, moratorium, rearrangement,
receivership, reorganization, readjustment of indebtedness, or similar debtor
relief laws, any laws affecting the rights of creditors generally of any
jurisdiction, and any law permitting a debtor to obtain a stay or compromise of
the claims of creditors against it, in any such case, whether arising under
foreign law, US federal law (including the Bankruptcy Code), any State or local
law, or any other applicable Requirements of Law.
“Default” means any occurrence that is, or with notice or the lapse of time or
both would become, an Event of Default.
“Default Margin” has the meaning assigned to such term in the Fee Letter.
“Default Margin Period” means any period during which an Event of Default has
occurred and is continuing.
“Defaulting Lender” shall have the meaning set forth in any amendment hereto
executed pursuant to Section 2.11 hereof.
“Delinquency Ratio” means, as of the close of business on the last day of any
Collection Period, the ratio of (a) the aggregate Receivable Balance of all
Managed Pool Receivables that are Delinquent Receivables on such date over (b)
the Managed Pool Balance on such date.
“Delinquent Receivable” means any Receivable (a) that is not a Charged-Off
Receivable or a Bankruptcy Receivable, and (b) with respect to which all or any
portion of a scheduled payment remains unpaid for more than fifteen (15) days
past its scheduled due date.


8



--------------------------------------------------------------------------------





“Designated Business Days” means (a) prior to a DBD Trigger Event, four (4)
Business Days, (b) on and after a DBD Trigger Event, two (2) Business Days and
(c) on and after Reverse DBD Trigger Event until a subsequent DBD Trigger Event,
four (4) Business Days.
“Disqualified Institution” means, on any date, any Person designated by the
Borrower as a “Disqualified Institution” by written notice delivered to the
Administrative Agent and consented to by the Administrative Agent (such consent
not to be unreasonably withheld or delayed) (which shall promptly make such
information available to the Lenders in accordance with its customary practice)
at least three (3) Business Days before such date; provided that “Disqualified
Institutions” shall exclude any Person that the Borrower has designated as no
longer being a “Disqualified Institution” by written notice delivered to the
Administrative Agent from time to time.
“Dodd-Frank Act” means The Dodd-Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173).
“Dollar” or “$” means lawful money of the United States of America.
“Domestic Subsidiary” means a Subsidiary of LendingClub that is a United States
person within the meaning of Section 7701(a)(30) of the Code.
“Drawn Margin” has the meaning set forth in the Fee Letter.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition;
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” has the meaning set forth in Section 5.03.
“Electronic Receivables Laws” means, as applicable, the Electronic Signatures in
Global and National Commerce Act (E-Sign Act), Uniform Electronic Transactions
Act (UETA), and any other applicable Requirements of Law governing (i)
electronic execution of documents and instruments; and/or (ii) the transfer,
assignment or pledge of electronic promissory notes and instruments.
“Eligible Assignee” means, with respect to any Lender, (i) any other Lender;
(ii) any Affiliate of any Lender that is a financial institution and is
majority-owned by such Lender or by any corporation controlling such Lender,
(iii) any liquidity provider to or sponsor of any Conduit Lender or financial
institution otherwise providing the commitment in the event a Conduit Lender
chooses not to fund; and (iv) any ABCP conduit sponsored, administered or
supported by any Lender or any Affiliate of any Lender; provided that no
Disqualified Institution shall be an Eligible Assignee.
“Eligible Pool Balance” means, at any time, the sum of the Receivable Balances
of all Purchased Receivables that are Eligible Receivables at such time (other
than Excluded Receivables), and


9



--------------------------------------------------------------------------------





expressly excluding any Charged-Off Receivables, Bankruptcy Receivables,
Delinquent Receivables and other Purchased Receivables that are not Eligible
Receivables at such time.
“Eligible Receivable” has the meaning set forth on Schedule IV.
“Enforcement Action” means any action under applicable law to: (a) foreclose,
execute, levy, or collect on, take possession or control of, sell or otherwise
realize upon (judicially or non-judicially), or lease, license, or otherwise
dispose of (whether publicly or privately), Collateral, or otherwise exercise or
enforce remedial rights with respect to Collateral (including by way of setoff,
recoupment, notification of a public or private sale or other disposition
pursuant to the UCC or other applicable law, notification to account debtors,
and notification to depositary banks under deposit account control agreements);
(b) solicit bids from third Persons to conduct the liquidation or disposition of
Collateral or to engage or retain sales brokers, marketing agents, investment
bankers, accountants, appraisers, auctioneers, or other third Persons for the
purposes of valuing, marketing, promoting, and selling Collateral; (c) receive a
transfer of Collateral in satisfaction of Obligations; or (d) otherwise enforce
a security interest or exercise another right or remedy, as a secured creditor
or otherwise, pertaining to the Collateral at law, in equity, or pursuant to the
Transaction Documents (including the commencement of applicable legal
proceedings or other actions with respect to all or any portion of the
Collateral).
“Equity Interests” means, with respect to any Person, shares of capital stock,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in such
Person, and any warrants, options or other rights entitling the holder thereof
to purchase or acquire any such equity interest; provided that Equity Interests
shall not include (a) Trust Certificates, or (b) any debt securities that are
convertible into or exchangeable for any combination of Equity Interests and/or
cash until any such conversion or exchange.
“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any person that for purposes of Title I or Title IV of
ERISA or Section 412 of the Code would be deemed at any relevant time to be a
single employer or otherwise aggregated with the Borrower or a Subsidiary under
Section 414(b), (c), (m) or (o) of the Code or Section 4001 of ERISA.
“ERISA Event” means any one or more of the following: (a) any reportable event,
as defined in Section 4043 of ERISA, with respect to a Pension Plan, as to which
notice has not been waived under applicable PBGC regulations; (b) the
termination of any Pension Plan under Section 4041(c) of ERISA; (c) the
institution of proceedings by the PBGC under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(d) the failure to make a required contribution to any Pension Plan that would
result in the imposition of a lien or other encumbrance or the provision of
security under Section 430 of the Code or Section 303 or 4068 of ERISA, or the
arising of such a lien or encumbrance; the failure to satisfy the minimum
funding standard under Section 412 of the Code or Section 302 of ERISA, whether
or not waived; or a determination that any Pension Plan is, or is expected to
be, considered an at-risk plan within the meaning of Section 430 of the Code or
Section 303 of ERISA; (e) engaging in a non-exempt prohibited transaction within
the meaning of Section 4975 of the Code or Section 406 of ERISA with respect to
a Plan; (f) the complete or partial withdrawal of any Borrower, Subsidiary or
ERISA Affiliate from a Multiemployer Plan which results in the imposition of
Withdrawal Liability; (g) the insolvency under Title IV of ERISA of any
Multiemployer Plan; (h) a determination that any Multiemployer Plan is in
endangered or critical status under Section 432 of the Code or Section 305 of
ERISA; or (i) the withdrawal of the Borrower or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which such
entity was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or
the cessation of operations by the Borrower or any ERISA Affiliate that would be
treated as a withdrawal from a Pension Plan under Section 4062(d) of ERISA.


10



--------------------------------------------------------------------------------





“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning assigned to such term in Section 7.01 of this
Agreement.
“Exception” has the meaning assigned to such term is Section 2.01(g) of this
Agreement.
“Excess Concentration Amount” has the meaning set forth on Schedule V.
“Excess Spread” means, as of any date, the Coupon Rate less the sum of (i)
[***]*% and (ii) the Interest Rate as of the preceding Settlement Date;
provided, that if there are different Benchmark Rates being used by different
Lenders at such time, references to the Interest Rate shall mean the weighted
average Interest Rate (weighted by Loan Amount of each such Lender).
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“Excluded Receivable” means a Purchased Receivable that the Servicer selects, in
its sole discretion, to classify as an “Excluded Receivable”, as long as, at the
time of the initial classification, such Purchased Receivable is not a
Delinquent Receivable, Bankruptcy Receivable or Charged-Off Receivable;
provided, if the Servicer chooses to change the classification of any Eligible
Receivable that had been classified as an “Excluded Receivable” at any time to
no longer being classified as an “Excluded Receivable”, such Eligible Receivable
shall be treated as a newly acquired Purchased Receivable on such date.
“Excluded Taxes” means with respect to any Lender, Participant or any other
recipient of any payment to be made by or on account of any Loan hereunder,
(i) Taxes imposed on or measured by its net income (however denominated), branch
profits Taxes, and franchise Taxes imposed on it (in lieu of net income Taxes),
by the jurisdiction (or any political subdivision thereof), in each case (A) as
a result of a present or future connection between any such Lender, Participant
or any recipient of any payment to be made by or on account of any Loan and such
jurisdiction or political subdivision or Governmental Authority thereof (other
than connections arising from such Lender, Participant or other recipient having
executed, delivered, become a party to, performed its obligations under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Transaction Document, or sold or
assigned an interest in any Loan or Transaction Document), or (B) as a result of
such Lender, Participant or any recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof); (ii) U.S. federal
withholding Taxes imposed on amounts payable to or for the account of any
Lender, Participant or other recipient with respect to an applicable interest in
a Loan pursuant to a law in effect on the date on which such Lender acquires
such interest in the Loan or the date on which such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.08,
amounts with respect to such Taxes were payable either to such Lender’s,
Participant’s or other recipient’s assignor immediately before such Lender,
Participant or other recipient became a party hereto or to such Lender
immediately before it changed its lending office; (iii) Taxes attributable to
such Lender, Participant or other recipient’s failure to comply with Section
2.08(d); and (iv) any U.S. federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning assigned to it in the Recitals
hereto.
“Facility” means the lending facility established pursuant to this Agreement and
the other Transaction Documents.
* Confidential Treatment Requested


11



--------------------------------------------------------------------------------





“Facility Limit” means the sum of the Commitments of all of the Committed
Lenders hereunder, which on the Closing Date was two hundred fifty million
dollars ($250,000,000.00).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any applicable
intergovernmental agreement entered into thereunder (and any foreign legislation
implemented to give effect to such intergovernmental agreements) and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.
“Fee Letter” means that amended and restated letter dated as of March 25, 2019,
made by the Administrative Agent, and accepted by the Borrower.
“Final Maturity Date” means the earlier to occur of (a) the third anniversary
hereof (on the same calendar day), or if such day is not a Business Day, the
next Business Day, and (b) the day on which the Loans have been declared or
otherwise become due and payable following the occurrence and continuance of an
Event of Default pursuant to Section 7.02.
“Financials Compliance Certificate” means the compliance certificate
substantially in the form of Exhibit E or such other form as shall be mutually
agreed by the Administrative Agent and Borrower.
“Fitch” means Fitch Ratings Inc. and any successor to its rating agency
business.
“GAAP” means U.S. generally accepted accounting principles occasioned by the
promulgation of rules, regulations, pronouncements or opinions by the Financial
Accounting Standards Board or the American Institute of Certified Public
Accountants (or successors thereto or agencies with similar functions) from time
to time.
“GLB Act” has the meaning given to such term in the Receivables Purchase
Agreement.
“Governmental Authority” means any foreign or the United States government, any
state, local or other political subdivision thereof, and any Person exercising
executive, legislative, judicial, quasi-judicial, regulatory, or administrative
functions thereof or pertaining thereto, including without limitation, any U.S.
bank regulatory agency, any foreign bank regulatory agency, any court, any
central bank, any regulator and any other governmental authority.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness; provided that the term
Guarantee shall not include (a) loan repurchase obligations or (b) endorsements
for collection or deposit in the ordinary course of business, or customary
indemnification obligations entered into in connection with any acquisition or
disposition of assets or of other entities (other than to the extent that the
primary obligations that are the subject of such indemnification obligation
would be considered Indebtedness hereunder).


12



--------------------------------------------------------------------------------





“Hedge Counterparty” means any entity that has entered into a Hedging Agreement
with the Borrower.
“Hedge Trigger Event” means any date on which (i) the Aggregate Loan Amount is
greater than zero, and (ii) the average Excess Spread for the three most
recently ended Collection Periods is less than [***]*%.
“Hedging Agreement” means an agreement (whether or not in writing) that governs
or gives rise to a Hedging Transaction.
“Hedging Transaction” means an interest rate cap, interest rate swap, or other
hedging transaction.
“Indebtedness” of any Person at any date means, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business, deferred employee compensation arrangements in the ordinary course of
business and earn-out obligations), (c) all obligations of such Person evidenced
by notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all Capital Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of bankers’
acceptances, letters of credit, surety bonds or similar arrangements, (g) all
Guarantees of such Person in respect of obligations of the kind referred to in
clauses (a) through (f) above, and (h) all obligations of the kind referred to
in clauses (a) through (g) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned or acquired by
such Person, whether or not such Person has assumed or become liable for the
payment of such obligation. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.
“Indemnified Liabilities” has the meaning given to it in Section 9.06(b).
“Indemnified Parties” has the meaning given to it in Section 9.06(b).
“Indemnified Taxes” has the meaning given to it in Section 2.08(a).






* Confidential Treatment Requested


13



--------------------------------------------------------------------------------





“Independent” means, with respect to any special member, manager or director of
the Borrower, a natural person who: (i) for the five-year period prior to his or
her appointment as Independent special member, Independent manager or
Independent director of the Borrower has not been, and during the continuation
of his or her service thereas is not (other than in his or her role as
Independent special member, Independent manager or Independent director of the
Borrower): (A) an employee, director, stockholder, member, manager, partner or
officer of LendingClub or any of its Subsidiaries; (B) a customer or supplier
(other than in connection with serving as Independent special member,
Independent manager or Independent director of the Borrower) of LendingClub or
any of its Subsidiaries; or (C) any member of the immediate family of a person
described in the foregoing clause (A) or (B); and (ii) has (A) prior experience
as an independent director or independent manager for a corporation or limited
liability company whose charter or organizational documents required the
unanimous consent of all directors or managers (including the independent
director or independent manager), as the case may be, before such corporation or
limited liability company could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or State law relating to bankruptcy; and (B) at least
three years of employment experience with one or more entities that provide, in
the ordinary course of their respective businesses, advisory, management or
placement services (including providing independent managers or directors) to
issuers of securitization or structured finance instruments, agreements or
securities.
“Information” means, with respect to the Borrower as a disclosing party and any
Agent or Lender as a recipient, all information provided by the Borrower,
LendingClub or any of its Subsidiaries or their respective advisers or
representatives to any such recipient relating to the Borrower, LendingClub or
any of its Subsidiaries or any of their respective businesses and expressly
excluding any such information that is public, independently developed (without
breach of Section 9.02), or made available to any Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower, LendingClub or any of
their respective Subsidiaries or their respective advisers or representatives.
“Information Security Program” has the meaning given to it in the Receivables
Purchase Agreement.
“Insolvency Event” means, with respect to a specified Person, (a) such specified
Person shall (i) commence or file a petition to commence any Insolvency
Proceeding with respect to itself or any substantial part of its properties, or
(ii) make a general assignment for the benefit of its creditors, or (b) a court
of competent jurisdiction shall (i) enter an order, judgment or decree
appointing a custodian, receiver, trustee, liquidator or conservator for such
specified Person or the whole or any substantial part of the properties of such
specified Person, (ii) approve a petition filed against such specified Person in
connection with any Insolvency Proceeding, or (iii) under the provisions of any
applicable Debtor Relief Law or other applicable law, assume custody or control
of such specified Person or of the whole or any substantial part of the
properties of such specified Person, or (c) there is commenced against such
specified Person any Insolvency Proceeding that (A) is not unconditionally
dismissed within sixty (60) calendar days after the date of commencement, or (B)
with respect to which such specified Person takes any action to approve of or
consent to such involuntary proceeding or action.
“Insolvency Proceeding” shall mean, with respect to any Person, any of the
following: (i) any bankruptcy, reorganization, arrangement, or insolvency
proceeding or other case or proceeding commenced by or against any Person under
any applicable Debtor Relief Law; (ii) any proceeding seeking the appointment of
any trustee, receiver, interim receiver, liquidator, custodian, monitor or other
insolvency official with similar powers with respect to such Person or any of
its assets; (iii) any proceeding for liquidation, dissolution or other winding
up of the business of such Person; or (iv) any receivership, assignment for the
benefit of creditors, arrangement, composition or extension, or any marshalling
of assets of such Person.


14



--------------------------------------------------------------------------------





“Interest Period” means, (i) for the November 2018 Settlement Date, the period
from and including October 10, 2018 to and including October 31, 2018; and (ii)
with respect to each subsequent Settlement Date, the calendar month immediately
prior to the calendar month during which the Settlement Date occurs.
“Interest Period Invoice Amount” means, with respect to each Lender for any
Interest Period, an amount equal to the sum of (i) the amount of interest
accrued hereunder on such Lender’s Loan during such Interest Period, plus (ii)
the amount of Unused Fee (if any) accrued hereunder on such Lender’s Loan during
such Interest Period; provided that if on any Settlement Date, all or any
portion of the Interest Period Invoice Amount (as set forth on the applicable
Monthly Invoice delivered for such Settlement Date) that is payable on such
Settlement Date is not fully paid on such Settlement Date pursuant to Section
3.02(a) (as a result of insufficient Available Funds for the applicable
distribution priority or otherwise) (the unpaid portion of such Interest Period
Invoice Amount as of the close of such Settlement Date being the “Unpaid
Interest Period Invoice Amount”), then such Unpaid Interest Period Invoice
Amount shall accrue interest thereon at the applicable Interest Rate from the
Settlement Date on which it was first due through the date that it is paid in
full hereunder and, if not fully paid prior to any subsequent Settlement Date,
shall be added to (and become part of) the “Interest Period Invoice Amount” for
such subsequent Settlement Date until fully paid.
“Interest Rate” means the sum of (i) the Benchmark Rate, plus (ii) the Drawn
Margin, plus (iii) during any Step-Up Margin Period, the Step-Up Margin, plus
(iv) during any Default Margin Period, the Default Margin.
“Investment Company Act” means the Investment Company Act of 1940, as amended.
“Invoice Delivery Date” means the first (1st) Business Day of each calendar
month.
“IRS” means the United States Internal Revenue Service.
“Kroll” means Kroll Bond Rating Agency, Inc. and any successor to its rating
agency business.
“LC Group Member” means LendingClub (or, if LendingClub ceases to be a public
company, its ultimate parent) and its Subsidiaries
“Lender” means each Conduit Lender and each Committed Lender.
“LendingClub” has the meaning assigned to it in the Recitals hereto.
“LIBOR” means the average daily three-month London interbank offered rate for
deposits in United States dollars that appears on the Reuters Screen on the
applicable display page that quotes three-month LIBOR as of 11:00 a.m., London
time, on that date, with a floor of 0.0%; provided, that (i) if LIBOR does not
appear on such Reuters Screen, then any comparable method of determining LIBOR
selected by the Administrative Agent, and (ii) if the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) is permanently discontinued, then a
comparable successor benchmark rate approved by the Administrative Agent in
consultation with the Borrower (provided that such successor benchmark rate
shall be applied in a manner consistent with market practice, shall be the rate
the Administrative Agent has selected for credit facilities comparable to the
facility provided hereunder and the Administrative Agent shall consult with the
Borrower prior to its application hereto).
“Lien” means any mortgage, deed of trust, deed to secure debt, pledge, security
interest, encumbrance, lien or charge of any kind (including any conditional
sale or other title retention agreement


15



--------------------------------------------------------------------------------





or any lease in the nature thereof), or any other arrangement pursuant to which
title to the property is retained by or vested in some other Person for security
purposes.
“Liquidation Proceeds” means, for any Collection Period and any Charged-Off
Receivable, any amount (which shall not be less than zero) received (whether by
the Servicer, Borrower, any Collection Agent, or any subagent or designee of any
of them) in connection with such Charged-Off Receivable, including any
recoveries, payments or other proceeds thereon, net of any (i) reasonable
out-of-pocket expenses (exclusive of overhead but inclusive of any fees paid to
the applicable Collection Agent or any subagent or designee of the Servicer,
Borrower or such Collection Agent) incurred by the Servicer or the Borrower and
(ii) the liquidation proceeds fee specified in the Servicing Agreement with
respect to the collection and enforcement of such Charged-Off Receivable, each
to the extent not previously reimbursed to the Servicer.
“Liquidity” has the meaning assigned to it in Schedule VII.
“Loan” means, with respect to each Lender, the outstanding loan (with a
principal balance at any time equal to the applicable Loan Amount of such
Lender) owing by the Borrower to such Lender pursuant to the terms hereof.
“Loan Amount” means, with respect to any Lender at any time, an amount equal to
(a) the aggregate principal amount funded by such Lender of Advances made to
Borrower hereunder at or prior to such time, plus (b) any Loan Amount of any
other Lender assumed by such Lender as assignee pursuant to an Assignment and
Assumption Agreement at or prior to such time, minus (c) the amount of principal
repayments received and applied by such Lender hereunder at or prior to such
time, minus (d) any portion of such Lender’s Loan Amount assigned by such Lender
as assignor pursuant to an Assignment and Assumption Agreement at or prior to
such time.
“LSTA Modified Terms” has the meaning given to it in Section 2.11.
“Majority Lenders” means Lenders for which the sum of the Loan Amounts of such
Lenders is greater than 50% of the Aggregate Loan Amount. The Loan Amounts of
any Defaulting Lender shall be disregarded in determining Majority Lenders at
any time.
“Managed Pool Balance” means, at any time, the aggregate Receivable Balances of
all Managed Pool Receivables at such time.
“Managed Pool Receivable” means any Receivable, including, without limitation,
each Purchased Receivable (whether or not it is an Excluded Receivable), that is
owned, managed or serviced by LendingClub and that is a Prime Loan or Near Prime
Loan (or fits an alternative designation reasonably approved by the
Administrative Agent).
“Material Adverse Change” means any event, matter, condition, circumstance,
change or effect that (a) materially and adversely affects the business, assets,
financial condition, or results of operations of LendingClub and its
Subsidiaries, taken as a whole, or the Borrower, (b) materially impairs the
ability of LendingClub or the Borrower to perform or observe its respective
obligations under any Transaction Document to which it is a party (including the
ability of LendingClub, as Servicer, to collect the Purchased Receivables on a
timely basis); (c) materially and adversely affects or impairs the rights,
powers, remedies or interests of the Collateral Trustee, any other Agent or any
Lender under any Transaction Document; (d) materially adversely affects the
validity or enforceability of any material portion of the Purchased Receivables
by the holder thereof in accordance with their terms, or the salability
(relative to similar consumer loans) or collectability of a material portion of
the Purchased Receivables; or (e) materially adversely affects the validity,
attachment, perfection, priority or enforcement of any Liens


16



--------------------------------------------------------------------------------





granted in favor of the Collateral Trustee or the ability of the Collateral
Trustee to exercise remedies or otherwise realize the benefits of the security
afforded under the Transaction Documents.
“Monthly Invoice” has the meaning set forth in Section 2.06(e).
“Material Indebtedness” means either (i) any Indebtedness under the MS Credit
Agreement; and (ii) any Indebtedness of LendingClub or any Subsidiary in a
principal amount exceeding $35,000,000; provided, that the “principal amount” of
any swap agreement at any time shall equal the maximum aggregate amount (giving
effect to any netting agreements) that LendingClub or any such Subsidiary would
owe if such swap agreement were terminated at such time.
“MS Credit Agreement” means the Credit and Guaranty Agreement, dated as of
December 17, 2015, among LendingClub, the guarantors party thereto, the lenders
party thereto, Morgan Stanley Senior Funding, Inc., as the administrative agent
and collateral agent, Goldman Sachs Bank, USA, as syndication agent, and Credit
Suisse AG and Silicon Valley Bank, as documentation agents, as amended from time
to time and any replacement facility or facility that refinances such facility.
“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.
“Multiemployer Plan” means any multiemployer plan as defined in Section
4001(a)(3) of ERISA, which is contributed to by (or to which there is or could
be an obligation to contribute of) the Borrower or a Subsidiary or an ERISA
Affiliate, and each such plan for the five-year period immediately following the
latest date on which the Borrower, a Subsidiary or an ERISA Affiliate
contributed to or had an obligation to contribute to such plan.
“Near Prime Loan” is a Receivable classified by the Originator and Seller at
origination as a “Near Prime Loan” in accordance with the Originator’s
Underwriting Policy and the Credit and Collection Policy and that satisfies the
“Credit Criteria” for such “Receivables Product” as each of the foregoing terms
is defined in the Receivables Purchase Agreement.
“Net Eligible Pool Balance” means, as of any date of determination, the
remainder of (a) the Eligible Pool Balance at such time, minus (b) the Excess
Concentration Amount at such time.
“Obligations” means all obligations of the Borrower to pay the Aggregate Loan
Amount, all accrued but unpaid interest thereon (including interest that accrues
after the commencement of any action under the Bankruptcy Code), and all
breakage costs, fees, indemnities, liabilities, expenses, costs or other sums
(including attorney fees and disbursements), and other obligations for monetary
amounts owing by the Borrower to any Secured Party, in each case, whether now
owed or hereafter arising.
“Obligor” means, with respect to any Receivable, the Person obligated to make
payments under the Receivable, including the maker of any promissory note and
any borrower, co-borrower, obligor, co-obligor, or guarantor thereof.
“Obligor Information” has the meaning given to it in the Receivables Purchase
Agreement.
“Originator” means WebBank, an FDIC-insured Utah-chartered industrial bank, or
such other originating bank selected by the Seller and approved in writing by
the Administrative Agent, which approval shall not be unreasonably withheld;
provided, that if the Seller is acquiring Receivables from more than one
originating bank, all references in this Agreement and any other Transaction
Document to “the Originator” shall be deemed to be a separate reference to each
such originating bank; provided, further, that approval of any proposed new
originating bank (including, without limitation, any such proposed originating
bank that is a state-chartered bank that is not FDIC-insured), may be
conditioned on such


17



--------------------------------------------------------------------------------





representations, legal opinions and other terms and conditions as may be
required by the Administrative Agent or any rating agency rating the commercial
paper of any Conduit Lender.
“Originator Loan Program” means the program by which the Originator extends
consumer loans to Obligors.
“Originator Program Documents” means the agreements between the Originator and
the Seller pursuant to which the Seller purchases Receivables from the
Originator and agrees to market the Originator’s consumer loan program, as the
foregoing may be modified pursuant to Section 6.02(f).
“Participant” has the meaning assigned thereto in Section 9.03(f).
“Participant Register” has the meaning assigned thereto in Section 9.03(f).
“Paying Agent” has the meaning assigned thereto in the introduction hereto.
“Payment in Full” has the meaning assigned thereto in Section 3.04(a).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Pension Plan” means any “employee pension benefit plan” as defined in Section
3(2) of ERISA (other than a Multiemployer Plan) subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA maintained
or contributed to by the Borrower, a Subsidiary or an ERISA Affiliate or to
which the Borrower, a Subsidiary or an ERISA Affiliate has or could have an
obligation to contribute, and each such plan subject to the provisions of Title
IV of ERISA or Section 412 of the Code or Section 302 of ERISA for the five-year
period immediately following the latest date on which the Borrower, a Subsidiary
or an ERISA Affiliate maintained, contributed to or had an obligation to
contribute to (or is deemed under Section 4069 of ERISA to have maintained or
contributed to or to have had an obligation to contribute to, or otherwise to
have liability with respect to) such plan.
“Permitted Holders” means those Persons listed on Schedule IX.
“Permitted Investments” means any of the following types of investments:
(i)
obligations of the United States, the full and timely payment of which are
backed by the full faith and credit of the United States and which have a
maturity of not more than 30 days from the date of acquisition of such
investment;

(ii)
bankers’ acceptances and certificates of deposit and other interest-bearing
obligations (in each case having a maturity of not more than 30 days from the
date of acquisition of such investment) denominated in Dollars and issued by any
bank with capital, surplus and undivided profits aggregating at least
$100,000,000, the short-term obligations of which meet or exceed the Short Term
Rating Requirement;

(iii)
repurchase obligations with a term of not more than ten days for underlying
securities of the types described in clauses (i) and (ii) above entered into
with any bank of the type described in clause (ii) above;

(iv)
commercial paper rated (1) not less than “A-1” by Standard & Poor’s or “P-1” by
Moody’s and (2) at least “A-1” by Standard & Poor’s (if the rating in clause (1)
is by Moody’s), “P-1” by Moody’s (if the rating in clause (1) is by Standard &
Poor’s), “F1” by Fitch, “R-1M” or “R-1L” by DBRS or “K1” by Kroll;



18



--------------------------------------------------------------------------------





(v)
money market funds registered under the Investment Company Act having a rating,
at the time of the acquisition of such investment, of (1) not less than “Aaa” by
Moody’s or “AAA” by Standard & Poor’s and (2) not less than “Aaa” by Moody’s (if
the rating in clause (1) is by Standard & Poor’s), “AAA” by Standard & Poor’s
(if the rating in clause (1) is by Moody’s), “AAA” by Fitch, “AAA” by DBRS or
“AAA” by Kroll;

(vii)
demand deposits, time deposits or certificates of deposit (having original
maturities of no more than 365 days) of depository institutions or trust
companies incorporated under the laws of the United States or any State (or
domestic branches of any foreign bank) and subject to supervision and
examination by federal or State banking or depository institution authorities;
provided, however, that at the time such investment, or the commitment to make
such investment, is entered into, the short-term debt rating of such depository
institution or trust company shall meet or exceed the Short Term Rating
Requirement; and

(viii)
any other investments approved in writing by the Administrative Agent.



“Permitted Liens” means (i) Liens in favor of the Collateral Trustee, for the
benefit of the Secured Parties, created pursuant to any Transaction Document,
(ii) Security Interests in favor of the Borrower (including, without limitation,
as purchaser from Seller) created pursuant to any Transaction Document,
(iii) inchoate Liens for taxes not yet due, and (iv) other than with respect to
any Purchased Assets or other Collateral (for which this clause (iv) shall not
apply), tax liens arising by operation of law for taxes the validity or amount
of which is being contested in good faith by appropriate proceedings and for
which adequate reserves have been set aside on the books of such taxpayer with
respect thereto in accordance with (and as required by) GAAP, and (v) solely
with respect to Receivables that are no longer Purchased Receivables,
precautionary and “backup” Liens in such Receivables in favor of purchasers of
such Receivables.
“Person” means any individual, corporation, estate, partnership, limited
liability company, joint venture, association, joint stock company, trust
(including any beneficiary thereof), unincorporated organization or government
or any agency or political subdivision thereof.
“Plan” means any “employee benefit plan” as defined in Section 3(3) of ERISA
(other than a Multiemployer Plan) maintained or contributed to by the Borrower,
a Subsidiary or any ERISA Affiliate or to which the Borrower, a Subsidiary or an
ERISA Affiliate has or could have an obligation to contribute, and each such
plan for the five-year period immediately following the latest date on which the
Borrower, a Subsidiary or an ERISA Affiliate maintained, contributed to or had
an obligation to contribute to (or is deemed under Section 4069 of ERISA to have
maintained or contributed to or to have had an obligation to contribute to, or
otherwise to have liability with respect to) such plan. For avoidance of doubt,
the term “Plan” shall include any “Pension Plan”.
“Plan Asset Regulation” means the U.S. Department of Labor regulation located at
29 C.F.R. Section 2510.3-101, or any successor regulation thereto, as in effect
at the time of reference, as modified by Section 3(42) of ERISA.
“Plan Assets” means “plan assets” as defined in the Plan Asset Regulation.
“Prepayment/Release Date” means the date of any requested voluntary prepayment
or Release pursuant to Section 2.04(a).
“Prepayment/Release Notice” has the meaning set forth in Section 2.04(a).
“Prime Loan” means a Receivable classified by the Originator and the Seller at
origination as a “Prime Loan” in accordance with the Originator’s Underwriting
Policy and the Credit and Collection


19



--------------------------------------------------------------------------------





Policy, that has been assigned a LendingClub loan grade in accordance with the
foregoing, and that satisfies the “Credit Criteria” for such “Receivables
Product” as each of the foregoing terms is defined in the Receivables Purchase
Agreement.
“Prime Rate” means, for any date of determination, the highest rate of interest
(or if a range is given, the highest prime rate) published in The Wall Street
Journal on such date as constituting the “prime rate” or “base rate” in such
publication’s table of Money Rates or, if The Wall Street Journal is not
published on such date, then in The Wall Street Journal most recently published
or a comparable publication that publishes comparable rates.
“Priority of Payments” has the meaning given to such term in Section 3.02(a).
“Privacy Requirements” has the meaning given to such term in the Receivables
Purchase Agreement.
“Pro Rata Share” means, at any time with respect to any Lender, the ratio of
such Lender’s Loan Amount to the Aggregate Loan Amount.
“Purchase Date” means, with respect to any Purchased Receivable, the date on
which such Receivable is sold or otherwise transferred or contributed by the
Seller to the Borrower pursuant to the Receivables Purchase Agreement.
“Purchased Assets” means, with respect to each Purchased Receivable, (i) such
Purchased Receivable, (ii) the related Receivable Document Package and all other
Receivable Records (as defined in the Receivables Purchase Agreement) with
respect to such Purchased Receivable, (iii) all related rights and benefits of
the “lender” under such Receivable Documents, (iv) all Servicing Rights (as
defined in the Servicing Agreement) with respect to such Purchased Receivable,
(v) all Collections thereof, and (vi) all proceeds of any of the foregoing.
“Purchased Receivable” means each Receivable sold, contributed or otherwise
transferred to the Borrower by the Seller pursuant to the Receivables Purchase
Agreement; provided, that upon any Release thereof or purchase by the Seller or
any other Person, such Receivable shall cease to be a Purchased Receivable.
“Qualified Hedge Counterparty” means any Hedge Counterparty that is a Lender, an
Affiliate of a Lender or any other Person that is an interest rate swap dealer
selected by the Borrower and reasonably satisfactory to the Administrative
Agent.
“Qualified Hedging Agreement” means each agreement between the Borrower and a
Qualified Hedge Counterparty that (i) is in writing, (ii) governs one or more
Hedging Transactions, (iii) contains commercially reasonable terms and is in the
form and substance reasonably acceptable to the Administrative Agent, (iv)
contains an express acknowledgement of and consent to the assignment by the
Borrower of all of its rights (but not its obligations) thereunder to the
Collateral Trustee; (v) requires all payments due to the Borrower thereunder by
the Qualified Hedge Counterparty to be remitted exclusively to the Collection
Account; and (vi) contains an express prohibition on any amendment or
modification thereof without the express written consent of the Administrative
Agent.
“Qualified Hedging Transaction” means either (a) a Hedging Transaction that is
an interest rate cap, that arises under a Qualified Hedging Agreement, and for
which the Borrower has made all required payments paid or payable to the
Qualified Hedge Counterparty thereunder to purchase such Hedging Transaction, or
(b) a Hedging Transaction other than an interest rate cap that (i) has been
approved by the Administrative Agent in its sole discretion, and (ii) has been
entered into pursuant to a Qualified Hedging Agreement.


20



--------------------------------------------------------------------------------





“Receivable” means an unsecured consumer loan originally made by the Originator
and acquired by the Seller pursuant to the Originator Program Documents, which
includes all right, title and interest with respect to such loan as a holder of
both the beneficial and legal title to such loan, including without limitation
(a) the related Receivable Document Package and all other loan documents, files
and records of the lender and its servicing agent for such loan, (b) all
proceeds from such loan (including without limitation any monthly payments, any
prepayments, all unpaid periodic interest and finance charges due or which may
become due with respect thereto, all fees (including without limitation late
payment fees) applicable to such loan, and all other fees, charges and other
amounts that have been or may be assessed against the Obligor or otherwise may
be due and payable thereunder), (c) all other rights, interests, benefits,
proceeds, remedies and claims arising from or relating to such loan, and (d) all
proceeds of the foregoing.
“Receivable Balance” of a Receivable, as of any date of determination, means the
outstanding principal balance of such Receivable as of such date.
“Receivable Document Package” means, with respect to any Receivable, all
Receivable Documents and all physical or electronic records created in
connection with the origination, funding, acquisition and ownership of such
Receivable.
“Receivable Documents” means with respect to any Receivable, (i) the “truth in
lending” disclosure; (ii) the Obligor credit profile authorization; (iii) the
Obligor bank account verification, if any; (iv) the applicable privacy notice;
(v) the loan agreement, membership agreement or other agreement governing the
terms thereof; (vi) the terms of use; (vii) any promissory note (including any
non-negotiable promissory note) and/or other instrument, document or agreement
evidencing or giving rise to such Receivable; and (viii) any other notes,
instruments, documents or writings executed or to be executed (including
electronic execution) by the applicable Obligor in connection therewith,
provided to or by the applicable Obligor in connection therewith, or otherwise
arising in connection with any of the foregoing. For avoidance of doubt, the
parties hereto understand that Receivable Documents are in electronic form and
shall be provided in electronic form when required to be provided under the
Transaction Documents.
“Receivables Purchase Agreement” means that certain Master Receivables Purchase
Agreement, dated as of October 6, 2017, between the Seller and the Borrower.
“Register” has the meaning assigned to such term in Section 2.05(b).
“Regulatory Requirement” means (a) any introduction, adoption, or change after
the Closing Date in, or in the application, effectiveness, interpretation,
reinterpretation or phase-in of, any law, rule, regulation, directive,
guideline, accounting rule, decision or request (whether or not having the force
of law) of any court, central bank, regulator or other Governmental Authority
affecting any Lender or Related Person, (b) compliance by any Lender or Related
Person (or its applicable lending office) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Closing Date, or (c) whether or not the following are
in effect on or prior to the Closing Date, compliance by any Lender or Related
Person after the Closing Date with: (i) the Dodd‑Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements or
directives thereunder or issued in connection therewith or in implementation
thereof, (ii) all requests, rules, guidelines, requirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case, pursuant to Basel II or Basel
III, (iii) the FAS 166/167 Capital Guidelines titled Risk-Based Capital
Guidelines; Capital Adequacy Guidelines; Capital Maintenance: Regulatory
Capital; Impact of Modifications to Generally Accepted Accounting Principles;
Consolidation of Asset-Backed Commercial Paper Programs; and Other Related
Issues, adopted by the United States bank regulatory agencies, or (iv)
compliance by any Lender or Related Person with any existing or future guidance,
interpretations or directives from any Government Authority with respect to any
of the foregoing


21



--------------------------------------------------------------------------------





(whether or not having the force of law), or any rules or regulations
promulgated by any Governmental Authority in connection therewith.
“Regulatory Trigger Event” means (a) any change in law or regulations after the
Closing Date, or (b) the commencement of or adverse development, after the
Closing Date, in any formal inquiry, investigation, regulatory action, or legal
action or proceeding by any applicable Governmental Authority (other than a
routine inquiry, made via a form letter or otherwise, that does not contain any
specific allegations or violations, including, without limitation, in connection
with the routine transmittal of a consumer complaint, and notice regarding or
commencement of any routine examination or similar supervisory activity directed
to or involving the Borrower or any other LC Group Member by any Governmental
Authority, including, but not limited to, correspondence or communications in
connection therewith) that, in the case of any of the foregoing clauses (a) and
(b): (i) challenges the authority of the Borrower, the Seller, the Servicer or
any of their respective Subsidiaries, or any counterparty to any contract with
any of the foregoing, to originate, hold, own, service, collect, pledge or
enforce Receivables or to perform their obligations under any Transaction
Document, (ii) alleges actionable non-compliance by the Borrower, the Seller,
the Servicer or any of their respective Subsidiaries or any counterparties to
contracts with any of the foregoing, with any applicable Requirements of Law
related to originating, holding, collecting, pledging, servicing or enforcing
Receivables, (iii) is related to Receivables generally or the LendingClub
platform in a materially adverse manner, or (iv) is related to the on-line
consumer lending industry generally, or any member of the on-line consumer
lending industry (including, but not limited to, the operation of the business
of the Borrower, the Seller, the Servicer or any other LC Group Member) if the
Administrative Agent notifies the Borrower by written notice that the
Administrative Agent has determined, in its reasonable discretion, that such
change in law or regulations or commencement of or adverse development in such
inquiry, investigation, regulatory action, or legal action or proceeding could
have a material adverse effect on such industry as a whole, specifically
including the Seller as part of such industry to the extent there is no material
variation in business practices as between the Seller and other members of such
industry; provided, that none of the foregoing shall constitute a “Regulatory
Trigger Event” if all of the following apply: (A) it does not directly involve
the Seller, Servicer, Borrower or any Purchased Receivables, (B) it involves
methods, practices, actions, inactions, conditions, events and/or circumstances
that are readily distinguishable in all material substantive respects from the
methods, practices, actions, inactions, conditions, events and circumstances
applicable to the Seller, the Servicer, the Borrower and the Purchased
Receivables, and (C) it could not be reasonably likely to result in a Material
Adverse Change; and provided, further, that no such inquiry, investigation,
regulatory action, or legal action or proceeding of the type described in this
paragraph: (x) shall constitute a “Regulatory Trigger Event” until either: (1)
it has remained outstanding and has not been released or terminated in a manner
acceptable to the Administrative Agent within one hundred eighty (180) calendar
days of commencement thereof (or in the case of clause (iv) above, from the date
the Borrower has received such notice from the Administrative Agent), or (2)
there has been an adverse ruling or the issuance of any stay, order, judgment,
cease and desist order, injunction, temporary restraining order, or other
judicial or non-judicial sanction, order or ruling prior to the end of such
180-day period (which event will cause an immediate “Regulatory Trigger Event”);
and (y) shall constitute a “Regulatory Trigger Event” upon the favorable
resolution (as mutually agreed by the Borrower and the Administrative Agent (in
its reasonable discretion)) of such inquiry, investigation, regulatory action,
or legal action or proceeding (in which case such “Regulatory Trigger Event”
shall cease to exist).
“Related Group” means the Conduit Lenders and Committed Lenders listed together
as part of a “Related Group” on Schedule I or in any Assignment and Assumption
Agreement.
“Related Group Loan Amount” means, at any time, with respect to a Related Group,
the sum of the Loan Amounts of all Lenders in such Related Group at such time.
“Related Person” means, (i) solely with respect to any Conduit Lender, any
Person that provides liquidity or credit support to such Conduit Lender or is
otherwise a sponsor or manager thereof;


22



--------------------------------------------------------------------------------





and, (ii) with respect to any Lender (or any Related Person of a Conduit Lender
as set forth in the foregoing clause (i)), any Person controlling, that is the
holding company of, that is consolidated with, or that is an Affiliate of such
Lender.
“Release” means the release by the Collateral Trustee of its security interest
in all or any designated portion of the Purchased Receivables and related
Purchased Assets upon the request of the Borrower made in accordance with the
terms of Section 2.04.
“Repurchase Price” means, with respect to a Purchased Receivable that is
required to be repurchased by the Seller pursuant to the Receivables Purchase
Agreement, the sum of (a) the Receivable Balance of such Receivable as of the
date of repurchase and (b) all accrued and unpaid interest on the Receivable as
of such date.
“Requirements of Law” means any and all applicable federal, state, local and/or
foreign statutes, and all applicable ordinances, rules, regulations, judicial
rulings, court orders, common law, judgments, decrees, administrative orders,
and other applicable legal requirements of any and every conceivable type,
including, but not limited to, applicable Consumer Laws, credit disclosure laws
and regulations, the Fair Labor Standards Act, and all applicable State and
federal usury laws.
“Required Reserve Account Amount” means, as of any date of determination (a)
prior to a Reserve Account Termination Date or upon the occurrence of a Reverse
DBD Trigger Event and prior to the occurrence of a subsequent Reserve Account
Termination Date, the product of (i) the Required Reserve Percentage multiplied
by (ii) the quotient of (A) the Aggregate Loan Amount on such date of
determination, after giving to any Advance to be made on such date (without any
distinction with respect to the portion of such Advance to be deposited into the
Reserve Account and the portion thereof to be remitted to any other account of
the Borrower), prepayment or distribution to be made on such date, divided by
(B) the Advance Rate on such date of determination; and (b) after a Reserve
Account Termination Date, zero ($0.00).
“Required Reserve Account Deposit Amount” means, as of any date of
determination, the remainder of (a) the Required Reserve Account Amount as of
such date, minus (b) the amount of funds or the fair market value of “financial
assets” (as defined in the UCC), as applicable, actually on deposit in the
Reserve Account on such date (after giving effect to any amount to be withdrawn
from such Reserve Account on such date but before giving effect to any actual
deposit of any portion of an Advance or other amount to be deposited into such
Reserve Account on such date).
“Required Reserve Percentage” means [***]*%.
“Reserve Account” has the meaning assigned thereto in Section 3.04(a).
“Reserve Account Prepayment Amount” means, with respect to any
Prepayment/Release Date, the amount determined as of such date after giving
effect to any prepayment or other distribution on such date (but not any
withdrawal from the Reserve Account to be made on such date) equal to the excess
of the amount of funds or the fair market value of “financial assets”, as
applicable, on deposit in the Reserve Account on such date over the Required
Reserve Account Amount on such date.
“Reserve Account Termination Date” has the meaning given to it in the Servicing
Agreement.


* Confidential Treatment Requested


23



--------------------------------------------------------------------------------







“Restricted Subsidiary” means, at any time, with respect to LendingClub, any
Subsidiary of LendingClub (i) that is a “Restricted Subsidiary” (or equivalent)
under the MS Credit Agreement or any other agreement giving rise to Material
Indebtedness of LendingClub; or (ii) that is bound by the Indebtedness and Lien
restrictions under any agreement giving rise to Material Indebtedness; provided
that, if LendingClub has more than one such debt agreement, a Subsidiary that is
a “Restricted Subsidiary” (or equivalent) under any such debt agreement shall be
a Restricted Subsidiary for purposes hereof.
“Reverse DBD Trigger Event” has the meaning given to it in the Servicing
Agreement.
“Revolving Period” means the date commencing on (and including) the Closing Date
and ending on the Commitment Termination Date.
“RTE Effect” means, with respect to any Regulatory Trigger Event, in the case of
any State or the United States: (a) for any change in law or regulations giving
rise to such Regulatory Trigger Event, that such law or regulation is the law or
regulations of such State or, in the case of the United States, is a federal law
or regulation that applies in all States, (b) for any formal inquiry,
investigation or regulatory action by any applicable Governmental Authority
giving rise to such Regulatory Trigger Event, that such Governmental Authority
is of such State or, in the case of the United States, is a federal Governmental
Authority, and (c) for the commencement of or development in any legal action or
proceeding giving rise to such Regulatory Trigger Event, that a judgment or
ruling in such legal action or proceeding would be binding precedent on federal
or State courts within such State or, in the case of the United States, is a
federal action or proceeding based on federal (and not individual State) law and
is binding regardless of State.
“Scheduled Payment” means, with respect to any Collection Period for any
Purchased Receivable, the amount set forth in the applicable Receivable
Documents as required to be paid by the Obligor in such Collection Period. If
after the Closing Date, the Obligor’s obligation under a Purchased Receivable
with respect to an Collection Period has been modified so as to differ from the
amount specified in such Purchased Receivable (i) as a result of the order of a
court in an Insolvency Proceeding involving the Obligor, or (ii) pursuant to the
Servicemembers Civil Relief Act or similar State laws, the Scheduled Payment
with respect to such Collection Period shall refer to the Obligor’s payment
obligation with respect to such Collection Period as so modified.
“Security Interest” means a security interest as defined in the applicable UCC,
which includes a true sale of accounts, chattel paper, payment intangibles, and
promissory notes.
“Secured Parties” means the Administrative Agent, the Lenders (including any
Participant), and the other Indemnified Parties.
“Security Agreement” means the Security Agreement dated as of the Closing Date,
by and between the Borrower, the Administrative Agent and the Collateral Trustee
for the benefit of the Secured Parties.
“Seller” means LendingClub in its capacity as Seller under the Receivables
Purchase Agreement.
“Seller Default” shall have the meaning given to it in the Receivables Purchase
Agreement.
“Seller Financial Covenants” has the meaning assigned to it in Schedule VII.


24



--------------------------------------------------------------------------------





“Servicer” means, initially, LendingClub, as the servicer of the Purchased
Receivables, and each successor servicer (which may include the Backup Servicer
upon appointment of the Backup Servicer as successor servicer).
“Servicer Default” has the meaning assigned to such term in the Servicing
Agreement.
“Servicer’s Monthly Settlement Certificate” means a certificate completed and
executed by an Authorized Officer of the Servicer substantially in the form of
Exhibit G.
“Servicing Agreement” means (i) a servicing agreement between the Servicer and
the Borrower dated as of October 6, 2017; and (ii) any successor servicing
agreement entered into between the Administrative Agent and any successor
Servicer if LendingClub is replaced as Servicer pursuant to the terms of the
initial Servicing Agreement.
“Servicing Fee” means the fee payable to the Servicer (including any successor
Servicer) pursuant to the Servicing Agreement.
“Settlement Date” means the fifteenth (15th) calendar day of each calendar month
or, if such date is not a Business Day, the next Business Day, commencing with
November 10, 2017; provided, that (A) the date of any prepayment hereunder shall
be a “Settlement Date” with respect to the portion of the Loan being prepaid,
(B) the foregoing is subject to Section 3.02(b); and (C) the Final Maturity Date
and any date declared by the Administrative Agent after an Event of Default has
occurred and is continuing shall be a “Settlement Date.”
“Short Term Rating Requirement” means, with respect to any Person, that such
Person (or such Person’s guarantor) has a short-term unsecured debt rating of
(1) not less than “A-1” by Standard & Poor’s or “P-1” by Moody’s and (2) not
less than “A-1” by Standard & Poor’s (if the rating in clause (1) is by
Moody’s), “P-1” by Moody’s (if the rating in clause (1) is by Standard &
Poor’s), “F1” by Fitch, “R-1M” or “R-1L” by DBRS or “K1” by Kroll.
“Solvent” means, with respect to any Person and its Subsidiaries on a particular
date, that on such date (a) the fair value of the present assets of such Person
and its Subsidiaries, taken as a whole, is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Person and its Subsidiaries, taken as a whole, (b) the present fair saleable
value of the assets of such Person and its Subsidiaries, taken as a whole, is
not less than the amount that will be required to pay the probable liability of
such Person and its Subsidiaries, taken as a whole, on their debts as they
become absolute and matured, (c) such Person and its Subsidiaries, taken as a
whole, do not intend to, and do not believe that they will, incur debts or
liabilities (including current obligations and contingent liabilities) beyond
their ability to pay such debts and liabilities as they mature in the ordinary
course of business and (d) such Person and its Subsidiaries, taken as a whole,
are not engaged in business or a transaction, and are not about to engage in
business or a transaction, in relation to which their property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).
“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of
McGraw-Hill Financial, Inc., and any successor to its rating agency business.
“State” means any one of the 50 states of the United States of America or the
District of Columbia.
“Step-Up Margin” has the meaning assigned to such term in the Fee Letter.


25



--------------------------------------------------------------------------------





“Step-Up Margin Period” means the period beginning on the Commitment Termination
Date and at all times thereafter, but excluding any Default Margin Period.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity of which a majority of the outstanding
shares of capital stock or other Equity Interests having ordinary voting power
for the election of directors or their equivalent is at the time owned by such
Person directly or through one or more Subsidiaries.
“Supplemental Information and Certification” means, as part of each Advance
Notice, each Prepayment/Release Notice and each Servicer’s Monthly Settlement
Certificate delivered hereunder: (a) a pro forma calculation of the Required
Reserve Account Deposit Amount (in the case of any Advance Notice) or Reserve
Account Prepayment Amount (in the case of a Prepayment/Release Notice), (or
either of the foregoing, if applicable, as part of the Servicer’s Monthly
Settlement Certificate) as of (or as would be determined on) the related Advance
Date, Prepayment/Release Date, or Settlement Date, as the case may be, after
giving effect to any Advance, prepayment, Release, distribution, and other
action to be taken on such date; (b) a certification and representation and
warranty that the Seller is in compliance with the Liquidity covenant set forth
on Schedule VII as of the date of such notice or certificate and will be true on
the related Activity Date or Settlement Date, as applicable, after giving effect
to any Advance, prepayment, Release, distribution or other action to be taken on
such date; and (c) certifying that the foregoing calculations and determination
were made in good faith and agreeing that such information will be immediately
updated if necessary on any related Advance Date or Prepayment/Release Date if
not accurate as of the close of business on such date.
“Taxes” has the meaning assigned to such term in Section 2.08(a) of this
Agreement.
“Transaction Documents” means this Agreement, the Receivables Purchase
Agreement, the Servicing Agreement, the Backup Servicing Agreement, the Security
Agreement, the Account Control Agreement, the Borrower Organizational Documents,
the Fee Letter, and each other contract, agreement, undertaking or other
instrument executed in connection with any of the foregoing, including all
exhibits, annexes and schedules attached to any of the foregoing, and other
documents and certificates delivered in connection therewith; provided that
Hedge Agreements and other documents and certificates delivered in connection
therewith shall not be deemed to be Transaction Documents.
“Trust Certificate” means trust certificates issued by LC Trust I, a Delaware
business trust, or any similar trust established in connection with a private
placement of ABS securities to accredited investors and qualified purchasers,
which certificate shall correspond to Member Loans (or portions thereof)
facilitated through LendingClub’s lending platform.
“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.
“Underwriting Policy” means, with respect to an Originator, its underwriting
policies and guidelines, as in effect on the Closing Date and as modified from
time to time in compliance with Section 6.02(f).
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
“Unused Fee” means, with respect to any Related Group (pro rata to each
Committed Lender in such Related Group), an amount equal to the product of (a)
the Unused Fee Percentage, multiplied by (b) the remainder of (i) the
Commitments of all Committed Lenders in such Related Group minus (ii) the sum of
the Loan Amounts of all Committed Lenders and all Conduit Lenders in such
Related Group.


26



--------------------------------------------------------------------------------





“Unused Fee Percentage” has the meaning given to such term in the Fee Letter.
“Upfront Commitment Fee” has the meaning assigned to such term in the Fee
Letter.
“Verifiable Identity Theft” means, with respect to any Receivable, the
occurrence of fraud, as evidenced by the individual in whose name such
Receivable was issued: (i) having obtained an identity theft report from law
enforcement; and (ii) having prepared a completed Federal Trade Commission or
company-specific equivalent ID Theft Affidavit.
“Vintage Loss Percentage” has the meaning given to it on Schedule II.
“Volcker Rule” has the meaning given to it in Section 4.01(h).
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“WTNA” has the meaning set forth in the introduction hereto.
SECTION 1.02     Other Definitional Provisions.
(a)    Related Documents, Instruments and Certificates. All terms defined in
this Agreement shall have the defined meanings when used in any instrument
governed hereby and in any certificate or other document made or delivered
pursuant hereto unless otherwise defined therein.
(b)    Accounting Terms. Accounting terms used but not defined or partly defined
in this Agreement, in any instrument governed hereby or in any certificate or
other document made or delivered pursuant hereto, to the extent not defined,
shall have the respective meanings given to them under GAAP as in effect as of
such date of determination or any such instrument, certificate or other
document, as applicable. To the extent that the definitions of accounting terms
in this Agreement or in any such instrument, certificate or other document are
inconsistent with the meanings of such terms under GAAP, the definitions
contained in this Agreement or in any such instrument, certificate or other
document shall control. If the Borrower notifies the Administrative Agent that
the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Closing Date in GAAP or in the
application thereof on the operation of such provision, regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.
(c)    Internal References. The words “hereof,” “herein,” “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.
(d)    Cross-References; Including. Section, Schedule and Exhibit references
contained in this Agreement are references to the Sections, Schedules and
Exhibits in or to this Agreement unless otherwise specified; and the term
“including” shall mean “including without limitation.”


27



--------------------------------------------------------------------------------





(e)    Variations. The definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms and to the masculine as
well as to the feminine and neuter genders of such terms.
(f)    Requirements of Law. Any reference to any Requirements of Law means such
Requirements of Law as amended, modified, codified, replaced or reenacted, in
whole or in part, and in effect from time to time, including rules and
regulations promulgated thereunder, and reference to any section or other
provision of any Requirements of Law means that provision of such Requirements
of Law from time to time in effect or constituting any substantive amendment,
modification, codification, replacement or reenactment of such Section or other
provision.
(g)    Amendments, Supplements and Modifications; Successors and Assigns. Any
agreement, instrument or document defined or referred to herein or in any
instrument, certificate or document delivered in connection herewith means such
agreement, instrument or document as the same may from time to time be amended,
modified or supplemented in accordance with the terms thereof and includes
references to all attachments, schedules and exhibits associated therewith; all
references to a Person include its permitted successors and assigns.
(h)    Knowledge. Any use of the term “knowledge” or “actual knowledge” in this
Agreement shall mean actual knowledge.
(i)    Business Days. If any date for compliance with the terms or conditions of
any Transaction Document falls due on a day that is not a Business Day, then
such due date shall be deemed to be the immediately following Business Day.
(j)    Defaults. For purposes of this Agreement, any Event of Default, Servicer
Default or Seller Default shall be deemed to be continuing until it is waived in
accordance with the provisions set forth herein or in the applicable Transaction
Document.
(k)    Approvals. The fact that any Person provides approval or consent
hereunder shall not mean or otherwise be construed to mean: (i) that such Person
providing such approval or consent has assumed the obligations of the Person
seeking approval or consent to comply with all applicable Requirements of Law
and other obligations arising from or relating to the underlying matter as to
which such approval or consent was given; or (ii) except as otherwise expressly
set forth in such approval or consent, that providing any such approval or
consent impairs in any way the rights or remedies of the Person providing such
approval or consent under this Agreement, including indemnification rights for
any failure of the Person seeking such approval or consent to comply with all
such Requirements of Law and other obligations.
ARTICLE II
THE CREDITS
SECTION 2.01     Advances.
(a)    Revolving Period. Subject to the terms and conditions of this Agreement
(including, without limitation, the conditions precedent to the initial Advance
and each subsequent Advance set forth in Article V) and relying upon the
representations and warranties herein set forth, during the Revolving Period,
each Conduit Lender may, and to the extent any Conduit Lender declines to fund,
each Committed Lender in its Related Group shall, severally and not jointly,
fund its Applicable Advance Percentage of each Advance requested by the Borrower
pursuant to Section 2.01(b) as long as such requested Advance does not exceed
the Availability; provided, that (i) no Committed Lender shall fund an Advance
to the extent that, after giving effect thereto, the Loan Amount of such
Committed Lender would exceed its Commitment; and (ii) no Lender in a Related
Group shall fund an Advance to the extent that, after giving effect to the


28



--------------------------------------------------------------------------------





total portion of such Advance funded by the Lenders in such Related Group, the
Related Group Loan Amount would exceed the total of the Commitments of the
Committed Lenders in such Related Group. Subject to the foregoing, amounts
borrowed hereunder by the Borrower may be repaid and re-borrowed during the
Revolving Period.
(b)    Process for Requesting Advances. The Borrower may request an Advance on
any Business Day occurring prior to the Commitment Termination Date (an “Advance
Date”) by delivering to each of the Administrative Agent (which the
Administrative Agent shall promptly make available to the Lenders in accordance
with its customary practice) and the Paying Agent by not later than 2:00 p.m.
New York City time at least two Business Days prior to the requested Advance
Date, an Advance Notice, with an attached Borrowing Base Certificate and Data
File; provided, that in no event shall there be more than two Advance Dates or
more than three Activity Dates in any calendar week. Each Advance Notice shall
be irrevocable and effective upon receipt. The minimum dollar amount of (i) the
initial Advance shall be equal to $[***]*; and (ii) any subsequent Advance shall
be equal to the lesser of (A) $[***]* and (B) the difference between the total
Commitments of all Lenders and the Aggregate Loan Amount (prior to the making of
such Advance).
(c)    Pro Forma Calculations. The Borrowing Base Certificate and Data File
delivered with any Advance Notice shall be dated and current as of the close of
business on the date preceding the delivery date for such Advance Notice set
forth above and shall show pro forma calculations of the Required Reserve
Account Deposit Amount and Borrowing Base as of the applicable Advance Date
(after giving effect to the Advance and purchase of Receivables on such date),
and shall include, without limitation, (i) identification of the Receivables to
be acquired on such Advance Date and certification of which Purchased
Receivables will be Eligible Receivables on such Advance Date, and (ii) the
Supplemental Information and Certification. The Borrower hereby agrees that it
shall, or it shall cause the Servicer to, immediately notify the Administrative
Agent and Paying Agent if any such pro forma information or calculations fail to
be true as of the related Advance Date, together with corrected and updated
information and calculations as of such Advance Date.
(d)    Funding Advances. On each Advance Date, each Related Group shall, not
later than 2:00 p.m., New York City time, on such Advance Date, remit its
Applicable Advance Percentage of the requested Advance by wire transfer of
immediately available funds to the account designated by the Administrative
Agent, which shall be funded by the Lenders in each Related Group in the manner
set forth in, and shall be subject to the terms of, Section 2.01(a). The failure
of the Lenders in any Related Group to fund such Related Group’s Applicable
Advance Percentage of any such Advance shall not excuse the Lenders in any other
Related Group from funding such other Related Group’s Applicable Advance
Percentage of such Advance; provided, that no Lender in any Related Group shall
be responsible for the failure of any Lender in any other Related Group to fund
any Advance.


* Confidential Treatment Requested


29



--------------------------------------------------------------------------------





(e)    Distributions of Advances. By the close of business on each Advance Date,
the Administrative Agent shall distribute the amount of funds actually received
from the Lenders with respect to the applicable Advance pursuant to Section
2.01(d) as follows: (i) the Administrative Agent shall deposit into the Reserve
Account the portion of such funds equal to the Required Reserve Account Deposit
Amount specified pursuant to Section 2.01(c); and (ii) the Administrative Agent
shall remit the remainder of such funds by wire transfer of immediately
available funds to the Borrower’s Designated Account; provided, that if any
Lender remits funds to the Administrative Agent with respect to any Advance
after the time deadline set forth in Section 2.01(d), the Administrative Agent
shall make the applicable distribution pursuant to this Section 2.01(e) as soon
as reasonably practicable thereafter, and in any event, on prior to the close of
the next Business Day following receipt; and provided, further, that if any
condition precedent herein specified to the making of such Advance shall not
have been met, then the Administrative Agent shall return to the respective
Lenders all funds received from such Lenders pursuant to Section 2.01(d) with
respect to such Advance. For the avoidance of doubt, the full amount of any
Advance, including, without limitation, the portion thereof deposited into the
Reserve Account, shall constitute principal indebtedness of the Borrower and
shall be added to the Aggregate Loan Amount (and the amount thereof funded by
each Lender shall be added to the Loan Amount of such Lender).
(f)    Use of Proceeds of Advances. The Borrower shall use the proceeds of
Advances solely to purchase (i) Receivables, (ii) the related Receivable
Document Package and other receivable records with respect to such Receivable,
(iii) related rights and benefits of “lender” under such Receivable Documents,
(iv) servicing rights, (v) collections thereof, (vi) proceeds of any of the
foregoing, and (vii) any other assets described in the Receivables Purchase
Agreement and to pay fees and expenses related to the Facility and ownership of
the foregoing that are permitted under the Transaction Documents.
(g)    On the date that the Advance Notice is delivered hereunder with respect
to any Receivable to be purchased by the Borrower on the related Advance Date
and, in any event, at least two Business Days prior to any purchase of a
Receivable by the Borrower pursuant to the Receivables Purchase Agreement, the
Borrower shall cause the Seller to electronically deliver the Receivable
Document Package for such Receivable to the Custodian and a copy thereof to the
Administrative Agent. The Administrative Agent may, but shall not be required
to, notify the Borrower and the Servicer if it discovers any of the following
(each, an “Exception”) with respect to any Receivable (either before or any time
after the purchase of such Receivable by the Borrower): the name and state of
domicile of the Obligor under such Receivable, principal amount thereof, APR,
monthly payment amount, original term, remaining term, or any other material
provision with respect to such Receivable that is stated in the electronic
promissory note (if any) evidencing such Receivable does not match what is
stated on the truth in lending disclosure for such Receivable, or any of the
foregoing as stated in either such promissory note (including the signature date
thereon) or such truth in lending disclosure for such Receivable does not match
the information provided for such Receivable in any Data File delivered to the
Administrative Agent hereunder. The Borrower hereby agrees that it shall cause
Servicer to remedy any such Exception within five (5) Business Days to the
reasonable satisfaction of the Administrative Agent.
SECTION 2.02     Commitments. The Commitments of all of the Committed Lenders
shall automatically, and without further action, terminate on the Commitment
Termination Date. The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $1,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.04, the Aggregate Loan Amount would exceed the total
Commitments. The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under this Section at least two Business
Days prior to the effective date of such termination or reduction, specifying
such election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof.


30



--------------------------------------------------------------------------------





Each reduction of the Commitments shall be applied to the Committed Lenders in
accordance with their respective Applicable Advance Percentage.
SECTION 2.03     Mandatory Principal Payments.
(a)    Final Maturity Date. The Borrower hereby agrees to pay the Aggregate Loan
Amount, together with all accrued interest thereon and all other accrued but
unpaid Obligations, on the Final Maturity Date.
(b)    Borrowing Base Deficiency. In the event that a Borrowing Base Deficiency
exists on any date of determination, if such Borrowing Base Deficiency is not
cured through the acquisition by the Borrower of additional Eligible Receivables
within two Business Days, then: (i) if such second Business Day following the
occurrence of such Borrowing Base Deficiency is a Settlement Date, the Borrower
shall remit to the Paying Agent an amount equal to such Borrowing Base
Deficiency if there are insufficient Available Funds to cure such Borrowing Base
Deficiency from distributions to be made hereunder on such date pursuant to
Section 3.02; and (ii) otherwise, the Borrower shall remit the amount of such
Borrowing Base Deficiency to the Paying Agent (for a principal repayment to the
Lenders based on their Pro Rata Share), by the close of business on such second
Business Day following the occurrence of such Borrowing Base Deficiency. The
Borrower shall remit all accrued interest on the amount of any mandatory
prepayment made pursuant to this Section 2.03(b).
SECTION 2.04     Voluntary Prepayments and Releases.
(a)    Prepayment and Release Process. The Borrower shall have the right, at any
time, to make a voluntary prepayment of all or any portion of the Aggregate Loan
Amount or request a Release, subject to the terms of this Section 2.04 and the
conditions precedent set forth in Section 5.02. The Borrower may request a
voluntary prepayment and/or a Release on any Business Day (a “Prepayment/Release
Date”) by delivering to each Agent (which document the Administrative Agent
shall promptly make available to the Lenders in accordance with its customary
practice) by not later than 2:00 p.m. New York City time at least two Business
Days prior to the requested Prepayment/Release Date, written notice
substantially in the form of Exhibit F (a “Prepayment/Release Notice”);
provided, that (i) any partial prepayment shall be in an amount that is not less
than $1,000,000, and (ii) in no event shall there be more than two Activity
Dates in any calendar week. Each Prepayment/Release Notice shall be irrevocable
and effective upon receipt; provided further that if such Prepayment/Release
Notice is delivered more than two Business Days prior to the requested
Prepayment/Release Date, it shall be revocable, without penalty, through the
close of business on the Business Day preceding such second prior Business Day.
(b)    Required Information. Each Prepayment/Release Notice shall: (i) be
executed by the Borrower; (ii) set forth the applicable prepayment amount (if
any) and itemize any additional amounts payable (if any) on the applicable
Prepayment/Release Date pursuant to Section 2.04(e); (iii) in the event of any
prepayment, set forth the Aggregate Loan Amount immediately before and
immediately after giving effect to any applicable prepayment; (iv) in the event
of any Release, (A) identify any Purchased Receivables subject to such Release,
and (B) certify that the conditions precedent to such Release set forth in
Section 5.02 have been satisfied; (v) in the event of a partial Release, attach
a Borrowing Base Certificate and Data File; and (vi) contain the Supplemental
Information and Certification.
(c)    Pro Forma Calculations. The Borrowing Base Certificate and Data File (if
any Release shall occur on the applicable Prepayment/Release Date) required to
be delivered with any Prepayment/Release Notice shall be dated and current as of
the close of business on the date preceding the delivery date for such
Prepayment/Release Notice set forth above and shall show pro forma calculations
of the Reserve Account Prepayment Amount, and Borrowing Base as of the
applicable Prepayment/Release Date (after giving effect to any prepayment and
Release on such date), and shall include, without limitation, identification of
the Purchased Receivables subject to any Release on such Prepayment/Release Date
and


31



--------------------------------------------------------------------------------





certification of which Purchased Receivables that will remain after giving
effect to any such Release will be Eligible Receivables on such
Prepayment/Release Date. The Borrower hereby agrees that it shall, or it shall
cause the Servicer to, immediately notify the Administrative Agent and Paying
Agent if any such pro forma information or calculations fail to be true as of
the related Prepayment/Release Date, together with corrected and updated
information and calculations as of such Prepayment/Release Date.
(d)    Prepayment. On each Prepayment/Release Date, by 1:00 p.m. New York City
time, (i) the Paying Agent shall withdraw from the Reserve Account an amount
equal to the Reserve Account Prepayment Amount determined pursuant to Section
2.04(c), and (ii) the Borrower shall remit funds to the Paying Agent, such that
the amount of funds held by the Paying Agent pursuant to the foregoing clauses
(i) and (ii) shall together equal the sum of: (A) the amount of the voluntary
prepayment set forth in the Prepayment/Release Notice and the amount of any
Borrowing Base Deficiency (as determined after giving effect to any Release,
prepayment and any other distributions on such date), (B) all accrued interest
on the amount set forth in the foregoing clause (A), and (C) without duplication
of clauses (A) and (B), all other amounts of the type described in Sections
3.02(a)(i) through (vii) and (ix) that have accrued through such date that
either remain unpaid from any prior Settlement Date or for which there are
insufficient Available Funds to distribute in payment thereof on such date (if
it is a Settlement Date) or on the next Settlement Date; provided that if (x)
the Aggregate Loan Amount will be paid in full on such Payment/Release Date and
(y) the Prepayment/Release Notice includes a certification by the Borrower that
amount on deposit in the Collection Account both at that time of and after
giving effect to the prepayment on such Prepayment/Release Date, equals or
exceeds the amounts in clauses (B) and (C) above, then the amount required to be
held by the Paying Agent pursuant to clauses (i) and (ii) above shall equal the
Aggregate Loan Amount.
(e)    Distributions. By the close of business on the Prepayment/Release Date,
based on the information set forth in the applicable Prepayment/Release Notice
described in Section 2.04(b)(ii) (unless the Administrative Agent has notified
the Paying Agent and the Borrower in writing prior thereto that it objects to
such information based on such information not being consistent with the
requirements of this Agreement, in which case the following shall be done on the
Business Day following the Business Day on which the Paying Agent receives an
updated Prepayment/Release Notice from the Borrower that has been reasonably
approved by the Administrative Agent), the total amount of funds held by the
Paying Agent from the Reserve Account withdrawal and from the Borrower
remittance pursuant to clauses (i) and (ii) of Section 2.04(d) shall be
distributed by the Paying Agent (solely in accordance with the
Prepayment/Release Notice or, if applicable, the updated Prepayment/Release
Notice referred to in the prior parenthetical) as follows: (i) to the Lenders,
based on each Lender’s Pro Rata Share, the amount set forth in clause (A) of
Section 2.04(d), to be applied to reduction of the Aggregate Loan Amount (and
the Loan Amount of each Lender), (ii) to each Lender, the accrued interest
thereon, as described in the clause (B) of Section 2.04(d), and (iii) to each
Person entitled thereto, the amounts described in clause (C) of Section 2.04(d)
for application thereto.
(f)    Release. On each Prepayment/Release Date, subject to satisfaction of the
conditions precedent set forth in Section 5.02, upon receipt by the Paying Agent
of the amount required to be remitted by the Borrower on such date pursuant to
Section 2.04(d), the portion of the Purchased Receivables (and the related
Purchased Assets) identified for Release by the Borrower shall be automatically
released from the Lien of the Collateral Trustee and such Receivables shall no
longer be “Purchased Receivables” (and the related assets shall no longer be
“Purchased Assets”) or included in any Borrowing Base calculation hereunder and
shall not be required to be included in any certificate or report required to be
delivered hereunder. Each Agent, at the expense and request of the Borrower,
shall take (or authorize the Borrower, the Servicer or their respective
designees to take) such actions as are reasonably necessary and appropriate to
release the Lien of the Collateral Trustee, for the benefit of the Secured
Parties, on such Purchased Receivables (and the related Purchased Assets) and to
turn over to the Borrower or its designee any Receivable Documents with respect
to such Receivables that are in the possession or control


32



--------------------------------------------------------------------------------





of any such Agent; provided, a copy thereof may be retained by such Agent in
accordance with its document retention policies.
(g)    No Adverse Selection. The Borrower will not, and will not permit the
Servicer to, use any selection procedures intentionally designed to have an
adverse effect on the Secured Parties when selecting Purchased Receivables
within any particular Cohort to be subject to a Release relative to Purchased
Receivables in the same Cohort not selected for such Release; provided, the
foregoing does not apply to selections between or among different Cohorts.
SECTION 2.05     Recording Loans. The Administrative Agent shall maintain,
solely for tax purposes, as non-fiduciary agent for the Borrower, a copy of each
Assignment and Assumption Agreement and a register (the “Register”) for the
recordation of the following information: (i) the names and addresses of the
Lenders (including each Person that becomes a Lender pursuant to an Assignment
and Assumption Agreement), (ii) each Lender’s Loan Amount (as such amount may
change upon any Advance funded pursuant to the terms hereof, each principal
repayment and any assignment hereunder) and stated interest, and (iii) the
Commitment of each Committed Lender. The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Paying Agent, the
Administrative Agent, the Collateral Trustee and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
“Lender” hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower,
the Paying Agent, the Collateral Trustee and any Lender, at any reasonable time
and from time to time upon reasonable prior notice. Each assignment or transfer
evidenced by an Assignment and Assumption Agreement executed pursuant to Section
9.03(e) shall be recorded in the Register, and no assignment or transfer shall
be effective until such assignment or transfer shall have been recorded in the
Register by the Administrative Agent as provided in this subsection. The
Administrative Agent shall provide the Paying Agent with a copy of the Register
at closing and after any assignments or transfers have been recorded in the
Register. In making any distributions to Lenders in accordance with the terms of
this Agreement and any other Transaction Document, the Paying Agent shall be
entitled to rely on the Register most recently provided to the Paying Agent by
the Administrative Agent and it shall be the responsibility of the
Administrative Agent to provide the Paying Agent with an updated copy of the
Register in the event there are any assignments or transfers.
SECTION 2.06     Interest; Fees; Monthly Invoices.
(a)    Upfront Commitment Fee. On the Closing Date, the Borrower shall pay to
each Committed Lender, the Upfront Commitment Fee due to it pursuant to the Fee
Letter.
(b)    Interest. Interest will accrue daily on the Loan Amount of each Lender at
the applicable Interest Rate for such Lender as in effect from time to time, and
will be computed for each Interest Period on the basis of the actual number of
days elapsed and a 360-day year. Accrued and unpaid interest for each Interest
Period will be payable on each Settlement Date as set forth in the Monthly
Invoice except as otherwise provided in this Agreement. Notwithstanding the
foregoing, after the occurrence and during the continuance of an Event of
Default, interest shall accrue on all Obligations at the Interest Rate
calculated with the inclusion of the Default Margin (as set forth in the
definition thereof) and shall be payable upon demand.
(c)    Maximum Lawful Rate. It is the intention of the parties hereto that the
interest payable hereunder shall not exceed the maximum rate permissible under
applicable law. Accordingly, anything herein to the contrary notwithstanding, in
the event any interest is charged to, collected from or received from or on
behalf of the Borrower by the Lenders pursuant hereto in excess of such maximum
lawful rate, then the excess of such payment over that maximum shall be applied
first to the payment of amounts then due and owing by the Borrower to the
Secured Parties under this Agreement or any other Transaction Document (other
than in respect of principal or interest on the Loans) and then to the reduction
of the outstanding principal of the Loans.


33



--------------------------------------------------------------------------------





(d)    Unused Fee. The Unused Fee due to each Committed Lender shall accrue
daily from (and including) the execution of this Agreement through (and
excluding) the Commitment Termination Date, and will be computed for each
Interest Period on the basis of the actual number of days elapsed and a 360-day
year; provided, however, that no amount shall be due hereunder in excess of the
maximum amount permitted by law. Accrued and unpaid Unused Fee for each Interest
Period will be payable on each Settlement Date as set forth in the Monthly
Invoice except as otherwise provided in this Agreement. The Unused Fee paid to
any Committed Lender is non-refundable under any circumstances.
(e)    Monthly Invoice. The Administrative Agent will prepare an invoice for
each Settlement Date (each, a “Monthly Invoice”), and deliver such invoice to
the Servicer and the Borrower on the related Invoice Delivery Date, setting
forth the Interest Period Invoice Amount due by the Borrower to each of the
Lenders on such Settlement Date. The Borrower shall cause the Servicer to
include the Interest Period Invoice Amount set forth in such invoice as the
amount to be distributed to the Lenders with respect thereto on the Servicer’s
Monthly Settlement Certificate for such Settlement Date. The determination by
the Administrative Agent of the Interest Period Invoice Amount (and the Interest
Rate used in the calculation thereof) due to each of the Lenders, as set forth
on any such invoice, shall be conclusive and binding absent manifest error.
SECTION 2.07     Increased Costs.
(a)    Increased Costs Generally. If any Regulatory Requirement shall (i)
subject any Lender or Related Person to any Taxes (other than Indemnified Taxes
and Excluded Taxes) on its Loan or Commitment hereunder or its deposits,
reserves, other liabilities or capital attributable thereto; or (ii) impose,
modify or deem applicable any reserve, compulsory loan, insurance charge,
special deposit or similar requirement against assets of, deposits with or for
account of, or credit extended by, any Lender or Related Person, and the result
of any of the foregoing shall be an increase in the cost of, or any reduction in
the amount of any sum received or receivable by, such Lender or Related Person,
that in the case of any of the foregoing, arise in respect of the making,
continuing or maintaining (or the commitment to make, continue or maintain) any
Loan hereunder, then, from time to time either (x) within 10 days of demand
thereof (if paid directly to such Lender by the Borrower from funds other than
Collections) or (y) on the next Settlement Date after such tenth day if no
direct payment was made (from Collections held in the Collection Account in
accordance with the Priority of Payments), the Borrower will pay to the
applicable Lender, on behalf of such Lender or any Related Person, such
additional amount or amounts as will compensate such Lender or any such Related
Person, as the case may be, for such additional costs incurred or reduction
suffered, but without duplication of any amount payable pursuant to subsection
(b) of this Section and Section 2.08.
(b)    Increased Capital Costs. If any Lender or Related Person determines that
any Regulatory Requirement regarding liquidity or the amount of capital required
or reasonably expected to be maintained by such Lender or such Related Person
has or would have the effect of reducing the rate of return on capital of such
Lender or such Related Person to a level below that which such Lender or such
Related Person could have achieved but for such Regulatory Requirement, or would
otherwise result in the imposition of an internal capital or liquidity charge on
such Lender or such Related Person, which, in the reasonable discretion of such
Lender or such Related Person with respect to any of the foregoing, is allocable
to the Borrower, the transactions contemplated by this Agreement, or any
Commitment or Loan hereunder (taking into consideration the policies of such
Lender or such Related Person with respect to capital adequacy, liquidity
coverage and allocations among customers), then from time to time either (x)
within 10 days of demand thereof (if paid directly to such Lender by the
Borrower from funds other than Collections) or (y) on the next Settlement Date
after such tenth day if no direct payment was made (from Collections held in the
Collection Account in accordance with the Priority of Payments), the Borrower
will pay to the Lender, on behalf of such Lender or any such Related Person, a
fee equal to such additional amount or amounts as will compensate such Lender or
such Related Person for any such reduction in its rate of return or the
imposition of such capital or liquidity charge.


34



--------------------------------------------------------------------------------





(c)    Timing and Details of Demands. Each demand made pursuant to this Section
2.07 shall be provided by a Lender to the Borrower in writing and shall state,
in reasonable detail, the reasons therefor and, in the absence of manifest
error, shall be conclusive and binding on the Borrower. In determining the
amount owed by the Borrower under this Section 2.07, any applicable Lender or
Related Person may use any method of averaging and attribution that it shall
reasonably deem applicable so long as it applies such method to other similar
transactions. Failure or delay on the part of any Lender or Related Person to
demand compensation pursuant to this Section 2.07 shall not constitute a waiver
of any such Lender or Related Person’s right to compensation; provided that the
Borrower shall not be required to compensate such Lender or Related Person
pursuant to this Section 2.07 for any increased costs or reductions incurred
more than nine months prior to the date that such Lender or Related Person
notifies the Borrower of the Regulatory Requirement giving rise thereto;
provided further that, if such Regulatory Requirement is retroactive, then the
nine-month period referred to in the preceding proviso shall be extended to
include the period of retroactive effect thereof.
SECTION 2.08     Taxes.
(a)    Payment of Indemnified Taxes. All payments by the Borrower of principal
of, and interest on, the Loans and all other payments by the Borrower, the
Seller, or the Servicer hereunder or under any other Transaction Document shall
be made free and clear of and without deduction for any present or future
income, excise, stamp or franchise taxes and other taxes, fees, levies, imposts,
deductions, assessments, duties, withholdings or other charges of any nature
whatsoever imposed by any Governmental Authority, including any interest or
penalties thereon or additions thereto (any of the foregoing, “Taxes”), except
as may be required by law. In the event that any withholding or deduction from
any payment to be made by the Borrower hereunder and/or under any other
Transaction Document is required in respect of any Taxes pursuant to any
applicable law, rule or regulation, then the Borrower will: (i) pay directly to
the relevant authority the full amount required to be so withheld or deducted;
(ii) promptly forward to the affected Lender or its agent an official receipt or
other documentation evidencing such payment to such authority; and (iii) solely
in the case of Taxes other than Excluded Taxes (such non-excluded Taxes imposed
on or with respect to any payment made by or on account of any Obligation of the
Borrower hereunder or under any other Transaction Document being called
“Indemnified Taxes”), pay to the affected Lender or its agent such additional
amount or amounts as is necessary to ensure that the net amount actually
received by such Lender will equal the full amount such Lender would have
received had no such withholding or deduction been required. In connection with
any amounts to be reimbursed to any Lender on a Settlement Date pursuant to this
Section, the Borrower hereby agrees that it shall cause the Servicer to reflect
such amounts to be reimbursed to each Lender on the Servicer’s Monthly
Settlement Certificate.
(b)    Indemnified Tax Gross-up; Failure to Pay. If any Indemnified Taxes are
directly asserted against any Lender with respect to any payment received by
such Lender or its agent, such Lender or such agent may pay such Indemnified
Taxes and the Borrower will promptly upon receipt of prior written notice
stating the amount of such Indemnified Taxes pay such additional amounts as is
necessary in order for the net amount received by such Person after the payment
of such Indemnified Taxes (including any Indemnified Taxes on such additional
amount) shall equal the amount such Lender would have received had such
Indemnified Taxes not been asserted. If the Borrower fails to pay any
Indemnified Taxes when due to the appropriate taxing authority or fails to remit
to a Lender or its agent the required receipts or other required documentary
evidence, the Borrower shall indemnify such Lender, its Affiliates and its
agent, if any, for any Indemnified Taxes and incremental Indemnified Taxes,
interest or penalties that may become payable by such Lender or its agent as a
result of any such failure. For purposes of this Section 2.08, a distribution
hereunder by the agent for a Lender shall be deemed a payment by such Lender.
(c)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower), (ii) any
Taxes attributable


35



--------------------------------------------------------------------------------





to such Lender’s failure to comply with the provisions of Section 9.03(f)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Transaction Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Transaction Document or otherwise payable by the Paying
Agent or the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this subsection (c).
(d)    Withholding Tax Exemption. The Paying Agent or any Lender, if requested
by the Borrower or the Administrative Agent, shall deliver such documentation
prescribed by Requirements of Law or otherwise reasonably requested with respect
to any applicable exemption from withholding Tax and with respect to backup
withholding or information reporting requirements.
(e)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.08 (including by
the payment of additional amounts pursuant to this Section 2.08), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (e) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (e), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (e) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(f)    Survival. Each party’s obligations under this Section 2.08 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
SECTION 2.09     Costs Related to Advance or Prepayment Failures. The Borrower
agrees to reimburse each Lender, either (x) within 10 days of demand thereof (if
paid directly to such Lender by the Borrower from funds other than Collections)
or (y) on the next Settlement Date after such tenth day if no direct payment was
made (from Collections held in the Collection Account in accordance with the
Priority of Payments), for all reasonable losses, expenses, liabilities
(including, without limitation, with respect to any interest or fee paid by such
Lender to any lender, note buyer, credit or liquidity support provider, dealer,
placement agent or other Person) or losses or costs arising in connection with
the re-deployment of funds, which such Lender may sustain if for any reason
(including any failure to satisfy any condition precedent), the Borrower (i)
fails to accept an Advance on any scheduled Advance Date after delivery of an
Advance Notice, (ii) fails to make a prepayment on any scheduled
Prepayment/Release Date after delivery of any Prepayment/Release Notice (that,
in the case of any such Advance Notice or Prepayment/Release Notice, as the case
may be, has not been revoked prior to the second Business Day preceding the
applicable Advance Date or Prepayment/Release Date, as the case may be), or
(iii) makes any prepayment on a day


36



--------------------------------------------------------------------------------





that is not the last day of an Interest Period. A certificate as to any amounts
payable pursuant to this Section 2.09 submitted to the Borrower by any Lender
(with a copy to the Administrative Agent), providing a reasonably detailed
calculation of such amounts and the basis for requesting such payment, shall be
conclusive in the absence of manifest error. In connection with any amounts to
be reimbursed to any Lender on a Settlement Date pursuant to this Section, the
Borrower hereby agrees that it shall cause the Servicer to reflect such amounts
to be reimbursed to each Lender on the Servicer’s Monthly Settlement
Certificate.
SECTION 2.10     Designation of Different Lending Office. If any Lender or a
Related Person thereof requests compensation under Section 2.07, or requires the
Borrower to pay any Indemnified Taxes or additional amounts to any Lender, a
Related Person thereof or any Governmental Authority for the account of any
Lender or a Related Person thereof pursuant to Section 2.08, then such Lender
shall (at the request of the Borrower) use reasonable efforts to designate a
different lending office for funding or booking its Advances hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the sole judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.07 or 2.08, as the case may be, in the future, and (ii) would not subject such
Lender or such Related Person to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or such Related Person. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
SECTION 2.11     Syndication. If at any time (i) no Event of Default has
occurred and is continuing hereunder, and (ii) any Lender intends to assign its
Commitment and/or Loan to any assignee that is not a Citibank Person (other than
an assignment pursuant to Section 9.03(d)), the Administrative Agent shall
provide the Borrower with at least five Business Days prior written notice
thereof and the Administrative Agent and the Borrower shall work together in
good faith to amend this Agreement in order to add provisions with respect to
defaulting Lenders that are reasonably acceptable to the Administrative Agent
and the Borrower, or, if no agreement is reached in such 5 Business Day period,
then the LSTA form provisions shall be added at such time (the “LSTA Modified
Terms”); provided, notwithstanding any other requirement set forth herein for an
amendment to be effective, an amendment pursuant to this Section 2.11 shall be
effective upon either (A) mutual written agreement of the Borrower and the
Administrative Agent; or (B) a writing signed by the Administrative Agent only
in accordance with this subsection setting forth the LSTA Modified Terms that
shall become part hereof; provided, however that, if in the reasonable judgment
of the Administrative Agent, the rights, duties, immunities or liabilities of
the Paying Agent or the Collateral Trustee would be adversely affected thereby,
such affected Agent’s consent shall be required; and provided, further that if,
in the judgment of the Paying Agent or the Collateral Trustee, the rights,
duties, immunities or liabilities of such Agent would be adversely affected
thereby, then such amendment shall not be effective against such Agent until
such Agent has given its written consent thereto.
SECTION 2.12     Illegality; Substituted Interest Rates. Notwithstanding any
other provisions herein, (a) if any applicable Requirements of Law or any change
therein or in the interpretation or application thereof shall make it unlawful
for a Lender (excluding any Conduit Lender that uses the CP Rate as its
Benchmark Rate) to make or maintain any Loan at the LIBOR rate as contemplated
by this Agreement and the other Transaction Documents, or (b) in the event that
any Lender (excluding any Conduit Lender that uses the CP Rate as its Benchmark
Rate), or the Administrative Agent on behalf of all such Lenders, shall have
determined (which determination shall be conclusive and binding upon the
Borrower absent manifest error) that by reason of circumstances affecting the
LIBOR interbank market neither adequate nor reasonable means exist for
ascertaining the LIBOR rate, or (c) Majority Lenders (excluding any Conduit
Lender that uses the CP Rate as its Benchmark Rate), or the Administrative Agent
on behalf of all such Lenders, shall have determined (which determination shall
be conclusive and binding on the Borrower absent manifest error) that the
applicable LIBOR rate will not adequately and fairly reflect the cost to such
Lender of maintaining or funding the Loans, as applicable, based on such
applicable LIBOR rate (provided that the parties hereto acknowledge and agree
that such Lender or the Administrative Agent, as the case may be, shall only
make such determination if the published LIBOR rate used by such Lender


37



--------------------------------------------------------------------------------





does not (or by the Lenders do not) accurately reflect the actual LIBOR rate),
then (x) the obligation of such Lender (or, if applicable, all affected Lenders)
to make or maintain the Loans at the LIBOR rate shall forthwith be suspended and
such Lender or the Administrative Agent, as applicable, shall promptly notify
the Borrower thereof (by telephone confirmed in writing) and (y) each affected
Loan then outstanding, if any, shall, from and including the date that is
forty-five (45) days after the Borrower’s receipt of notice from such Lender or
the Administrative Agent of the occurrence of any condition set forth in clause
(a), (b) or (c), or at such earlier date as may be required by law, until
payment in full thereof, bear interest at the rate per annum equal to the
greater of (i) the Interest Rate calculated using the Prime Rate as the
Benchmark Rate rather than LIBOR, and (ii) the Interest Rate in effect on the
date immediately preceding the date any event described in clause (a), (b) or
(c) occurred (calculated on the basis of the actual number of days elapsed in a
year of 360 days). If subsequent to such suspension of the obligation of a
Lender or the applicable Lenders to make or maintain the Loans using LIBOR as
the Benchmark Rate, the circumstances that resulted in such suspension no longer
exist, such Lender or the Administrative Agent, as applicable, shall so notify
the Borrower and the previous method to determine the Interest Rate (without
application of this Section) shall be reinstated effective as of the date that
such circumstances no longer exist with respect to such Lender or the applicable
Lenders.


ARTICLE III
COLLECTIONS, PAYMENTS AND DISTRIBUTIONS
SECTION 3.01     Obligor Payments; Netting of Seller and Servicer Purchases;
Account Deposits and Transfers.
(a)    Payment and Deposit of Collections. Subject to subsection (b) of this
Section, the Borrower shall, or shall cause the Servicer to, instruct and cause
the Obligors of Purchased Receivables to send all Scheduled Payments and other
amounts due thereunder directly to the Servicer and cause all ACH debits from an
Obligor’s bank account to be remitted to the Servicer’s servicing account,
subject to the rights under the Servicing Agreement to retain a Collection Agent
or sub-servicer. All Collections or other proceeds of Collateral received by the
Servicer, Borrower, any other LC Group Member, any Collection Agent, or any
other sub-servicer or agent of any of them, shall be transferred, subject to
netting and offsets permitted under the Servicing Agreement, to the Collection
Account within the Designated Business Days of receipt thereof; provided, that
all such Collections and proceeds shall be held in trust for and on behalf of
the Collateral Trustee, for the benefit of the Secured Parties, until deposited
into the Collection Account.
(b)    Collections Following Event of Default. Upon the occurrence and during
the continuance of any Event of Default or Servicer Default, (i) at the request
of the Administrative Agent, the Borrower shall, or shall cause the Servicer to,
instruct and cause all Obligors of Purchased Receivables to send all Scheduled
Payments and other amounts due thereunder directly to the Administrative Agent
or its designee, and cause all ACH debits from an Obligor’s bank account to be
remitted to the bank account designated by the Administrative Agent or its
designee; and (ii) the Borrower hereby authorizes the Administrative Agent to
send directions to each Obligor to make such payments as directed by the
Administrative Agent or to cause such remittances of ACH debits from an
Obligor’s bank account to the bank account designated by the Administrative
Agent.
(c)    Seller Repurchases. The Borrower shall cause the Seller to deposit into
the Collection Account the Repurchase Price for all Purchased Receivables
repurchased by the Seller pursuant to the Receivables Purchase Agreement on the
applicable date for such repurchase as set forth in the Receivables Purchase
Agreement, or on the alternative payment date (if any) set forth in and pursuant
to the terms of this Section 3.01(c). Notwithstanding anything to the contrary
set forth in the Receivables Purchase Agreement, as long as LendingClub is then
acting as Servicer and there is no Default, Event of Default, Seller Default, or
Servicer Default that has occurred and is continuing:


38



--------------------------------------------------------------------------------







(i)    the aggregate Repurchase Price due by the Seller for any Collection
Period shall not be due until the next date occurring after such Collection
Period that the Servicer’s Monthly Settlement Certificate is required to be
delivered pursuant to Section 3.05(a),
(ii)    the Seller shall only be required to remit the aggregate Repurchase
Price for any Collection Period into the Collection Account on such due date
identified in the foregoing clause (i) up to the amount of any shortfall in
Available Funds on deposit in the Collection Account at such time to make full
distributions on the related Settlement Date to all Persons entitled thereto (or
to the Reserve Account) pursuant to Section 3.02(a)(i) through (vii),
(iii)    the Seller may pay any portion of the aggregate Repurchase Price not
required to be remitted into the Collection Account pursuant to the foregoing
clause (ii) directly to the Borrower or, at the sole option of the Borrower,
such amount may be offset against a distribution of an equal amount to be made
by the Borrower to LendingClub with respect to its Equity Interest in the
Borrower (as long as, for the avoidance of doubt, the Borrower will be Solvent
after making any such deemed distribution, there will be no Borrowing Base
Deficiency or other Event of Default after giving effect thereto, and such
deemed distribution complies with all applicable Requirements of Law); and
(iv)    at the sole option of the Seller, any Purchased Receivable required to
be repurchased pursuant to the Receivables Purchase Agreement may instead by
retained by the Borrower as an Excluded Receivable as long as there is no
Borrowing Base Deficiency (as determined immediately after such Receivable is
categorized as an Excluded Receivable under this subsection).
(d)    Reserve Account Transfers. If any Servicer’s Monthly Settlement
Certificate delivered pursuant to Section 3.05(a) identifies that either (i)
there are insufficient Available Funds then on deposit in the Collection Account
to make all distributions in full pursuant to Sections 3.02(a)(i) through (vii)
on the related Settlement Date, or (ii) after giving effect to all distributions
to be made on such Settlement Date, the amount on deposit in the Reserve Account
will exceed the Required Reserve Account Amount, then on the applicable
Settlement Date, prior to making any distributions pursuant to Section 3.02, the
Paying Agent (solely in accordance with the Servicer’s Monthly Settlement
Certificate) shall transfer from the Reserve Account into the Collection
Account, the amount of such identified shortfall in Available Funds or
identified excess in Reserve Account funds, as the case may be, up to the amount
of funds then on deposit in the Reserve Account, for distribution on such
Settlement Date as Available Funds pursuant to Section 3.02. On the earlier of
the Final Maturity Date and the date on or after the Commitment Termination Date
on which the Aggregate Loan Amount has been reduced to zero, all amounts on
deposit in the Reserve Account shall be transferred by the Account Bank, at the
direction of the Administrative Agent, from the Reserve Account to the
Collection Account for distribution as Available Funds pursuant to Section 3.02;
provided that if the Reserve Account Termination Date occurs prior to such date,
all amounts on deposit in the Reserve Account shall be transferred by the
Account Bank, at the direction of the Administrative Agent, from the Reserve
Account to the Borrower’s Designated Account.


(e)    Reserve Account Supplemental Deposits. If the Required Reserve Account
Deposit Amount is positive on any Business Day (after giving effect to any
Advances, prepayments, or distributions to be made on such Business Day), the
Borrower shall remit to the Paying Agent, for immediate deposit into the Reserve
Account, an amount equal to such Required Reserve Account Deposit Amount.


SECTION 3.02     Distributions.
(a)    Monthly Distributions. Subject to subsection (b) and (c) of this Section,
on each Settlement Date, based on the Servicer’s Monthly Settlement Certificate,
the Paying Agent shall make the following distributions (without duplication) in
the following order of priority (such order of priority, as


39



--------------------------------------------------------------------------------





may be modified by subsection (c) of this Section following an Event of Default,
the “Priority of Payments”) to the extent of Available Funds on deposit in the
Collection Account (and, if there are insufficient Available Funds to make any
distribution under any particular clause in full, pro rata to each Person
entitled to a distribution pursuant to such clause, as determined based on the
maximum amount that could be distributable to each such Person under such
clause):
(i)first, pro rata to each Agent, the Custodian, and the Account Bank (to the
extent not deducted from the Collection Account or the Reserve Account), all
accrued but unpaid fees, reimbursable expenses, and indemnity amounts owed to
such Person in such capacity under any Transaction Document or any related fee
letter; provided, that no Person shall receive cumulative distributions (for all
applicable Settlement Dates in any calendar year) under this priority first for
expenses and indemnity amounts in excess of [***]* (provided that no such annual
limit shall be applicable upon the occurrence and continuance of an Event of
Default);
(ii)second, to the Servicer, an amount equal to the Servicing Fee with respect
to the preceding Collection Period (and any unpaid Servicing Fee from any prior
Collection Period but for the avoidance of doubt in no event shall the Servicer
be paid any amounts that have been previously netted by it in accordance with
Section 3.5(f) of the Servicing Agreement), and if such Servicer is a successor
Servicer, all accrued but unpaid fees (without duplication of the Servicing
Fee), reimbursable expenses, and indemnity amounts owed to such Person in such
capacity under any Transaction Document or any related fee letter; provided,
that no Person shall receive cumulative distributions (for all applicable
Settlement Dates in any calendar year) under this priority second for expenses
and indemnity amounts in excess of [***]*;
(iii)third, to the Backup Servicer (with respect to amounts owed, without
duplication, to the Backup Servicer, but solely if any such Person is not then
acting as successor Servicer) with respect to the preceding Collection Period,
an amount equal to the Backup Servicing Fee, any reasonable expenses incurred in
connection with transitioning the servicing to the Backup Servicer (including
counsel fees and expenses), indemnity amounts and any other amounts due to the
Backup Servicer for such Collection Period pursuant to the Backup Servicing
Agreement, and any of the foregoing that remains unpaid from prior Collection
Periods; provided, that no Person shall receive cumulative distributions (for
all applicable Settlement Dates in any calendar year) under this priority third
for obligations other than scheduled fees and transition expenses (which
Transition Costs shall not exceed [***]*, including boarding fees) in excess of
[***]* (provided that no such annual limit shall be applicable upon the
occurrence and continuance of an Event of Default);
(iv)fourth, to each Lender, its Interest Period Invoice Amount for such
Settlement Date;
(v)fifth, to each Lender, pro rata, any amount owed to such Lender (or its
Related Person) pursuant to Sections 2.07 through 2.09;
(vi)sixth, to each Lender, such Lender’s Pro Rata Share of the amount of any
Borrowing Base Deficiency and the amount of any voluntary prepayment scheduled
for such Settlement Date pursuant to the terms hereof;
(vii)seventh, to the Reserve Account, an amount equal to the Required Reserve
Account Deposit Amount, as determined on such Settlement Date (after giving
effect to any distributions made or to be made on such date);


* Confidential Treatment Requested


40



--------------------------------------------------------------------------------







(viii)eighth, on and after the Commitment Termination Date and on any Settlement
Date on which there is an outstanding Amortization Event (as measured on such
date), to each Lender, such Lender’s Pro Rata Share of all remaining Available
Funds until the Aggregate Loan Amount has been reduced to zero;
(ix)ninth, to each of the Secured Parties, all other fees, expenses, indemnity
payments, and other Obligations due and owing (not paid pursuant to any of the
preceding clauses, including amounts not paid under any higher priority as a
result of any applicable annual limitation or cap for payments of that type
under such higher priority) to such Secured Party by the Borrower; and
(x)tenth, to LendingClub (as a distribution from the Borrower) by deposit to the
Borrower’s Designated Account, all remaining Available Funds.
(b)    Objections to Servicer’s Monthly Settlement Certificate. Notwithstanding
anything to the contrary set forth in subsection (a) of this Section, if on or
prior to 5:00 p.m. New York City time on the Business Day before any Settlement
Date, the Paying Agent and the Servicer have received a written notice from the
Administrative Agent that the Administrative Agent has made a good faith
determination that the application of funds provided for in the Servicer’s
Monthly Settlement Certificate submitted by the Servicer for such Settlement
Date does not comply with this Section (which notice shall provide the detailed
basis of any such determination), then (i) the Paying Agent shall not make any
distributions in accordance with such Servicer’s Monthly Settlement Certificate;
and (ii) the Servicer (or, if the Servicer fails to do so, the Administrative
Agent) shall provide to the Paying Agent a revised Servicer’s Monthly Settlement
Certificate reasonably acceptable to the Administrative Agent (or, in the case
of the Administrative Agent, distribution instructions in a form reasonably
acceptable to the Paying Agent) that are in compliance with this Section by no
later than the Business Day following the Business Day on which such notice from
the Administrative Agent has been received by the Servicer on or prior to 5:00
p.m. New York City time on such Business Day. The Paying Agent shall make the
distributions set forth in subsection (a) of this Section on the Settlement Date
based on such revised Servicer’s Monthly Settlement Certificate (or distribution
instructions); provided, that if such revised Servicer’s Monthly Settlement
Certificate (or distribution instructions) are received after 5:00 p.m. New York
time on the Business Day before the scheduled Settlement Date, then the related
“Settlement Date” shall be deemed to be the Business Day following the first
Business Day on which such revised Servicer’s Monthly Settlement Certificate (or
distribution instructions) has been received by the Paying Agent on or prior to
5:00 p.m. on such Business Day.
(c)    Distributions Following an Event of Default. Notwithstanding the terms of
subsection (a) of this Section, after the occurrence and during the continuance
of an Event of Default, (i) the Collateral Trustee shall deposit the proceeds of
all Collateral into the Collection Account (or such other account as has been
designated by the Administrative Agent), and (ii) the Paying Agent shall apply
all funds on deposit in the Collection Account or the Reserve Account (and the
Administrative Agent shall apply all Collections and other Borrower funds on
deposit in any such other account) to any outstanding Obligations in any order
of priority as directed by the Administrative Agent in its sole discretion;
provided, that, solely as among the Agents, no Agent or other third party shall
have a distribution priority that is lower than the priority set forth in
subsection (a) above unless such Agent has provided its prior written approval
thereof.
SECTION 3.03     Payments Generally.
(a)    Payment of Obligations. Except with respect to Obligations to be paid
from funds on deposit in the Collection Account, the Borrower shall remit any
Obligation due hereunder or under any Transaction Document to the Paying Agent
at its designated account not later than 12:00 noon, New York City time, on the
date when due in immediately available funds. Any funds received after that time
will be deemed to have been received on the next Business Day.


41



--------------------------------------------------------------------------------





(b)    Obligations Absolute; No Setoff. All Obligations are absolute,
unconditional, and shall be paid by the Borrower without setoff, defense,
counterclaim, abatement, diminution or deduction of any kind, all of the
foregoing of which, to the extent arising under applicable law, are hereby
expressly waived by the Borrower.
(c)    Business Day. Except as otherwise expressly provided herein, whenever any
payment shall become due or is required to be made on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall be included in the computation of interest, if
applicable.
(d)    No Tax or Legal Advice. Citigroup Inc., its Affiliates, and their
respective employees are not in the business of providing tax or legal advice to
any taxpayer outside of Citigroup Inc. and its Affiliates. This Agreement, the
other Transaction Documents, and any amendments or attachments hereto or thereto
are not intended or written to be used, and cannot be used or relied upon, by
the Lender, the Borrower, any other Agent, or any of their respective
Affiliates, or any other taxpayer as legal or tax advice or for the purpose of
avoiding tax penalties. Any such taxpayer should seek advice based on the
taxpayer’s particular circumstances from an independent tax advisor.
SECTION 3.04     Establishment and Maintenance of Accounts.
(a)    Collection Account and Reserve Account. On or prior to the date hereof,
the Borrower shall establish two separate segregated trust accounts (that
constitute securities accounts for purposes of the UCC), each in the name of the
Borrower at the Account Bank, which shall be identified by account number in the
Account Control Agreement as the “Collection Account” (the “Collection Account”)
and the Reserve Account (the “Reserve Account”). Each of the Collection Account
and the Reserve Account shall be under the sole “control” (within the meaning of
the UCC) of the Collateral Trustee, for the benefit of the Secured Parties. The
Borrower shall continue to maintain the Collection Account until the Commitments
have been terminated and all Obligations (other than contingent obligations as
to which no claims have been asserted) have been indefeasibly paid in full
(“Payment in Full”). The Borrower shall continue to maintain the Reserve Account
until the Reserve Account Termination Date. The Account Bank shall take
directions with respect to the Collection Account and the Reserve Account solely
from the Collateral Trustee (and the Collateral Trustee hereby agrees to act
with respect thereto at the direction of the Administrative Agent); provided,
that the Account Bank shall follow (i) the standing instructions expressly set
forth in the Account Control Agreement with respect to transfers and
distributions to be made by the Paying Agent in accordance herewith (which shall
be based made based upon such certificates, notices or other documentation
expressly set forth herein as the basis for making any such transfer or
distribution hereunder) and (ii) directions with respect to the Collection
Account and the Reserve Account from the Borrower pursuant to the terms of and
as set forth in Section 7 of the Account Control Agreement. The Collection
Account and the Reserve Account shall be subject at all times (with respect to
the Collection Account) or until the Reserve Account Termination Date (with
respect to the Reserve Account) to a first-priority perfected security interest
in favor of the Collateral Trustee, for the benefit of the Secured Parties, and
each such account shall bear a designation clearly indicating that the funds
deposited therein are held for the benefit of the Collateral Trustee on behalf
of the Secured Parties.
(b)    If at any time and in any context whatsoever the Account Bank or Paying
Agent receives inconsistent or conflicting instructions with respect to
disposition of funds or any other matter with respect to the Reserve Account or
the Collection Account, (i) the instructions of the Collateral Trustee shall be
controlling over all other instructions of any other Person and the Account Bank
and Paying Agent shall be held harmless in following such instructions; and (ii)
the Collateral Trustee shall have no duty or obligation to provide instructions
with respect to any matter and if the Collateral Trustee declines to resolve a
conflict in instructions or provide instructions with respect to any disposition
of funds or other activity involving the Reserve Account or the Collection
Account, then the instructions of the Administrative Agent


42



--------------------------------------------------------------------------------





shall be controlling over all other instructions of any other Person and the
Account Bank and Paying Agent shall be held harmless in following such
instructions.
SECTION 3.05     Distribution Reporting; Lender Access to Information.
(a)    Servicer’s Monthly Settlement Certificate. No later than 1:00 p.m., New
York City time, on the second (2nd) Business Day immediately preceding each
Settlement Date, the Borrower shall cause the Servicer to deliver to the Paying
Agent, the Administrative Agent (which shall promptly make such information
available to the Lenders in accordance with its customary practice) and the
Backup Servicer, a copy of the Servicer’s Monthly Settlement Certificate
executed by an Authorized Officer of the Servicer substantially in the form of
Exhibit G, which shall contain: (i) instructions with respect to the specific
distributions to be made by the Paying Agent from Available Funds to each Person
entitled thereto (or for deposit into the Reserve Account) on the related
Settlement Date pursuant to Section 3.02(a); (ii) identification of any amount
to be transferred from the Reserve Account into the Collection Account pursuant
to Section 3.01(d); (iii) a certification that, as of such date and as of the
Settlement Date (after giving effect to all distributions and transfers
contemplated on such date), each of the Borrower, Seller and Servicer is and
will be Solvent and no Event of Default, Default, Seller Default, Servicer
Default or event that, with the giving of notice or passage of time or both,
would become a Seller Default or a Servicer Default, has occurred or will occur
as of such Settlement Date (after giving effect to all distributions and
transfers contemplated on such date), or describing any of the foregoing that
has occurred and the steps being taken as a result thereof; (iv) all information
required pursuant to the Backup Servicing Agreement or necessary to enable the
Backup Servicer to verify the information specified in the Backup Servicing
Agreement (if any); (v) attaching a Borrowing Base Certificate, dated and
current as of the close of business on the date preceding the delivery date for
such Servicer’s Monthly Settlement Certificate set forth above, and showing as
of such date and on a pro forma basis as of the Settlement Date (after giving
effect to all distributions, transfers and other activity to occur on such
Settlement Date), the calculation of the Eligible Pool Balance, Excess
Concentration Amount, and Borrowing Base; (vi) attaching a Data File; (vii)
attaching a detailed Portfolio Report providing (A) collections activity with
respect to the Collateral for the immediately preceding Collection Period, (B) a
detailed calculation of (1) the Delinquency Ratio as of the last day of the
immediately preceding Collection Period and the three-month average of the
Delinquency Ratios as of the last day of the three most recent Collection
Periods; (2) the Vintage Loss Percentage (including, without limitation, each
component thereof set forth on Schedule II) as of the last day of the preceding
Collection Period, (3) the “Cohort Loss Value” determined pursuant to the Model
used to calculate the Advance Rate and the other applicable data (including,
without limitation, with respect to any applicable adjustments forming part of
such Advance Rate calculation) used in such Model (as referred to in Schedule
II), and (4) the income verification percentage of Eligible Receivables that are
Purchased Receivables as of the last day of the preceding Collection Period; (C)
all other information needed by the Agents or Lenders for performance management
and regulatory capital review, and (D) a certification as to the truth and
accuracy of the foregoing, and that no Amortization Event has occurred (or
reasonable detail with respect to any Amortization Event that has occurred);
(viii) containing the Supplemental Information and Certification; and (ix)
containing such other information as is reasonably requested by the
Administrative Agent. The Borrower shall, or shall cause the Servicer to,
immediately notify the Administrative Agent and Paying Agent if any such pro
forma information or calculations fail to be true as of the applicable
Settlement Date, together with corrected and updated information and
calculations as of such Settlement Date.
(b)    Lender Access to Information. The Administrative Agent may, at its
option, make available to the Lenders via email, ftp site or internet website,
all statements, reports and other information in its possession received under
or in connection with this Agreement or any other Transaction Document. The
Administrative Agent makes no representations or warranties as to the accuracy
or completeness of such documents and will assume no responsibility therefor. In
connection with providing access to any ftp or internet website, the
Administrative Agent may require registration and the acceptance of a disclaimer


43



--------------------------------------------------------------------------------





and such site may be password-protected. None of the Administrative Agent,
Paying Agent or Collateral Trustee shall be liable for the dissemination of
information in accordance with this Agreement.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
SECTION 4.01    Representations and Warranties of the Borrower. The Borrower
makes the following representations and warranties, on which each Lender relies
in funding each Advance, on which each Agent relies in entering into and
continuing to perform under this Agreement, and on which the Collateral Trustee
relies in receiving a security interest in the Purchased Receivables and the
other Collateral. Such representations and warranties of the Borrower are made
as of the date of this Agreement, as of each Advance Date (after giving effect
to the funding of the applicable Advance), and as of each Prepayment/Release
Date on which there is a Release (after giving effect thereto), unless such
representation or warranty expressly refers to an earlier date, in which case it
is made on such date with respect to such earlier date. The representations and
warranties shall survive execution of this Agreement, the granting of Liens
under the Security Agreement, the funding of each Advance and the Release of any
Liens (but excluding with respect to any Receivables subject to such Release
following the release of the Lien thereon).
(a)    Organization and Good Standing. The Borrower is (i) a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware, and (ii) except where the failure to do so could not
reasonably be expected to result in a Material Adverse Change, is in good
standing with every Governmental Authority having jurisdiction over its
activities.
(b)    Power and Authority; Enforceability. The Borrower has all requisite power
and authority to own its properties, carry on its business as and where now
being conducted and execute and deliver this Agreement and each other
Transaction Document to which it is a party, perform all of its obligations
hereunder and thereunder, and to carry out the transactions contemplated hereby
and thereby. Each of this Agreement and each other Transaction Document to which
the Borrower is party has been duly and validly executed and delivered by the
Borrower and is a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency or other
similar laws affecting creditors’ rights generally or general equitable
principles (whether considered in a proceeding in equity or at law).
(c)    Consents and Approvals. The Borrower has all qualifications, regulatory
permissions and/or licenses necessary, and no consent, approval, authorization,
registration, filing or order of any court or Governmental Authority is
required, for the execution, delivery and performance by the Borrower of, or
compliance by the Borrower with, this Agreement or any other Transaction
Document to which it is a party, or the consummation of the transactions
contemplated hereby (including the acquisition of the Purchased Receivables and
other Purchased Assets by the Borrower from the Seller and the pledge and grant
of the Purchased Receivables and other Purchased Assets by the Borrower to
Collateral Trustee, for the benefit of the Secured Parties), except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Change.
(d)    No Lien on Purchased Assets. Neither the execution and delivery of this
Agreement or any other Transaction Document to which the Borrower is party, nor
the consummation of the transactions contemplated hereby or thereby, nor
compliance with the terms and conditions hereof or thereof, will result in the
creation or imposition of any Lien on any Purchased Receivable or other
Purchased Assets except in favor of the Collateral Trustee, for the benefit of
the Secured Parties.
(e)    No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents to which the Borrower is a party
and compliance with the terms of this Agreement and the other Transaction
Documents to which the Borrower is a party do not


44



--------------------------------------------------------------------------------





conflict with, result in any breach of any of the terms and provisions of or
constitute (with or without notice, lapse of time or both) a default under the
Borrower Organizational Documents, or any material indenture, agreement,
mortgage, deed of trust or other instrument to which the Borrower is a party or
by which it is bound, or result in the creation or imposition of any Lien upon
any of the properties of the Borrower pursuant to the terms of any such
indenture, agreement, mortgage, deed of trust or other instrument (other than
the Permitted Liens) or, except as could not reasonably be expected to result in
a Material Adverse Change, violate any applicable law, order, rule, regulation,
ordinance or directive of any Governmental Authority, of any court, or of any
federal or State regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Borrower or any of its properties.
(f)    No Proceedings. There is no litigation, proceeding or investigation
pending or, to the knowledge of the Borrower, threatened in writing against the
Borrower, before any court, regulatory body, administrative agency or other
tribunal or other Governmental Authority (i) asserting the invalidity of this
Agreement, or any other the Transaction Document to which the Borrower is a
party, or the transactions contemplated hereby or thereby, (ii) seeking to
prevent the incurrence of indebtedness by the Borrower hereunder, or (iii) that
could reasonably be expected to result in a Material Adverse Change.
(g)    Regulations T, U and X. No proceeds of any Advance will be used, directly
or indirectly, by the Borrower for the purpose of purchasing or carrying any
Margin Stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System) or for the purpose of reducing or retiring any
Indebtedness that was originally incurred to purchase or carry Margin Stock or
for any other purpose which might cause any Loan to be a “purpose credit” within
the meaning of Regulation U. Neither the making of any Loan hereunder, nor the
use of the proceeds thereof, will violate or otherwise conflict with the
provisions of Regulations T, U or X of the Board of Governors of the Federal
Reserve System.
(h)    Investment Company Act and Volcker Rule Representations. (i) The Borrower
is not a “covered fund” under Section 13 of the U.S. Bank Holding Company Act of
1956, as amended, and the implementing regulations therefor (the “Volcker
Rule”), and is making the determination that it is not a “covered fund” in
reliance on the exemption from the definition of “investment company” provided
by Rule 3a-7 under the Investment Company Act, although there may be additional
exclusions or exemptions available to the Borrower; (ii) the Borrower is not,
and immediately after giving effect to the transactions completed on the Closing
Date hereunder will not be, required to register as an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act; and (iii) the Purchased Receivables and other assets
included in the Collateral are “eligible assets” as defined in Rule 3a-7 of the
Investment Company Act. Each Loan is an “eligible asset” as defined in Rule 3a-7
of the Investment Company Act.
(i)    Full Disclosure. The information contained herein, in any other
Transaction Document, and in any Advance Notice, Prepayment/Release Notice,
Servicer’s Monthly Settlement Certificate, Borrowing Base Certificate, Data File
(including the loan identification number, Receivable Balance, rating, term,
interest rate, origination date and Purchase Date of any Purchased Receivable),
and any other report, financial statement, exhibit, schedule, officer’s
certificate, instrument, or document furnished by or on behalf of the Borrower
or Servicer to any Lender, any Agent, or the Backup Servicer under or in
connection with this Agreement or any other Transaction Document, are and shall
be true and correct in all material respects (or, in the case of projections or
other forward looking information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time made (it being understood that such projected financial
information is subject to significant uncertainties and contingencies, any of
which are beyond the Borrower’s control, that no assurance can be given that any
particular projections will be realized and that actual results during the
period or periods covered by any such projected financial information may differ
significantly from the projected results and such differences may be material))
on the date as of which such information is stated or certified (as modified or
supplemented by other information so furnished and when taken as a whole) and do
not and will not contain an untrue statement of a material fact, or omit to
state any material fact


45



--------------------------------------------------------------------------------





necessary to make the statements herein or therein contained, in the light of
the circumstances under which they were made, not misleading in any material
respect. For the avoidance of doubt, the Borrower does not make any
representation or warranty as to the correctness of any information provided by
any Obligor (unless the Seller or the Servicer has verified such information
with a source other than such Obligor).
(j)    No Material Adverse Change. Since December 31, 2016, there is no fact
known to the Borrower that has had or could reasonably be expected to result in
a Material Adverse Change.
(k)    Title to Receivables and other Property; Attachment, Perfection and
Priority.
(i)    Immediately prior to the transfer to the Seller, the Originator had good
and marketable title to and was the sole legal owner of each Receivable that has
become a Purchased Receivable; the Seller validly purchased each such Receivable
from the Originator, free and clear of any Liens (other than Permitted Liens),
pursuant to the Originator Program Documents; the transfer of such Receivables
pursuant to the Originator Program Documents constitutes a “true sale” thereof
from the Originator to the Seller; and the ownership interest of the Seller in
each such Receivable is a valid, perfected, and continuing, first priority
Security Interest therein that is effective against creditors of and transferees
from the Originator; the Originator has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any Receivable that has become a
Purchased Receivable to any Person other than the Seller; all of the foregoing
with respect to the Receivables that became Purchased Receivables applies
equally to any other Purchased Assets and Collateral that were subject to the
Originator Program Documents.
(ii)    Immediately prior to the transfer to the Borrower, the Seller had good
and marketable title to and was the sole legal owner of each Receivable that has
become a Purchased Receivable; the Borrower validly purchased each such
Receivable from the Seller, free and clear of any Liens (other than Permitted
Liens), pursuant to the Receivables Purchase Agreement; the transfer of such
Receivables pursuant to the Receivables Purchase Agreement constitutes a “true
sale” or “true contribution” thereof from the Seller to the Borrower, and the
ownership interest of the Borrower in each such Receivable is a valid,
perfected, and continuing, first priority Security Interest therein that is
effective against creditors of and transferees from the Seller and the
Originator; the Seller has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any Purchased Receivable to any Person other
than the Borrower; all of the foregoing representations with respect to the
Purchased Receivables apply equally to any other Purchased Assets and Collateral
that were subject to the Receivables Purchase Agreement.
(iii)    If any Receivable sold by the Originator to the Seller under the
Originator Program Documents or sold by the Seller to the Borrower under the
Receivables Purchase Agreement is a payment intangible (as defined in the UCC),
the sale thereof is automatically perfected upon the transfer thereof.
(iv)    There are no judgment or tax lien filings against the Originator, the
Seller or the Borrower; the Originator, the Seller and the Borrower each
received all consents and approvals required by the terms of any Receivable
Documents governing any Purchased Receivables to the Security Interest granted
in (and, in the case of the Originator and the Seller, the sale of) the
Purchased Receivables by such Person pursuant to the Transaction Documents.
(v)    The Borrower has good and marketable title to, and is the sole owner of,
the Purchased Receivables; the Borrower has good and marketable title to, and is
the sole owner of, all of its property, all of which is Collateral; the Borrower
has the legal right to pledge and convey, and has validly pledged and conveyed,
all of its right, title and interest in all of the Purchased Receivables and
other Collateral to the Collateral Trustee, for the benefit of the Secured
Parties, free and clear of any Liens, other than Permitted Liens; the Security
Agreement, Servicing


46



--------------------------------------------------------------------------------





Agreement, and the Account Control Agreement, together with the UCC financing
statements filed in connection therewith, are effective to create and maintain a
valid, perfected, and continuing, first priority Security Interest in and Lien
on the Collateral in favor of the Collateral Trustee, for the benefit of the
Secured Parties; appropriate financing statements have been filed with the
Secretary of State of the State of Delaware against the Borrower in favor of the
Collateral Trustee, for the benefit of the Secured Parties, to perfect the Lien
in the portion of the Collateral that can be perfected by filing.
(vi)    No effective financing statement naming any Originator, the Seller or
the Borrower as “debtor” or “seller” covering any Purchased Receivable or other
Collateral is on file with the Secretary of State of the State of Delaware, the
state of organization of the Originator, or any other jurisdiction, and no such
filing has been authorized by the Originator, the Seller, or the Borrower, other
than the filings described in clause (vii) hereof.
(vii)    Financing statements have been filed in with the Secretary of State of
the State of organization of the “debtor” against (A) the Originator, as
debtor/seller, in favor of the Seller, as secured party/purchaser; (B) the
Seller, as debtor/seller, in favor of the Borrower, as assignor/secured
party/purchaser, and assigned to the Collateral Trustee, for the benefit of the
Secured Parties, as assignee secured party, and (C) the Borrower, as debtor, in
favor of the Collateral Trustee, for the benefit of the Secured Parties, as
secured party, that, in each such case, describe or cover the Purchased
Receivables and other Purchased Assets as collateral thereunder. All of the
foregoing financing statements remain duly filed with the Secretary of State of
the State of organization of the debtor named therein. No such filing has been
assigned to any other Person or terminated. All amendments to the financing
statements listed in this paragraph that are necessary (and only such amendments
that are necessary) to continue the perfection of the secured party (or assignee
secured party, as applicable) listed therein in the Purchased Receivables and
other Purchased Assets under the applicable UCC have been made (such as in
connection with a debtor name change, if applicable).
(viii)    The Account Control Agreement creates a valid and perfected continuing
security interest (as defined in the applicable UCC) in the Reserve Account
(prior to a Reserve Account Termination Date) and the Collection Account in
favor of the Collateral Trustee for the benefit of the Secured Parties, which
security interest is prior to all other Liens. If any Purchased Receivable is
evidenced by an electronic instrument, electronic chattel paper, or
transferrable record, the Collateral Trustee, for the benefit of the Secured
Parties, has “control” of the sole authoritative copy thereof, which is held by
the Custodian, pursuant to the Servicing Agreement in accordance with applicable
Electronic Receivables Laws or the UCC, as applicable. No Person other than the
Collateral Trustee, for the benefit of the Secured Parties, has been given
“control” (within the meaning of any applicable Electronic Receivables Laws or
the UCC) of any promissory note or other Receivables Documents evidencing any
Purchased Receivable or any deposit account owned by the Borrower.
(l)    Independent Consultation. The Borrower has consulted with its own legal
counsel and independent accountants to the extent it has deemed necessary
regarding the tax, accounting and regulatory consequences of the transactions
contemplated by this Agreement and the other Transaction Documents to which it
is party, and neither the Borrower nor any other LC Group Member is
participating in such transactions in reliance on any representations of any
Agent, Lender or any Affiliate or counsel of any of them, with respect to tax,
accounting, regulatory or any other matters.
(m)    Eligible Receivables. All of the Purchased Receivables have been selected
from the “Prime” or “Near Prime” programs of Seller and, if included in the
Borrowing Base on any Borrower Base Certificate or designated as Eligible
Receivables on any Data File, such Purchased Receivables shall be Eligible
Receivables as of the date of delivery of such Borrowing Base Certificate (or
the date specified


47



--------------------------------------------------------------------------------





thereon). The Borrower shall not make purchases from any program other than the
“Prime” or “Near Prime” programs of Seller without the prior written consent of
the Administrative Agent. The Borrower has (itself or through the Servicer)
conducted such due diligence and other review as it considered necessary with
respect to the Purchased Receivables and other Collateral to make the
representations and warranties herein set forth.
(n)    No Fraudulent Conveyance. As of the Closing Date and immediately after
giving effect to each Advance, the Borrower is and will be Solvent, does and
intends to pay its debts as they mature. The Borrower does not intend to incur,
or believe that it has incurred, debts beyond its ability to pay such debts as
they mature. The Borrower is not in default under any material obligation to pay
money to any Person. The Borrower is not contemplating the commencement of
Insolvency Proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of the Borrower or any of
its assets. The Borrower is not transferring any Collateral with any intent to
hinder, delay or defraud any of its creditors. The Borrower will not use the
proceeds from any Advance to give any preference to any creditor or class of
creditors. The Borrower has given fair consideration and reasonably equivalent
value in exchange for the sale or transfer to the Borrower of the Purchased
Receivables by the Seller under the Receivables Purchase Agreement. The Seller
has given fair consideration and reasonably equivalent value in exchange for the
sale of to the Seller the Receivables by Originator under the Originator Program
Documents.
(o)    All Payments Made In Ordinary Course of Business. Each payment to any
Lender in respect of any principal or interest on its Loan or other Obligation
by or on behalf of the Borrower under or in connection with this Agreement shall
be (i) a payment of a debt incurred by the Borrower in the ordinary course of
business and financial affairs of the Borrower, and (ii) made in the ordinary
course of business and financial affairs of the Borrower. In the event that the
true sale of Purchased Receivables from the Seller to the Borrower is
recharacterized by any court as a secured lending rather than a sale, each
remittance of Collections of Purchased Receivables to the Borrower in accordance
with this Agreement and the Servicing Agreement will have been (A) in payment of
a debt incurred by the Seller in the ordinary course of business or financial
affairs of the Seller and the Borrower, and (ii) made in the ordinary course of
business or financial affairs of the Seller and the Borrower.
(p)    No Other Business. (x) The Borrower engages in no business activities
other than the purchase or acquisition of the Receivables, Receivable Document
Packages and other related Purchased Assets, and proceeds of the foregoing in
the ordinary course of its business, sale or other disposition of the
Receivables, Receivable Document Packages and other Purchased Assets and
proceeds of the foregoing in the ordinary course of its business, financing its
purchase or acquisition of the Purchased Assets pursuant to this Agreement,
pledging the Purchased Assets and other Collateral under the Transaction
Documents, transactions contemplated by the Transaction Documents, and other
activities relating to the foregoing to the extent permitted by the Borrower
Organizational Documents. (y) Without limiting the foregoing, the Borrower is
not a borrower under any loan or financing agreement, facility or other
arrangement other than the Facility established pursuant to this Agreement and
the other Transaction Documents. The Borrower is not party to any agreement,
covenant or undertaking that restricts the power or authority of the Borrower,
acting without the consent of any other Person, to amend, waive or otherwise
modify any provision of this Agreement or any other Transaction Document.
(q)    No Indebtedness. The Borrower has no Indebtedness, other than
Indebtedness incurred hereunder or in connection herewith, including, without
limitation, Indebtedness incurred pursuant to Section 6.03.
(r)    ERISA.
(i)    Schedule VIII sets forth each Plan and Multiemployer Plan as of the
Closing Date. Each Plan is in compliance in form and operation with its terms
and with applicable


48



--------------------------------------------------------------------------------





requirements of ERISA and the Code (including without limitation the Code
provisions compliance with which is necessary for any intended favorable tax
treatment) and all other applicable laws and regulations, except where any
failure to comply could not result in material liability. Each Plan (and each
related trust, if any) which is intended to be qualified under Section 401(a) of
the Code has received a favorable determination letter from the IRS to the
effect that it meets the requirements of Sections 401(a) and 501(a) of the Code
covering all applicable tax law changes or is comprised of a master or prototype
plan that has received a favorable opinion letter from the IRS, and, nothing has
occurred since the date of such determination that would adversely affect such
determination (or, in the case of a Plan with no determination, nothing has
occurred that would materially adversely affect the issuance of a favorable
determination letter or otherwise materially adversely affect such
qualification). No ERISA Event has occurred, or is reasonably expected to occur,
other than as could not, individually or in the aggregate, result in material
liability.
(ii)    There exists no material Unfunded Pension Liability with respect to any
Pension Plan, except as could not reasonably be expected to result in material
liability.
(iii)    None of the Borrower, any Subsidiary or any ERISA Affiliate is making
or accruing an obligation to make contributions, or has within any of the five
calendar years immediately preceding the date this assurance is given or deemed
given, made or accrued an obligation to make contributions to any Multiemployer
Plan.
(iv)    There are no actions, suits or claims pending against or involving a
Plan (other than routine claims for benefits) or, to the knowledge of the
Borrower, any Subsidiary or any ERISA Affiliate, threatened in writing, which
could reasonably be expected either singly or in the aggregate to result in
material liability.
(v)    The Borrower, any Subsidiary and any ERISA Affiliate have made all
contributions to or under each Plan and Multiemployer Plan required by law
within the applicable time limits prescribed thereby, the terms of such Plan or
Multiemployer Plan, respectively, or any contract or agreement requiring
contributions to a Plan or Multiemployer Plan save where any failure to comply,
individually or in the aggregate, could not reasonably be expected to result in
material liability.
(vi)    No Pension Plan which is subject to Section 412 of the Code or Section
302 of ERISA has applied for or received an extension of any amortization
period, within the meaning of Section 412 of the Code or Section 302 or 304 of
ERISA. The Borrower, any Subsidiary, and any ERISA Affiliate have not ceased
operations at a facility so as to become subject to the provisions of Section
4062(e) of ERISA, withdrawn as a substantial employer so as to become subject to
the provisions of Section 4063 of ERISA or ceased making contributions to any
Pension Plan subject to Section 4064(a) of ERISA to which it made contributions.
None of the Borrower, any Subsidiary or any ERISA Affiliate have incurred or
reasonably expect to incur any liability to PBGC, save for any liability for
premiums due in the ordinary course or other liability which could not
reasonably be expected to result in material liability, and no lien imposed
under the Code or ERISA on the assets of the Borrower or any Subsidiary or any
ERISA Affiliate exists or, to the knowledge of the Borrower, is likely to arise
on account of any Plan. None of the Borrower, any Subsidiary or any ERISA
Affiliate has engaged in a transaction described in Section 4069(a) or 4212(c)
of ERISA.
(vii)    Borrower is not and is not acting on behalf of (A) an “employee benefit
plan” as defined in Section 3(3) of the ERISA, that is subject to Title I of
ERISA, (B) a “plan” as defined in and subject to Section 4975 of the Code, (C)
any entity deemed to hold Plan Assets, or (D) any entity that is subject to
State statutes regulating investments of, and fiduciary obligations


49



--------------------------------------------------------------------------------





with respect to, governmental plans (as such term is defined in Section 3(32) of
ERISA), that would be violated by the transactions contemplated by this
Agreement
(s)    Compliance with Law. Each of the Borrower, the Seller, and the Servicer
(i) are in compliance with all applicable Requirements of Law, including all
applicable AML-BSA Laws (as defined in the Receivables Purchase Agreement); and
(ii) are in compliance with each and every order of any Governmental Authority
or other board or tribunal, except, in each case, where any such noncompliance
could not reasonably be expected to result in a Material Adverse Change.
(t)    Tax Matters. The Borrower has paid and discharged, and has caused
LendingClub to pay and discharge, all material Taxes and governmental charges
upon it or against any of its properties or assets or its income prior to the
date after which penalties attach for failure to pay, except to the extent that
(i) such Person has been contesting in good faith in appropriate proceedings its
obligation to pay such Taxes or charges, (ii) adequate reserves having been set
aside for the payment thereof in accordance with GAAP, and (iii) such failure to
pay could not give rise to a tax lien on any Collateral (other than Liens
described in clause (iii) in the definition of Permitted Liens). The Borrower is
a disregarded entity that is wholly owned by a United States person within the
meaning of Section 7701(a)(30) of the Code for federal income tax purposes and
no election has been made or will be made to treat the Borrower as a corporation
or an association taxable as a corporation for federal income tax purposes.
(u)    Compliance with Anti-Bribery Laws. Neither the Borrower nor any other LC
Group Member nor, to the knowledge of the Borrower or such other LC Group
Member, any Affiliate, director, officer, agent, or employee of the Borrower or
such other LC Group Member, or any other Person acting on behalf of the Borrower
or any other LC Group Member is aware of or has taken any action, directly or
indirectly, that could result in a violation or a sanction for violation by such
persons of the Foreign Corrupt Practices Act of 1977 or the U.K. Bribery Act
2010, each as may be amended, or similar law of any other relevant jurisdiction,
or the rules or regulations thereunder; and the Borrower and each other LC Group
Member has instituted and maintain policies and procedures to ensure compliance
with the foregoing. No part of the proceeds of the Advances will be used,
directly or indirectly, in violation of the Foreign Corrupt Practices Act of
1977 or the U.K. Bribery Act 2010, each as may be amended, or similar law of any
other relevant jurisdiction, or the rules or regulations thereunder.
(v)    Compliance with Anti-Money Laundering Laws. The operations of the
Borrower and each other LC Group Member are and have been conducted at all times
in compliance with applicable financial recordkeeping and reporting
requirements, including those of the Bank Secrecy Act of 1970, as amended by
Title III of the Uniting And Strengthening America By Providing Appropriate
Tools Required To Intercept And Obstruct Terrorism (USA PATRIOT Act), the
applicable money laundering statutes of all jurisdictions where the Borrower or
any other LC Group Member conducts business, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Anti-Money Laundering Laws”) and no action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
the Borrower or any other LC Group Member with respect to the Anti-Money
Laundering Laws is pending or, to the best knowledge of the Borrower or any such
other LC Group Member, threatened.
(w)    No Sanctions. Neither the Borrower nor any other LC Group Member nor, to
the knowledge of the Borrower or any other LC Group Member, any director,
officer, agent, employee or Affiliate of the Borrower or any such other LC Group
Member (i) is, or is controlled or 50% or more owned in the aggregate by or is
acting on behalf of, one or more individuals or entities that are currently the
subject of any sanctions administered or enforced by the United States
(including any administered or enforced by the Office of Foreign Assets Control
of the U.S. Department of the Treasury, the U.S. Department of State or the
Bureau of Industry and Security of the U.S. Department of Commerce), the United
Nations Security Council, the European Union, a member state of the European
Union (including sanctions administered or


50



--------------------------------------------------------------------------------





enforced by Her Majesty’s Treasury of the United Kingdom) or other relevant
sanctions authority (collectively, “Sanctions” and such persons, “Sanctioned
Persons” and each such person, a “Sanctioned Person”), (ii) is located,
organized or resident in a country or territory that is, or whose government is,
the subject of Sanctions that broadly prohibit dealings with that country or
territory (collectively, “Sanctioned Countries” and each, a “Sanctioned
Country”) or (iii) will, directly or indirectly, use the proceeds of the
Advances, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other individual or entity in any manner
that would result in a violation of any Sanctions by, or could result in the
imposition of Sanctions against, any Lender or any Agent.
SECTION 4.02     No Waiver. The knowledge by any Agent or Lender (or any
employee, officer, director, representative or agent of any of them) of any
inaccuracy or breach of any representation and warranty provided by the Borrower
or any other LC Group Member (in any capacity) pursuant to this Article IV, any
other Transaction Document, or any other instrument, certificate or agreement,
regardless of when, how or from what source such knowledge is acquired, shall
not be a waiver by such Person with knowledge or any other Person of such
representation and warranty or a waiver of the rights of any of them with
respect to such breach. Each Agent and Lender expressly reserves the right to
assert any and all claims for, or arising from, the breach of any representation
and warranty by the Borrower or any such other LC Group Member, regardless of
any knowledge of such breach prior to Closing Date or at any time thereafter. No
Agent or Lender (or any employee, officer, director, representative or agent of
any of them) has any duty to disclose to the Borrower or any other LC Group
Member (in any capacity) any knowledge of any breach of any representation and
warranty, regardless of when, how or from what source such knowledge is
acquired.
ARTICLE V
CONDITIONS
SECTION 5.01     Conditions to the Initial Advance. The obligation to fund the
initial Advance and perform the respective obligations of the Agents and the
Lenders hereunder is subject to satisfaction of all of the conditions precedent
set forth below in this Section, to the sole satisfaction of all of the Agents
and Lenders.
(a)    Transaction Documents. Each Agent and each Lender has received a
counterpart of this Agreement and each other Transaction Document, duly executed
by each party hereto and thereto, in form and substance reasonably satisfactory
to each Agent and each Lender, in each such party’s sole discretion.
(b)    Consents and Waivers. Each party has received all internal and external
approvals and all consents and waivers necessary for the consummation of the
transactions contemplated hereby and by the other Transaction Documents, and all
such approvals, consents and waivers are in full force and effect.
(c)    Upfront Fee and Obligations. The Borrower has paid or caused to be paid
(i) the Upfront Commitment Fee due to each Committed Lender pursuant to the Fee
Letter and (ii) reasonable legal fees and expenses of Mayer Brown LLP, as
counsel to the Administrative Agent, for the initial negotiating, documenting
and closing of the transactions contemplated hereby (subject to any mutually
agreed fee cap), and (iii) the reasonable out-of-pocket expenses of the
Administrative Agent, the Collateral Trustee, the Account Bank, and the Paying
Agent pursuant to Section 9.06(a);
(d)    Certificates and Resolutions. Each Agent and each Lender has received:
(i)    certified copies of the organizational documents of the Borrower and
LendingClub and each amendment thereto, and resolutions of the Board of
Directors or other governing authority of each of the Borrower and LendingClub
authorizing or ratifying (A) the


51



--------------------------------------------------------------------------------





execution, delivery and performance, respectively, of all Transaction Documents
to which it is a party and consummation of the transactions contemplated hereby
and thereby, (B) in the case of the Borrower only, the incurrence of the
indebtedness contemplated hereunder, and (C) in the case of the Borrower only,
the granting by the Borrower to the Collateral Trustee, for the benefit of the
Secured Parties, of the security interests contemplated by the Security
Agreement, certified by the Secretary or an Assistant Secretary of the Borrower
or LendingClub, as applicable, as of the Closing Date, which certificate shall
state that the resolutions thereby certified have not been amended, modified,
revoked or rescinded as of the date of such certificate;
(ii)    copies of certificates (long form) or other evidence from the Secretary
of State or other appropriate authority of the State of Delaware, evidencing the
good standing of the Borrower and the Servicer in the State of Delaware, in each
case, dated no earlier than 15 days prior to the Closing Date;
(iii)    a certificate of the Secretary or an Assistant Secretary of the
Borrower and LendingClub, as applicable, certifying the names and the signatures
of its Authorized Officers; and
(iv)    a certificate of an Authorized Officer of LendingClub (in any capacity)
and the Borrower stating that (A) the representations and warranties of such
party in this Agreement and any other Transaction Document are true and correct
as of the Closing Date, (B) such party has complied with all applicable
covenants and agreements in the Transaction Documents to which it is a party,
and (C) all conditions set forth in this Section 5.01 on its part to be
performed or satisfied on or prior to the Closing Date have been satisfied.
(e)    Legal Opinions. Each Agent and each Lender has received, in form and
reasonably substance satisfactory to it, the following legal opinions (in each
case, with customary qualifications and limitations):
(i)    a legal opinion from counsel to Borrower, opining that (A) the Borrower
is not a “covered fund” within the meaning of the final regulations issued
December 10, 2013, implementing Section 619 of the Dodd-Frank Wall Street Reform
and Consumer Protection Act of 2010, commonly known as the “Volcker Rule;” (B)
the Borrower is not, and immediately after giving effect to the transactions
completed on the Closing Date hereunder will not be, required to register as an
“investment company” within the meaning of the Investment Company Act, as
amended (the “1940 Act”); (C) the Purchased Receivables and other assets
included in the Collateral are “eligible assets” as defined in Rule 3a-7 of the
Investment Company Act; and (D) each Loan is an “eligible asset” as defined in
Rule 3a-7 of the Investment Company Act.
(ii)    a legal opinion from counsel to the Borrower and Seller, opining that
each of (i) the security interest in the Purchased Receivables and other
Purchased Assets granted by the Seller to the Borrower, and (ii) the security
interest in the Purchased Receivables, Purchased Assets, Collection Account and
other Collateral granted by the Borrower to the Collateral Trustee, for the
benefit of the Secured Parties, is valid and perfected under the applicable UCC;
(iii)    a legal opinion from counsel to the Borrower and Seller, opining that
the Receivables Purchase Agreement (A) constitutes a true sale or transfer from
the Seller to the Borrower and the Purchased Receivables transferred thereunder
will not be subject to the bankruptcy estate of the Seller, and (B)
nonconsolidation of the Seller and Borrower in event of bankruptcy; and
(iv)    legal opinions from counsel to the Borrower, Seller, and Servicer, and
Collateral Trustee, reasonably satisfactory to the Administrative Agent, with
respect to corporate or other company authority, enforceability, compliance with
law and other standard legal opinions.


52



--------------------------------------------------------------------------------







(f)    UCC Filings. The Administrative Agent has received (i) UCC search results
with respect to the Seller and the Borrower; (ii) satisfactory evidence of any
required lien releases; and (iii) UCC filings (A) naming the Borrower as debtor
and the Collateral Trustee as secured party, and (B) naming the Seller as
debtor/seller, the Borrower as secured party/purchaser and the Collateral
Trustee as assignee of the original secured party.
(g)    Collection Account and Reserve Account. The Administrative Agent has
received satisfactory evidence of the opening of the Collection Account and the
Reserve Account, and all parties to the Account Control Agreement have executed
such agreement.
(h)    Portfolio Report on Managed Pool Receivables. The Administrative Agent
shall have received from the Servicer a Portfolio Report of the type described
in Section 3.05(a)(vi) with respect to the Managed Pool Receivables as of the
last day of the preceding calendar month.
(i)    Additional Documents. Each Agent and Lender has received such other
documents and information as such party may reasonably request.
(j)    Due Diligence. Each Agent and each Lender has completed, to its
satisfaction, its due diligence review and audits of the Borrower and the
Servicer and their respective management, controlling stockholders, systems,
underwriting, servicing and collection operations, static pool performance and
loan files (subject to the requirements with respect to the delivery of the
initial AUP Letter on or prior to six months from the Closing Date as set forth
in Section 6.01(t)).
SECTION 5.02     Conditions to Each Advance and Release. Each Advance (including
the initial Advance) and each Release shall be subject to the conditions
precedent set forth in this Section.
(a)    Notices; Deliverables; Limitations. Any Advance or Release, as the case
may be, shall have been requested and made in compliance with, (i) with respect
to any Advance, Section 2.01, and (ii) with respect to any Release, Section
2.04, including, without limitation, delivery of the applicable Advance Notice
or Prepayment/Release Notice, as the case may be, as and when required
thereunder.
(b)    No Commitment Termination Date. Solely with respect to any Advance, the
Commitment Termination Date shall not have occurred on or prior to the
applicable Advance Date.
(c)    Compliance. On the applicable Activity Date, no Default, Event of Default
or Amortization Event shall have occurred or be continuing, or will arise as a
result of (and after giving effect to) such Advance or Release, as the case may
be.
(d)    No Borrowing Base Deficiency or Required Reserve Account Deposit Amount.
After giving effect to such Advance or Release (including any related prepayment
made at the time of such Release and any deposit into or withdrawal from the
Reserve Account to be made in connection with such Advance or Release, as the
case may be), there shall be no Borrowing Base Deficiency and the Required
Reserve Account Deposit Amount shall not be more than zero ($0.00).
(e)    Representations and Warranties. The representations and warranties made
by the Seller, Servicer and Borrower in the Transaction Documents shall be true
and correct in all material respects (except to the extent already qualified by
materiality, in which case such representations and warranties shall be true and
correct in all respects) as of the applicable Activity Date after giving effect
to any Advance or Release (and any related prepayment made at the time of such
Release), as applicable, on such date (except to the extent such representations
and warranties expressly relate to any earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (except to the extent already qualified by materiality, in which case
such representations and warranties shall be true and correct in all respects)
as of such earlier date).


53



--------------------------------------------------------------------------------







(f)    Custodian Possession. Solely with respect to any Advance, no Person other
than the Custodian is in actual or constructive possession of the authoritative
copy of any promissory note or other transferrable record included as part of
any Receivable Document Package for each Purchased Receivable, and the
Collateral Trustee, for the benefit of the Secured Parties, has sole “control”
thereof pursuant to the Servicing Agreement. With respect to any Advance, on the
date that the Borrower delivers the applicable Advance Notice with respect to
such Advance, the Seller shall have delivered to the Custodian and the Custodian
shall have sole possession (with “control” by the Collateral Trustee, for the
benefit of the Secured Parties), of the Receivable Document Packages with
respect to the Receivables to be transferred to the Borrower on the related
Advance Date, and such other documentation and information (or Data File) as
required under the Servicing Agreement or reasonably requested by the Custodian,
all of the foregoing of which shall be true, complete and correct in all
material respects.
(g)    Receivable Review. The Administrative Agent shall have performed (absent
an Event of Default or unless the Borrower otherwise agrees, without the
engagement of a third party verification agent to so perform), a review of the
Receivable Document Packages for the Receivables subject to purchase on the
Advance Date (if applicable), Purchased Receivables included in the Borrowing
Base, Managed Pool Receivables, and other information regarding the Borrower,
Seller or Servicer (including, without limitation, information requested
pursuant to subsection (h) of this Section), and the Administrative Agent shall
not have, on or prior to the applicable Activity Date, provided written notice
to the Borrower and the Servicer of any material uncured Exception or potential
failure of the conditions precedent set forth herein to be satisfied that, in
either case, the Administrative Agent reasonably determines should result in a
delay of such Advance or Release; provided, that any such review of Receivable
Document Packages and other information by the Administrative Agent shall not
limit the reliance by the Administrative Agent and the Lenders on the
representations and warranties of the Borrower, Seller and Servicer made
hereunder, under any other Transaction Document, or under any instrument,
certificate or other document delivered in connection herewith or therewith.
(h)    Additional Information. The Borrower shall have provided, or shall have
caused the Servicer to provide, to the Administrative Agent, all other
information that the Administrative Agent may reasonably require upon reasonable
advance notice thereof in connection with such Advance or Release and
satisfaction of the conditions precedent thereto set forth herein.
SECTION 5.03     Conditions to Amendment and Restatement of the Existing Credit
Agreement. The amendment and restatement of the Existing Credit Agreement shall
become effective on and as of the first date (the “Effective Date”) on which all
of the following conditions precedent set forth below in this Section have been
satisfied, to the sole satisfaction of all of the Agents and Lenders:
(a)    Each Agent and each Lender has received a counterpart of the following
agreements, in each case, duly executed by each party hereto and thereto, in
form and substance reasonably satisfactory to each Agent and each Lender, in
each such party’s sole discretion:
(i)    this Agreement;
(ii)    the amended and restated Fee Letter;
(iii)    the amended and restated Receivables Purchase Agreement;
(iv)    the amended and restated Servicing Agreement;
(v)    the amended and restated Backup Servicing Agreement; and
(vi)    the amended and restated Account Control Agreement.


54



--------------------------------------------------------------------------------







(b)    Amendment Fee and Obligations. The Borrower has paid or caused to be paid
(i) the Amendment Fee pursuant to the Fee Letter, (ii) reasonable legal fees and
expenses of Morgan, Lewis and Bockius LLP, as counsel to the Administrative
Agent, for the negotiating, documenting and closing of the transactions
contemplated hereby (subject to any mutually agreed fee cap), and (iii) the
reasonable out-of-pocket expenses of the Administrative Agent, the Collateral
Trustee, the Account Bank, and the Paying Agent pursuant to Section 9.06(a);
(c)    Certificates and Resolutions. Each Agent and each Lender has received:
(i)    any amendments to the organizational documents of the Borrower and
LendingClub since the Closing Date or a certification by the Secretary or an
Assistant Secretary of the Borrower or LendingClub, as applicable, that such
organizational documents have not been amended since the Closing Date, and
resolutions of the Board of Directors or other governing authority of each of
the Borrower and LendingClub authorizing or ratifying the execution, delivery
and performance, respectively, of this Agreement and the other Transaction
Documents delivered pursuant to this Section 5.03 to which it is a party and
consummation of the transactions contemplated hereby and thereby or a
certification by the Secretary or an Assistant Secretary of the Borrower or
LendingClub, as applicable, that such resolutions delivered on the Closing Date
have not been amended, modified, revoked or rescinded since the Closing Date;
(ii)    copies of certificates (long form) or other evidence from the Secretary
of State or other appropriate authority of the State of Delaware, evidencing the
good standing of the Borrower and the Servicer in the State of Delaware, in each
case, dated no earlier than 15 days prior to the Effective Date; and
(iii)    a certificate of the Secretary or an Assistant Secretary of the
Borrower and LendingClub, as applicable, certifying the names and the signatures
of its Authorized Officers.
(d)    Legal Opinions. Each Agent and each Lender has received, in form and
substance reasonably satisfactory to it, a legal opinion from counsel to the
Borrower and LendingClub, with respect to corporate or other company authority
of the Borrower and LendingClub and enforceability and compliance with law of
this Agreement and the other agreements listed in Section 5.03(a), with
customary qualifications and limitations.
ARTICLE VI
COVENANTS
SECTION 6.01     Affirmative Covenants. The Borrower hereby covenants and agrees
that until Payment in Full as follows:
(a)    Notices. The Borrower shall, within five (5) Business Days after the
occurrence of events described in clauses (i), (ii) or (iv), and within fifteen
(15) days after the occurrence of events described in clause (iii), give notice
to each Agent (which notice the Administrative Agent shall promptly make
available to the Lenders in accordance with its customary practice) of any of
the following:
(i)    any Material Adverse Change, Regulatory Trigger Event, Amortization
Event, Default, Event of Default, Servicer Default, Seller Default, or any event
which with the giving of notice or lapse of time, or both, would become a
Servicer Default or Seller Default, or any event of default or default under any
other material agreement of the Borrower or any agreement of LendingClub or any
other LC Group Member that either evidences or gives rise to Material
Indebtedness or that could reasonably be expected to result in a Material
Adverse Change;


55



--------------------------------------------------------------------------------







(ii)    (1) receipt of service of process by any agent or representative of
LendingClub, the Borrower or any other LC Group Member, as the case may be, of
or for any litigation, legal process, arbitration, action or suit or (2) receipt
of service or otherwise of written notice by any agent or representative of
LendingClub, the Borrower or any other LC Group Member, as the case may be, of
or for any governmental inquiry, administrative, regulatory, judicial or
quasi-judicial proceeding or investigation, in each case, against LendingClub,
the Borrower or any other LC Group Member, or any material adverse development
therein, or material adverse judgment or decree with respect thereto, that (in
the case of any of the foregoing): (A) questions or challenges the validity or
enforceability of any of the Transaction Documents, (B) could reasonably be
expected to result in a material impairment of, or otherwise could reasonably be
expect to adversely effect, a material portion of the Purchased Receivables or
the related Receivables Documents, (C) could reasonably be expected to result in
liability (or loss of value with respect to Collections) in excess of $300,000
for the Borrower or $35,000,000 for LendingClub or any other LC Group Member or
(D) has resulted in or could reasonably be expected to result in, a Material
Adverse Change (for avoidance of doubt, any of the foregoing shall not be deemed
to be a Regulatory Trigger Event unless such event satisfies the definition
thereof);
(iii)    (1) receipt of service of process by any agent or representative of
LendingClub, the Borrower or any other LC Group Member, as the case may be, of
or for any litigation, legal process, arbitration, action or suit or (2) receipt
of service or otherwise of written notice by any agent or representative of
LendingClub, the Borrower or any other LC Group Member, as the case may be, of
or for any governmental inquiry, administrative, regulatory, judicial or
quasi-judicial proceeding or investigation, in each case, against LendingClub,
the Borrower or any other LC Group Member, or any material adverse development
therein, or material adverse judgment or decree with respect thereto, that
involves a putative class action brought against the Borrower, LendingClub or
any other LC Group Member (for avoidance of doubt, any of the foregoing shall
not be deemed to be a Regulatory Trigger Event unless such event satisfies the
definition thereof); or
(iv)    any other development that becomes known to any officer of any LC Group
Member that could reasonably be expected to result in a Material Adverse Change.
Each notice pursuant to this subsection (a) shall be accompanied by a statement
signed by an Authorized Officer of LendingClub or the Borrower, as applicable,
setting forth details of the occurrence referred to therein and stating what
action LendingClub and the Borrower, as the case may be, has taken or proposes
to take with respect thereto. For avoidance of doubt, except to the extent
necessary for the Secured Parties to enforce rights against the Collateral after
an Event of Default (including, without limitation, access to the Receivables
Documents by a successor Servicer), nothing in this provision shall require the
Borrower, LendingClub, or any Subsidiary thereof to disclose to any Agent or any
other Person: (A) any attorney work product or records subject to
attorney-client privilege if such disclosure would cause a loss of the
attorney-client privilege in connection with active litigation to the detriment
of the Borrower, Seller, or Servicer, (B) any records subject to a binding,
noncancellable confidentiality agreement with a third party, the disclosure of
which would violate such confidentiality agreement, unless the Administrative
Agent or its representative could, pursuant to the terms thereof, agree to
confidentiality restrictions or other terms in order to gain access, and such
Agent or its representative agrees to such terms, provided, that during the
continuance of an Event of Default, the Borrower shall, and shall cause the
Seller and Servicer to, take all actions possible to make such disclosure to the
Administrative Agent in a manner that does not violate any outstanding
confidentiality agreement, or (C) any records the disclosure of which to the
Administrative Agent or its representative (including on a confidential basis),
as confirmed in an opinion of counsel to the Borrower, Seller or Servicer, as
applicable, delivered to the Administrative Agent, is prohibited by applicable
law and there is no manner to disclose such information (or any portion thereof)
without violating applicable law; provided, that such disclosure shall be made
to the fullest extent permitted by applicable law; and provided, further, that
during the continuance of an Event of Default, the Borrower shall, and shall


56



--------------------------------------------------------------------------------





cause the Seller and Servicer, to take all possible actions to provide such
disclosure in a manner that will not violate applicable law.
(b)    Taxes. The Borrower shall, and shall cause LendingClub to, pay and
discharge all material Taxes and governmental charges upon it or against any of
its properties or assets or its income prior to the date after which penalties
attach for failure to pay, except to the extent that (i) the Borrower or
LendingClub, as applicable, shall be contesting in good faith in appropriate
proceedings its obligation to pay such Taxes or charges, (ii) adequate reserves
have been set aside for the payment thereof in accordance with GAAP, and (iii)
such failure to pay could not give rise to a tax Lien on any Collateral (other
than Liens described in clause (iii) in the definition of Permitted Liens). The
Borrower shall at all times be a disregarded entity for federal income tax
purposes that is wholly owned by a United States person within the meaning of
Section 7701(a)(30) of the Code and no election will be made to treat the
Borrower as a corporation or an association taxable as a corporation for federal
income tax purposes.
(c)    Continuity of Business. The Borrower shall and shall cause LendingClub
to: (i) preserve and maintain its legal existence; and (ii) maintain all
licenses, rights, permits, franchises and qualifications necessary to perform
its respective obligations under this Agreement and the other Transaction
Documents and to operate its business generally, except, in the case of clause
(ii), where failure to so maintain could not reasonably be expected to result in
a Material Adverse Change.
(d)    Additional Information. The Borrower shall, or shall cause the Servicer
to, deliver to the Administrative Agent and any Lender, from time to time, (i)
statements and schedules further identifying and describing the Collateral, and
(ii) such other reports and information with respect to the Collateral, the
Managed Pool Receivables, and/or the respective operations, policies and
practices of LendingClub or the Borrower, in any such case, as the
Administrative Agent or any Lender shall reasonably request.
(e)    Servicing and Enforcement. The Borrower will cause the Servicer to
service, administer and enforce the Purchased Receivables in accordance with the
Servicing Agreement.
(f)    Continuous Perfection and Protection of Security Interest. The Borrower
shall take all actions that are necessary to maintain the valid, perfected,
first priority Security Interest of the Collateral Trustee, for the benefit of
the Secured Parties, in and to all of the Collateral, free of all Liens (other
than Permitted Liens), including to implement and maintain the requirements
described in Section 4.01(k).
(g)    Separate Existence. The Borrower hereby acknowledges that the
Administrative Agent and the Lenders are entering into the transactions
contemplated by this Agreement in reliance upon the Borrower’s identity as a
separate legal entity from LendingClub and from each such other LC Group Member.
The Borrower shall observe and comply with the separateness covenants set forth
on Schedule VI, and the separateness covenants set forth in the Borrower
Organizational Documents.
(h)    Books and Records. The Borrower will keep proper books of record and
account in which entries full, true and correct in all material respects are
made and are sufficient to prepare financial statements in accordance with GAAP.
(i)    Inspections. Once per calendar year (or, after the occurrence of any
Default, Event of Default, Servicer Default, Seller Default, or Amortization
Event, as frequently as requested by the Administrative Agent), at the expense
of the Borrower, the Administrative Agent (or its designee) may, and is hereby
authorized to, upon reasonable notice and during regular business hours (i)
examine via WebEx or other similar online platform or at the offices of the
Borrower, Seller, or Servicer (at any location where it keeps records with
respect to the Borrower) all books, records and documents (including computer
tapes and disks), and (ii) visit the offices and properties of the Borrower,
Seller, and/or Servicer and engage in


57



--------------------------------------------------------------------------------





discussions with any of the officers, employees or independent public
accountants of any of them having knowledge within the scope of such inspection,
in the case of either clause (i) or clause (ii), for the purpose of examining
such materials and to discuss matters relating to the Purchased Receivables, the
performance of (or ability or inability to perform under) any Transaction
Document by the Borrower, Seller, or Servicer, and the business of any of the
foregoing. For avoidance of doubt, except to the extent necessary for the
Secured Parties to enforce rights against the Collateral after an Event of
Default (including, without limitation, access to the Receivables Documents by a
successor Servicer), nothing in this provision shall require the Borrower,
LendingClub, or any Subsidiary thereof to disclose to any Agent or any other
Person: (A) any attorney work product or records subject to attorney-client
privilege if such disclosure would cause a loss of the attorney-client privilege
in connection with active litigation to the detriment of the Borrower, Seller,
or Servicer, (B) any records subject to a binding, noncancellable
confidentiality agreement with a third party, the disclosure of which would
violate such confidentiality agreement, unless the Administrative Agent or its
representative could, pursuant to the terms thereof, agree to confidentiality
restrictions or other terms in order to gain access, and such Agent or its
representative agrees to such terms, provided, that during the continuance of an
Event of Default, the Borrower shall, and shall cause the Seller and Servicer
to, take all actions possible to make such disclosure to the Administrative
Agent in a manner that does not violate any outstanding confidentiality
agreement, or (C) any records the disclosure of which to the Administrative
Agent or its representative (including on a confidential basis), as confirmed in
an opinion of counsel to the Borrower, Seller or Servicer, as applicable,
delivered to the Administrative Agent, is prohibited by applicable law and there
is no manner to disclose such information (or any portion thereof) without
violating applicable law; provided, that such disclosure shall be made to the
fullest extent permitted by applicable law; and provided, further, that during
the continuance of an Event of Default, the Borrower shall, and shall cause the
Seller and Servicer, to take all possible actions to provide such disclosure in
a manner that will not violate applicable law.
(j)    Compliance with Laws. The Borrower shall, and shall cause LendingClub to,
(i) comply with all applicable Requirements of Law, and (ii) comply with any
order of any applicable Governmental Authority or other board or tribunal, in
each case, except where noncompliance could not reasonably be expected to result
in a Material Adverse Change.
(k)    Financial Statements. The Borrower shall provide to the Administrative
Agent (which notice the Administrative Agent shall promptly make available to
the Lenders in accordance with its customary practice): (i) (A) within
forty-five (45) days of the end of each of the first three fiscal quarters of
LendingClub, if not publicly available, LendingClub’s unaudited consolidated
balance sheet and related statements of operations and stockholder’s equity as
of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of the previous fiscal year), all certified by one of its Authorized
Officers as presenting fairly in all material respects the financial condition
and results of operations of LendingClub and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes, and, (B) upon
prior written request of the Administrative Agent, within sixty (60) days of the
end of each of its first three fiscal quarters, the Borrower’s unaudited balance
sheet and related statements of operations as of the end of and for such fiscal
quarter, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of the previous fiscal year), all certified by one of its Authorized
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes, and (ii) within ninety (90) days after the end of such fiscal year of
LendingClub, (A) if not publicly available, LendingClub’s audited consolidated
balance sheet and related statements of operations and stockholders’ equity as
of the end of and for such year, setting forth in each case in comparative form
the figures for the previous fiscal year, that has been audited and reported by
Deloitte & Touche LLP or other independent public accountants of recognized
national standing reasonably approved by the Administrative Agent to the effect
that such consolidated financial statements present fairly in all material
respects the financial


58



--------------------------------------------------------------------------------





condition and results of operations of LendingClub and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, and, (B) upon prior written request of the Administrative Agent, the
Borrower’s unaudited consolidated balance sheet and related statements of
operations as of the end of and for such fiscal year that was used in preparing
the LendingClub consolidated financial statements, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of the previous fiscal year), all
certified by one of its Authorized Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes.
(l)    Compliance Certificates. Together with any financial statements of the
Borrower or LendingClub delivered pursuant to subsection (k) of this Section,
the Borrower shall deliver to the Administrative Agent (which notice the
Administrative Agent shall promptly make available to the Lenders in accordance
with its customary practice), a Financials Compliance Certificate signed by a
financial officer that is an Authorized Officer of each of Borrower and
LendingClub
(m)    Insurance. The Borrower shall cause LendingClub to maintain commercial
liability insurance and fidelity bonds, with coverage amounts of $5 million and
$1 million, respectively, which such fidelity bonds would cover any loss of
proceeds by LendingClub as Servicer under the Servicing Agreement caused by
employee misconduct, and with an insurance company reasonably acceptable to the
Administrative Agent; provided that the Borrower shall cause LendingClub to use
commercially reasonable efforts to increase the foregoing coverage amounts to an
amount reasonably requested by the Administrative Agent (not more than $20
million and $10 million, respectively) (or, if either such amount is not
available on commercially reasonable terms, to such increased amounts as
commercially reasonable under the circumstances), upon annual renewal. The
coverage amounts described in this subsection may be obtained through any
combination of primary and excess insurance. The Borrower shall ensure that,
within sixty (60) days of the execution of this Agreement, the Collateral
Trustee, as agent for the Secured Parties, is named as a loss payee or
additional insured under each such insurance policy or fidelity bond. The
Borrower shall, or shall cause LendingClub to prepare and present, on behalf of
itself and the Collateral Trustee, claims under any such insurance policies or
fidelity bonds that relate to loss of proceeds with respect to the Purchased
Receivables in a timely fashion in accordance with the terms of such policy, and
upon the filing of any such claim on any fidelity bonds described in this
subsection (m), the Borrower shall, or shall cause LendingClub to, promptly
notify the Administrative Agent of such claim.
(n)    Portfolio Report. The Borrower shall, or shall cause the Servicer to,
provide to the Administrative Agent (i) a monthly portfolio report, in a form
reasonably acceptable to the Administrative Agent, and (ii) additional
information concerning the Borrower, the Servicer, the Purchased Receivables and
the Managed Pool Receivables that the Administrative Agent may reasonably
request from time to time to satisfy or fulfill regulatory requirements
applicable to the Administrative Agent or the Lenders.
(o)    AUP Engagements. The Administrative Agent shall receive an AUP Letter
within six months after the Closing Date and at least annually thereafter, in
each case, in form and substance reasonably satisfactory to the Administrative
Agent, and the Borrower shall, and shall cause the Seller and the Servicer to,
authorize and cooperate fully and on a timely basis with the initial and annual
compliance engagement conducted in connection therewith.
(p)    Rating Cooperation.    The Borrower shall, and shall cause the Seller and
Servicer to, cooperate with all reasonable requests of the Administrative Agent
in connection with procuring a rating or rating letter from any nationally
recognized statistical rating agency in connection with this Agreement,
including, without limitation, providing all such information with respect to
the Collateral, the Borrower, the Seller, and its Affiliates as may be required
by such rating agency for purposes of providing


59



--------------------------------------------------------------------------------





and monitoring such rating; provided, that none of the Borrower, Seller,
Servicer or any other LC Group Member shall be liable for the rating agency fees
incurred in connection therewith.
SECTION 6.02     Negative Covenants.
(a)    Sales of or Liens on Collateral; Termination of Receivables. Except as
expressly contemplated by this Agreement (including, without limitation, in
connection with any Release) or any other Transaction Document, the Borrower
shall not and, except as expressly permitted pursuant to the Servicing
Agreement, shall not permit the Servicer to, sell, pledge, assign or transfer to
any other Person, or grant, create, incur, assume or suffer to exist any Lien
(including, without limitation, any IRS Lien or ERISA Lien) on or any interest
in, the Collateral other than Permitted Liens.
(b)    No Indebtedness. The Borrower will not at any time incur any
Indebtedness, other than Indebtedness incurred hereunder or in connection
herewith, including, without limitation, Indebtedness incurred pursuant to
Section 6.03.
(c)    Dividends. The Borrower shall not declare or pay any dividends except to
the extent of funds legally available therefor from payments received by the
Borrower pursuant to Section 3.02(a)(x) or Section 2.01 (or in the manner
described in Section 3.01(c)(iii)). Notwithstanding the foregoing, the Borrower
shall not declare or pay any dividends on any date as of which a Default or an
Event of Default shall have occurred and is continuing.
(d)    Investments. The Borrower shall not, directly or indirectly, (i) merge
with, purchase, own, hold, invest in or otherwise acquire any Equity Interests
of, or any other security or interest in, all or substantially all of the assets
of, any Person or any joint venture or (ii) make or permit to exist any loan,
advances or guarantees to or for the benefit of any Person or assume, guarantee,
endorse, contingently agree to purchase or otherwise become liable for or upon
or incur any obligation of any Person (other than the ownership of the
Receivables, Receivable Document Packages and other Purchased Assets and
proceeds of the foregoing as herein contemplated), except, in each clause (i)
and (ii), ownership of securities, obligations and other investments received in
settlement of amounts due to the Borrower effected in the ordinary course of
business or owing to the Borrower as a result of Insolvency Proceeding involving
any Obligor of any Receivable. The Borrower shall not purchase, lease, own,
operate, hold, invest in or otherwise acquire any property or asset that is
located outside of the continental United States, except assets received in
settlement of amounts due to the Borrower effected in the ordinary course of
business or owing to the Borrower as a result of Insolvency Proceeding involving
any Obligor of any Receivable. The Borrower shall not have any Subsidiaries. The
Borrower shall direct or cause the Servicer to liquidate any such securities,
investments or other property of any type (other than cash or cash equivalents)
received as proceeds of or otherwise in connection with any Purchased Receivable
or other Collateral as quickly as reasonably possible and deposit the net cash
proceeds therefrom into the Collection Account. For avoidance of doubt, the
Borrower shall be permitted to invest funds on deposit in the Collection Account
and the Reserve Account in Permitted Investments pursuant to the terms of and as
set forth in Section 7 of the Account Control Agreement.
(e)    Conduct of Business. The Borrower shall not engage in any business other
than the business described in Section 4.01(q)(x) without the prior written
consent of the Administrative Agent.
(f)    Restrictions on Amendments. The Borrower shall not, and shall not permit
the Seller or Servicer to, amend, modify, supplement, terminate or change: (i)
the Borrower Organizational Documents or any other Transaction Document without
the prior written consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed), (ii) if there is an outstanding Hedge Trigger
Event, any Hedging Agreement or Hedging Transaction without the prior written
consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed), and (iii) the Credit and Collection Policy, Underwriting
Policy or Originator Program Documents, either: (A) without the prior


60



--------------------------------------------------------------------------------





written consent of the Administrative Agent in the case of any termination
thereof or of any amendment, modification, supplement, or change thereto that
could materially affect the amount or timing of the payments under any Purchased
Receivables or any potential future Eligible Receivables that may be sold to the
Borrower or the expected collectability of any of the foregoing, including
changes in grade classifications, interest rates, payment schedules, or other
fundamental loan characteristics of such Purchased Receivables or potential
future Eligible Receivables, or could reasonably be expected to result in a
Material Adverse Change, and (B) in all other cases, including, without
limitation, routine amendments, modifications, supplements, or changes necessary
for compliance with applicable Requirements of Law and made in compliance with
applicable Requirements of Law, without notice to the Administrative Agent in
the manner that is customary for the Borrower or Servicer to provide notice of
such type to its investors (and in no event shall the Administrative Agent be
notified of such amendment, modification, supplement or change later than any
other investor in consumer loans on the LendingClub platform is notified of such
amendment, modification, supplement or change).
(g)    No Servicer Resignation. The Borrower shall not permit LendingClub to
resign as the Servicer without the prior written consent of the Administrative
Agent.
(h)    Transactions with Affiliates. The Borrower shall not enter into or
consummate any transaction of any kind with any of its Affiliates other than (a)
the transactions contemplated hereby and by the other Transaction Documents, (b)
payment of dividends permitted by Section 6.02(d), and (c) to the extent not
otherwise prohibited under this Agreement, other transactions upon fair and
reasonable terms materially no less favorable to Borrower than would be obtained
in a comparable arms-length transaction with a Person not an Affiliate.
(i)    Protection of Title to Collateral. None of the Originator, Seller or
Borrower shall change its name, chief executive office or jurisdiction of
organization or form of organization in any manner unless it shall have given
the Administrative Agent and Collateral Trustee at least 10 days’ prior written
notice thereof (and, with respect to the Borrower, for any change other than a
change of address, received the prior written consent of the Administrative
Agent) and shall have promptly filed appropriate amendments to all previously
filed financing statements or continuation statements as may be required under
the applicable UCC in connection with any such change.
(j)    Anti-Money Laundering and Anti-Terrorism. The Borrower shall not, and
shall not permit any other LC Group Member to, (a) become a Person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (b) engage in any dealings or
transactions prohibited by Section 2 of such executive order, nor shall it
otherwise become associated with any such Person in any manner violative of
Section 2 of such executive order, (c) become a Person on the list of Specially
Designated Nationals and Blocked Persons, (d) become subject to the limitations
or prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order, (e) fail to comply, to the extent
applicable, in all material respects, with (1) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, or (2) the USA
PATRIOT Act, or (f) use all or any part of the proceeds, advances or other
amounts or sums evidenced by the Loans or the Loans, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.
(k)    Bank Accounts. The Borrower shall not open or maintain any deposit
account, securities account or other similar account except the Reserve Account
and the Collection Account.


61



--------------------------------------------------------------------------------





(l)    Trade Names. The Borrower has no trade names, fictitious names, assumed
names or “doing business as” names or other names under which it has done or is
doing business.
(m)    ERISA. The Borrower shall not fail to satisfy an exception under the Plan
Asset Regulations which failure causes the assets of the Borrower to be deemed
Plan Assets. Borrower shall not become subject to any State statutes, regulating
investments of, and fiduciary obligations with respect to, governmental plans
(as such term is defined in Section 3(32) of ERISA), that would be violated by
the transactions contemplated by this Agreement.
SECTION 6.03     Hedging Covenant.
(a)    Hedge Trigger Event. At any time (and from time to time) on or after a
Hedge Trigger Event has occurred and is continuing, if the Administrative Agent
sends a written notice to the Borrower, then within thirty (30) days after
delivery of such notice, the Borrower shall enter into a Qualified Hedging
Transaction pursuant to a Qualified Hedging Agreement to hedge interest rate
risk for a notional amount equal to or about the Aggregate Loan Amount (or such
other amount reasonably acceptable to the Administrative Agent, including
pursuant to an amortization table to reflect projected changes in the Aggregate
Loan Amount) and a strike rate as designated by the Administrative Agent;
provided, however, that the Administrative Agent shall not require any new
Qualified Hedging Transaction to be obtained by the Borrower at any time if the
aggregate notional amount of such new Qualified Hedging Transaction and all
existing Qualified Hedging Transactions (if any) at such time would exceed the
Aggregate Loan Amount at such time.
(b)    No Other Hedge. The Borrower shall not enter into any Hedging Transaction
or execute any Hedging Agreement other than pursuant to subsection (a) of this
Section without the prior written consent of the Administrative Agent.
(c)    Hedging Agreement. The Borrower shall provide a copy of any Hedging
Agreement and any related instrument or document giving rise to a Hedging
Transaction to the Administrative Agent promptly upon execution thereof.
(d)    Hedging Transaction Proceeds. All proceeds owed to the Borrower under any
Hedging Agreement or with respect to any Hedging Transaction shall, pursuant to
the terms thereof, be remitted solely to the Collection Account for distribution
hereunder.
ARTICLE VII
EVENTS OF DEFAULT
SECTION 7.01     Events of Default.
(a)    “Event of Default”, wherever used herein, means any one of the following:
(i)    failure of the Borrower to repay the Aggregate Loan Amount when due in
full on or prior to the Final Maturity Date;
(ii)    a Borrowing Base Deficiency arises and is not cured within two (2)
Business Days;
(iii)    failure of the Borrower to pay interest, fees, or other Obligations
(not otherwise set forth above) when due pursuant to any Transaction Document if
such failure is not cured within two (2) Business Days;


62



--------------------------------------------------------------------------------





(iv)    the Borrower shall be in violation, breach or default of, or shall fail
to perform, observe or comply with, any covenant, obligation or agreement set
forth in this Agreement or in any other Transaction Document (not otherwise
specifically dealt with in this Section), and the foregoing continues unremedied
for a period of thirty (30) calendar days from the earlier of knowledge of, or
written notice to, the Borrower thereof;
(v)    any representation, statement or warranty made or deemed made by the
Borrower herein, in any other Transaction Document, or in any other document,
report, certificate or instrument delivered in conjunction herewith or therewith
shall not be true and correct in all material respects (except to the extent
already qualified by materiality, in which case it shall not be true and correct
in all respects) on the date when made or deemed to have been made, and the
foregoing shall remain unremedied for thirty (30) days from the earlier of
knowledge of, or written notice to, either the Borrower or LendingClub thereof;
(vi)    failure of LendingClub or the Borrower to be Solvent; failure of the
Seller to be in compliance with any Seller Financial Covenant; failure of the
Borrower or LendingClub (in any capacity), as applicable, to be in compliance
with the requirements set forth in (x) Section 3.01(e) or Section 6.01(a), and
the foregoing continues unremedied for a period of five calendar days from the
earlier of knowledge of, or written notice to, either the Borrower or
LendingClub thereof, or (y) Section 3.01(a), Section 3.05(a), or Section 6.02;
(vii)    failure of (A) the Collateral Trustee, for the benefit of the Secured
Parties, to have a valid and perfected first priority security interest in the
Collateral, free of all Liens (other than Permitted Liens); or (B) the Borrower
to have a valid and perfected first priority ownership interest in the Purchased
Receivables and other related Purchased Assets purported to be sold to the
Borrower by the Seller, free of all Liens (other than Permitted Liens);
(viii)    a Servicer Default or a Seller Default shall occur;
(ix)    a default by an Originator under any Originator Program Document shall
occur and be continuing (after applicable grace) if the foregoing could
reasonably be expected to result in a Material Adverse Change;
(x)    an Insolvency Event shall occur with respect to the Borrower or
LendingClub;
(xi)    (A) any of the Transaction Documents shall be terminated or cease to be
in full force or effect or shall cease to be the legal, valid, binding and
enforceable obligation of each party thereto (other than an Agent, a Lender, or
an Affiliate of any of them) without the consent of the Administrative Agent; or
(B) the Borrower, LendingClub or any other party to a Transaction Document (that
is not an Agent, a Lender, or an Affiliate of any of them) shall, directly or
indirectly, contest in any manner the effectiveness, validity, binding nature or
enforceability of a Transaction Document;
(xii)    any default or breach occurs that is not cured within any applicable
grace period in the payment of or performance under any agreement with respect
to (i) Indebtedness (other than the Obligations) of the Borrower for borrowed
money or (ii) Material Indebtedness.
(xiii)    any judgment (other than any judgment that is adequately covered by
insurance) for the payment of money is (A) rendered against the Borrower in
excess of $300,000, or (B) rendered against LendingClub in excess of
$35,000,000, and in the event of either of the foregoing, the same remains
unpaid, undischarged, unvacated, unbonded and unstayed for a period of sixty
(60) days after the entry thereof;


63



--------------------------------------------------------------------------------







(xiv)    a Change of Control shall occur, unless the Administrative Agent shall
have expressly consented to such Change of Control in writing;
(xv)    the Borrower or LendingClub shall become an “investment company” or a
company “controlled” by an investment company within the meaning of the
Investment Company Act;
(xvi)    the Borrower becomes taxable as an association or publicly traded
partnership taxable as a corporation for United States federal or State income
tax purposes or becomes subject to withholding taxes on amounts allocated to its
equity owners; or
(xvii)    there shall be any amendment, modification, supplement, termination or
change to the Credit and Collection Policy, Underwriting Policy or Originator
Program Documents without the consent of the Administrative Agent that would be
prohibited to be made by the Borrower, Seller or Servicer without the consent of
the Administrative Agent pursuant to Section 6.02(f) but that the Originator is
able to implement on a unilateral basis or that was implemented in order to
comply with any applicable Requirements of Law.
SECTION 7.02     Remedies. If an Event of Default has occurred and is
continuing, the Agents may exercise any or all remedial and enforce all rights
set forth in any Transaction Document, at law or in equity, whether against the
Collateral or otherwise, including, without limitation, the taking of any
Enforcement Action. In addition (and not limitation) of the foregoing, (a) if an
Event of Default (other than pursuant to Section 7.01(a)(x)) has occurred, the
Administrative Agent may, and at the request of the Majority Lenders shall,
declare the Commitment Termination Date to have occurred and declare all
Obligations to be due and payable, and (b) if an Event of Default pursuant to
Section 7.01(a)(x) has occurred, the Commitment Termination Date shall
automatically occur and all Obligations shall automatically become due and
payable, whereupon (in the case of either the foregoing clause (a) or clause
(b)), there shall be a Commitment Termination Date, all Commitments shall be
terminated, and the Aggregate Loan Amount, all accrued interest thereon, and all
other Obligations of the Borrower hereunder and under any other Transaction
Document shall be forthwith due and payable, in the case of any of the
foregoing, without further presentment, demand, protest or any other notice of
any kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Transaction Document to the contrary
notwithstanding.
SECTION 7.03     Securitization Cooperation. While an Event of Default exists,
upon reasonable request of the Administrative Agent in connection with a
proposed securitization pursuant to which the Administrative Agent would arrange
for an issuance of asset-backed securities secured by all or any portion of the
Collateral, the Borrower shall, or shall cause the Servicer and the Seller to,
promptly provide the Administrative Agent with all information, reports, and
documentation reasonably requested by the Administrative Agent, any rating
agency or any arranger with respect to the Purchased Receivables, the Borrower,
the Seller, the Servicer and other matters that could affect the securitization
and that are customary in a securitization of consumer loans originated through
the LendingClub platform or otherwise involving Seller; provided that the
Administrative Agent shall get customary confidentiality agreements from
underwriters and other third parties with respect to any such information that
is confidential, including, without limitation, an agreement or requirement to
comply with all applicable Requirements of Law with respect to any use and
disclosure of Obligor Information.
ARTICLE VIII
AGENTS; SPECIAL LENDER TERMS; LIMITATIONS OF CLAIMS
SECTION 8.01     Agents.


64



--------------------------------------------------------------------------------





(a)    Appointment. Each of the Lenders hereby irrevocably appoints each of the
Paying Agent, Administrative Agent, and Collateral Trustee as its agent and
authorizes each such Agent to take such actions on its behalf and to exercise
such powers as are delegated to such Agent by the terms of the Transaction
Documents, together with such actions and powers as are reasonably incidental
thereto. Without limiting the generality of the foregoing, the Agents, on behalf
of the Lenders, are hereby expressly authorized to execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the other Transaction Documents.
(b)    Rights as Lender. The financial institution serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent, and such
financial institution and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with LendingClub or the Borrower or
other Affiliate thereof as if it were not an Agent hereunder.
(c)    Specific Duties. No Agent shall have any duties or obligations except
those expressly set forth in the Transaction Documents to which it is a party.
Without limiting the generality of the foregoing, (a) no Agent shall be subject
to any fiduciary or other implied duties, regardless of whether a Default, Event
of Default, Servicer Default, Seller Default, Amortization Event or other
similar event has occurred and is continuing, (b) no Agent shall have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that such Agent is
required to exercise upon receipt of instructions in writing by the Majority
Lenders, and (c) except as expressly set forth in the Transaction Documents, no
Agent shall have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to the Borrower that is communicated to or
obtained by the financial institution serving as Agent or any of its Affiliates
in any capacity. No Agent shall be liable for any action taken or not taken by
it with the consent or at the request of the Majority Lenders or in the absence
of its own gross negligence or willful misconduct. No Agent shall be deemed to
have knowledge of any Default, Event of Default, Servicer Default, Seller
Default, DBD Trigger Event, Amortization Event or other similar event unless and
until written notice thereof is given to such Agent by the Borrower or a Lender,
and no Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
any Transaction Document, (ii) the contents of any certificate, report or other
document delivered thereunder or in connection therewith, (iii) the performance
or observance of any of the covenants, agreements or other terms or conditions
set forth in any Transaction Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Transaction Document or any other agreement,
instrument or document or (v) the satisfaction of any conditions precedent,
other than to confirm receipt of items expressly required to be delivered to
such Agent.
(d)    Reliance. Each Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person. Each
Agent may also, but shall not be required to, rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. In the event that an Agent does not receive a
notice, certificate, document or other information required to be delivered to
it hereunder by the time set forth for such delivery herein (including, without
limitation, receipt by the Paying Agent of the Servicer’s Monthly Settlement
Certificate or a Prepayment/Release Notice), or if an Agent requests
instructions from a party hereto or the Servicer with respect to any action or
omission in connection with this Agreement or any other Transaction Document,
the Agent shall be entitled (without incurring any liability therefor) to
refrain from taking such action and continue to refrain from acting unless and
until the Agent shall have received written instructions from the appropriate
Person with respect to such request or from the Administrative Agent (and such
Agent


65



--------------------------------------------------------------------------------





shall be held harmless for following the instructions of the Administrative
Agent if the applicable Person fails to give such instructions).
(e)    Delegation. Each Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by it
and no Agent shall be responsible for the misconduct or negligence of, or the
supervision of, any sub-agents appointed in a commercially reasonable manner and
with due care. Each Agent and any such sub-agent may perform any and all its
duties and exercise its rights and powers by or through their respective
employees, officers, directors, consultants, or other representatives or agents,
and the exculpatory provisions set forth herein shall apply to equally to all of
the foregoing Persons.
(f)    Force Majeure. No Agent shall incur any liability for not performing any
act or fulfilling any duty, obligation or responsibility hereunder by reason of
any occurrence beyond the control of such Agent (including but not limited to
any act or provision of any present or future Requirements of Law, any act of
God, war or terrorism, or the unavailability of the Federal Reserve Bank wire or
other wire or communication facility).
(g)    Resignation. Subject to the appointment and acceptance of a successor
Agent as provided below, any Agent may resign at any time by notifying the other
Agents, the Lenders and the Borrower. Upon any such resignation, the Majority
Lenders, and, so long as no Event of Default exists, with the consent of the
Borrower shall have the right to appoint a successor Agent to fill such role
provided that in no event shall any such successor Administrative Agent be a
Defaulting Lender or a Disqualified Institution. If no successor shall have been
so appointed by the Majority Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Lenders, appoint a successor Agent
which shall be a financial institution with an office in New York, New York, or
an Affiliate of any such financial institution or apply to a court of competent
jurisdiction for the appointment of a successor Agent and other applicable
relief. Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After an Agent’s resignation hereunder, the provisions of this
Section shall continue in effect for the benefit of such retiring Agent in
respect of any actions taken or omitted to be taken by it while acting as Agent.
(h)    No Lender Reliance. Each Lender acknowledges that it has, independently
and without reliance upon the Agents or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agents or
any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement or any other Transaction
Document, any related agreement or any document furnished hereunder or
thereunder.
(i)    KYC. To help the U.S. government fight the funding of terrorism and money
laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each Person who opens an
account, including applicable “Know Your Customer” requirements. The Borrower,
on behalf of itself and each other LC Group Member, hereby acknowledges such
information disclosure requirements and agrees to comply, and to cause each such
other LC Group Member to comply, with all such information disclosure requests
from time to time from the Agents.
(j)    No Consequential Damages. No party hereto shall be liable for any
indirect, special, punitive or consequential damages (including, but not limited
to, lost profits) whatsoever of any other party hereto, even if any such party
has been informed of the likelihood thereof and regardless of the


66



--------------------------------------------------------------------------------





form of action; provided, that the foregoing shall not apply to any amounts due
with respect to liability for third party damages that may be owed in connection
with any indemnification obligation hereunder or under any other Transaction
Document.
SECTION 8.02     The Collateral Trustee. In addition to and not in limitation of
the terms of Section 8.01, the following terms apply to the Collateral Trustee.
Notwithstanding anything contained herein or in any other Transaction Document,
any provisions of the Transaction Documents that empower and/or entitle the
Collateral Trustee to take action or refrain from taking action, in each case,
with respect to the Collateral, shall not impose or be deemed to impose on the
Collateral Trustee an obligation to act independently from the instructions of
the Administrative Agent (acting on behalf of the Lenders) or to monitor the
contingencies that may give rise to the exercise of such power or entitlement.
The Collateral Trustee shall not be required to make any calculation
contemplated in this Agreement, is authorized to rely on any calculation
performed by the Servicer or the Administrative Agent and shall not have any
obligation to verify the accuracy thereof. The Collateral Trustee shall not be
required to expend or risk any of its own funds or otherwise incur any liability
(financial or otherwise) in the performance of any of its duties hereunder or in
the exercise of any of its rights or powers, if it shall have grounds to believe
in its sole determination that repayment of such funds or indemnity satisfactory
to it against such risk or liability is not assured to it. The Collateral
Trustee shall not be under any duty to give any property held by it as
Collateral Trustee any greater degree of care than it gives its own similar
property and shall not be required to invest any funds held hereunder other than
deposit of cash Collateral into the Collection Account. As to any fact or matter
the manner of ascertainment of which is not specifically described herein, the
Collateral Trustee shall be entitled to receive and may for all purposes hereof
conclusively rely on a certificate, signed by an officer of any duly authorized
Person, as to such fact or matter, and such certificate shall constitute full
protection to the Collateral Trustee for any action taken or omitted to be taken
by it in good faith in reliance thereon. The Collateral Trustee shall not be
liable for any action it takes or omits to take in good faith which it believes
to be authorized or within its rights or powers other than for its own gross
negligence or willful misconduct.
The Collateral Trustee shall not have any duty or responsibility in respect of
(i) any recording, filing, or depositing of this Agreement or any other
agreement or instrument, monitoring or filing any financing statement or
continuation statement evidencing a security interest, the maintenance of any
such recording, filing or depositing or any re-recording, re-filing or
re-depositing of any thereof, or otherwise monitoring the perfection,
continuation of perfection or the sufficiency or validity of any security
interest in or related to the Collateral, (ii) the acquisition or maintenance of
any insurance or (iii) the payment or discharge of any tax, assessment, or other
governmental charge or any lien or encumbrance of any kind owing with respect
to, assessed or levied against, any part of the Collateral. The Collateral
Trustee shall be authorized to, but shall in no event have any duty or
responsibility to, file any financing or continuation statements or record any
documents or instruments in any public office at any time or times or otherwise
perfect or maintain any security interest in the Collateral. The Collateral
Trustee shall be under no obligation to exercise any of the rights or powers
vested in it by this Agreement or to institute, conduct or defend any litigation
hereunder or in relation hereto, at the request, order or direction of any of
the Lenders pursuant to the provisions of this Agreement or any other
Transaction Document, unless such Lenders shall have offered to the Collateral
Trustee security, indemnity or prefunding satisfactory to the Collateral
Trustee, in its sole discretion, against the losses, costs, expenses (including
the fees and expenses of its counsel and agents) and liabilities that might be
incurred by the Collateral Trustee in compliance with such request, order or
direction.
SECTION 8.03     Multiple Roles. It is expressly acknowledged, agreed and
consented to that WTNA will be acting in the capacities of Collateral Trustee,
Paying Agent and Account Bank. WTNA may, in such multiple capacities, discharge
its separate functions fully, without hindrance or regard to conflict of
interest principles, duty of loyalty principles or other breach of fiduciary
duties to the extent that any such conflict or breach arises from the
performance by WTNA of express duties set forth in this Agreement or any other
Transaction Document in any of such capacities, all of which defenses, claims or


67



--------------------------------------------------------------------------------





assertions are hereby expressly waived by the parties hereto and any other
Person having rights pursuant hereto or thereto. The rights, privileges,
protections, immunities, indemnities and benefits afforded to the Collateral
Trustee, Account Bank and Paying Agent under this Agreement are extended to, and
shall be enforceable by, the Collateral Trustee, Account Bank and Paying Agent
in each Transaction Document to which it is a party or otherwise subject,
whether or not specifically set forth therein, and each entity serving as the
Collateral Trustee, Account Bank and Paying Agent in each of its capacities
hereunder and under any other Transaction Document and each agent, custodian and
other Person employed to act by the Collateral Trustee, Account Bank and Paying
Agent hereunder and under any other Transaction Document, whether or not such
rights, privileges, protections, immunities, indemnities or benefits are
specifically set forth herein or in any other Transaction Document, as the case
may be, together with such other rights, privileges, protections, immunities,
indemnities and benefits afforded to the applicable party hereunder or under any
other Transaction Document.
SECTION 8.04     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Transaction
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Transaction Document, to the extent such liability
is unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
By its making of a portion of the Loan, each Lender (including the respective
successors and permitted assignees of each Lender), to the extent permitted by
law, waives any and all claims against the Collateral Trustee for, agrees not to
initiate a suit against the Collateral Trustee in respect of, and agrees that
the Collateral Trustee shall not be liable for, any action that the Collateral
Trustee takes, or abstains from taking, in either case in accordance with the
exercise of the Write-Down and Conversion Powers by the EEA Resolution Authority
with respect to the Loan.
By its making of a portion of the Loan, each Lender (including the respective
successors and permitted assignees of each Lender), acknowledges and agrees
that, upon the exercise of any Write-Down and Conversion Powers by the EEA
Resolution Authority, (a) the Collateral Trustee shall not be required to take
any further directions from the Administrative Agent or the Lenders under the
terms of this Agreement unless secured or indemnified to its satisfaction, that
they may not direct the Collateral Trustee to take any action whatsoever,
including without limitation, any challenge to the exercise of a Write-Down and
Conversion Powers or a request to call a meeting or take any other action under
this Agreement in connection with the exercise of a Write-Down and Conversion
Powers unless secured or indemnified to its


68



--------------------------------------------------------------------------------





satisfaction and (b) this Agreement shall not impose any duties upon the
Collateral Trustee whatsoever with respect to the exercise of any Write-Down and
Conversion Powers by the EEA Resolution Authority.
The Borrower’s and Servicer’s obligations to indemnify the Collateral Trustee in
accordance with the terms of this Agreement or the other Transaction Documents
shall survive the exercise of the Write-Down and Conversion Powers by the EEA
Resolution Authority.
The parties hereto agree that they will not amend, change or modify this Section
8.04 and the related rights, immunities, indemnities and protections of the
Collateral Trustee without the Collateral Trustee’s written consent.
SECTION 8.05     Limitation on Claims Against Conduit Lenders. Notwithstanding
anything to the contrary set forth herein or in any other Transaction Document,
no Conduit Lender shall have any obligation to pay any amount required to be
paid by it under this Agreement or any other Transaction Document in excess of
any amount available to such Conduit Lender after paying or making provision for
the payment of its commercial paper notes. Each party hereto hereby agrees that
it will not have a “claim” under Section 101(5) of the Bankruptcy Code if and to
the extent that any such payment obligation owed to it by a Conduit Lender
exceeds the amount available to such Conduit Lender to pay such amount after
paying or making provision for the payment of its commercial paper notes.
ARTICLE IX
MISCELLANEOUS PROVISIONS
SECTION 9.01     Amendments; Supplements; Modifications; Waivers.
(a)    Generally. No supplement, amendment, modification, or waiver to or of
this Agreement, any other Transaction Document, or any provision hereof or
thereof, and no consent to any departure by the Borrower, Seller, Servicer or
other party herefrom or therefrom, shall in any event be effective unless the
same shall be in writing and signed by (i) with respect to this Agreement and
any other Transaction Document to which the Borrower is a party, the Borrower,
(ii) with respect to this Agreement and any other Transaction Document to which
the Seller or the Servicer is a party, the Seller or the Servicer, as the case
may be, (iii) the Administrative Agent, (iv) with respect to this Agreement, the
Majority Lenders, (v) each Lender whose consent is required pursuant to
subsection (b) of this Section, and (vi) any Agent (other than the
Administrative Agent), but solely to the extent that, in the reasonable judgment
of the Administrative Agent, the rights, duties, immunities or liabilities of
such Agent would be adversely affected thereby; provided, that if, in the
judgment of such other Agent, the rights, duties, immunities or liabilities of
such Agent would be adversely affected thereby, then such supplement, amendment,
modification, waiver or consent shall not be effective against such Agent until
such Agent has given its written consent thereto.
(b)    Lender Consents. Without the written consent of each Lender affected
thereby, no supplement, amendment, modification, waiver or consent shall: (i)
change the currency, outstanding amount (other than the waiver of the Default
Margin in the determination of the Interest Rate) or required payment date of
any payment of principal, interest, fee or other Obligation due hereunder or
under any other Transaction Document; provided, that this subsection shall not
apply to the waiver of any Default or Event of Default, even if the foregoing
would have such an effect; (ii) change the Commitment (if any) or Loan Amount of
such Lender; (iii) release the Lien on any Collateral other than as expressly
contemplated by the terms of this Agreement or any other Transaction Document;
(iv) change the definition of “Interest Rate”, “Unused Fee”, “Majority Lenders”,
“Eligible Receivable”, “Borrowing Base Deficiency”, “Final Maturity Date”,
“Settlement Date”, “Commitment Termination Date” or “Required Reserve Account
Deposit Amount” (or the definitions used therein); (v) change any provision that
expressly requires the consent of, or provides certain rights or powers to, the
Majority Lenders; (vi) impair the right of such Lender to institute a suit or
take other action against the Borrower to collect the indebtedness owed to it
pursuant to the


69



--------------------------------------------------------------------------------





provisions of this Agreement; (vii) change the Facility Limit (or the definition
thereof); (viii) change any section hereof specific to a Conduit Lender (with
respect to any Lender that is a Conduit Lender); or (x) modify this Section
9.01.
(c)    No Deemed Waiver or Limitation/Exclusivity of Remedies. Any waiver,
consent or approval given by the Administrative Agent or any party hereto (other
than any waiver, consent or approval which is contemplated by the express terms
of this Agreement or any other Transaction Document) shall be effective only in
the specific instance and for the specific purpose for which given, and no
waiver by a party of any breach or default under this Agreement or any other
Transaction Document shall be deemed a waiver of any other breach or default. No
failure on the part of the Administrative Agent or any party hereto to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right hereunder, or any
abandonment or discontinuation of steps to enforce the right, power or
privilege, preclude any other or further exercise thereof or the exercise of any
other right. Any waiver consent or approval given by the Administrative Agent
under this Agreement, and in accordance with this Agreement, or any other
Transaction Document shall be binding upon each Lender and their respective
successors and permitted assigns. No notice to or demand on any party hereto in
any case shall entitle such party to any other or further notice or demand in
the same, similar or other circumstances. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
SECTION 9.02     Confidentiality; Publicity.
(a)    Confidentiality. The Borrower shall, and shall cause each other LC Group
Member, to keep all economic terms of this Agreement and the other Transaction
Documents confidential, except that such terms may be disclosed (i) to the
Borrower’s or such other LC Group Member’s Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such terms and instructed to keep such terms
confidential); (ii) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(iv) to any other party hereto; (v) in connection with the exercise of any
remedies hereunder or under any other Transaction Document or any action or
proceeding relating to this Agreement or any other Transaction Document or the
enforcement of rights hereunder or thereunder; (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to any
actual or prospective party (or its Related Parties) to any swap, derivative or
other hedging transaction of the Borrower permitted hereunder to the extent that
payments thereunder are to be made by reference to the terms hereof; (vii) on a
confidential basis to any rating agency; (viii) with the consent of the
Administrative Agent; or (ix) to the extent such term (A) becomes publicly
available other than as a result of a breach of this Section, or (B) becomes
available to the Borrower or other LC Group Member on a nonconfidential basis
from a source other than the Administrative Agent. Any Person required to
maintain the confidentiality of such terms as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such terms
as such Person would accord to its own confidential information.
(b)    Press Release. The Administrative Agent is hereby expressly authorized to
(but shall not be required to) issue a press release announcing the consummation
of the transactions contemplated by the Transaction Documents with reasonable
input from the Servicer prior to publication thereof.
(c)    No Public Announcements. Except as required by any applicable
Requirements of Law or as set forth in subsection (b) of this Section, no party
shall publish any press release (including, without limitation, publicly
announcing the consummation of the transactions contemplated by the Transaction
Documents) naming any other party without the prior written consent of such
other party.


70



--------------------------------------------------------------------------------





(d)    References to Citibank. Except as permitted by Section 9.02(a), no
printed or other material in any language, including prospectuses, notices,
reports, and promotional material (other than materials prepared and used solely
for internal purposes in connection with this Agreement or the other Transaction
Documents and materials expressly prepared and used pursuant to the terms hereof
or thereof) which mentions “Citibank”, or “Citigroup” or “Citi” by name in its
capacity as Administrative Agent or any other capacity under this Agreement or
the other Transaction Documents shall be issued by or on behalf of any party
hereto without the prior written consent of Citibank, N.A.
(e)    Confidentiality. Each Agent and the Lenders agree to maintain the
confidentiality of the Information, except that Information may be disclosed
(i) to any Affiliates and the partners, directors, officers, employees, agents,
trustees, administrators, managers, advisors and representatives of such Person
and of such Person’s Affiliates, and any of such Person’s successors and
permitted assigns (any of the foregoing, its “Related Parties”) (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (ii) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(iv) to any other party hereto; (v) in connection with the exercise of any
remedies hereunder or under any other Transaction Document or any action or
proceeding relating to this Agreement or any other Transaction Document or the
enforcement of rights hereunder or thereunder; (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement, in each
case, other than a Disqualified Institution, or (B) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder (it being understood that the
list of Disqualified Institutions may be disclosed to any assignee or
Participant, or prospective assignee or Participant (other than any Disqualified
Institution), in reliance on this clause (vi)); (vii) on a confidential basis to
any rating agency; (viii) with the consent of the Borrower; or (ix) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section, or (B) becomes available to such Agent or such Lender
or any of their respective Related Parties on a nonconfidential basis from a
source other than the Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. In addition, the Agents
and the Lenders may disclose the existence of this Agreement and information
about this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Agents and the Lenders in
connection with the administration of this Agreement, the other Transaction
Documents, and the Commitments.
(f)    Protection of Individual Obligor Information. In addition to its general
obligation to comply with the applicable Requirements of Law and the obligations
of Section 9.02(a), each party hereto that has access to Obligor Information
shall (and, in the case of the Borrower, shall cause the Servicer to) comply
with all applicable Privacy Requirements with respect to such Obligor
Information.
(g)    Damages. The parties hereto agree that any breach or threatened breach of
this Section 9.02 could cause not only financial harm, but also irreparable harm
to the other parties, and that money damages may not provide an adequate remedy
for such harm. In the event of a breach or threatened breach of this Section
9.02 by any party, each other party shall, in addition to any other rights and
remedies it may have, be entitled to (1) in the case of the Administrative Agent
or the Borrower, terminate this Agreement immediately (but subject to Section
9.04); (2) seek equitable relief, including, without limitation, an injunction
(without the necessity of posting any bond or surety) to restrain such breach;
and (3) pursue all other remedies such other parties may have at law or in
equity.


71



--------------------------------------------------------------------------------





(h)    Post-Termination. Following the termination of this Agreement, each party
shall retain copies or materials containing confidential or proprietary
information (including Information, as applicable) of any other party and any
Obligor Information on a confidential basis and shall use the foregoing solely
for internal document retention and audit purposes or as required by applicable
Requirements of Law.  Any Information retained pursuant to this provision shall
remain subject to the terms of this Agreement.
SECTION 9.03     Binding on Successors and Assigns.
(a)    Successors and Assigns. This Agreement shall be binding upon, and inure
to the benefit of, the parties hereto and their respective successors and
permitted assigns.
(b)    Restrictions on Borrower Assignments. The Borrower may not assign its
rights or obligations hereunder, under any other Transaction Document, or in
connection herewith or therewith, or any interest herein or therein
(voluntarily, by operation of law or otherwise) without the prior written
consent of the Administrative Agent and the satisfaction of the “know your
customer” requirements of the Administrative Agent; provided, that the Borrower
may transfer or sell Receivables in connection with a Release or as otherwise
permitted hereunder or under any other Transaction Document.
(c)    No Implied Third Party Beneficiary. Nothing expressed herein is intended
or shall be construed to give any Person any legal or equitable right, remedy or
claim under or in respect of this Agreement except as expressly set forth
herein; provided, that the Priority of Payments shall inure to the benefit of
each related recipient of distributions thereunder.
(d)    Collateral Assignments By Lender. Notwithstanding anything to the
contrary set forth herein, and without any requirement to comply with any other
section hereof or to receive the consent of Borrower or any other Person (except
as expressly set forth in this subsection (d)), each Lender may, at any time,
pledge, collaterally assign and grant a security interest in and Lien on all or
any portion of its rights and interests under this Agreement, any other
Transaction Document, its Loan (or any portion thereof) and all rights to
receive payments hereunder: (i) to any Federal Reserve Bank or any other
Governmental Authority in accordance with any applicable Requirements of Law,
(ii) to any collateral trustee or collateral agent, and (iii) with the prior
written consent of the Administrative Agent, such consent not to be unreasonably
withheld (but subject to satisfaction of “know your customer” requirements of
the Administrative Agent), to any other Person. No such assignment shall relieve
the assigning Lender of any of its obligations hereunder, including, without
limitation, with respect to any Committed Lender, its Commitment to fund
Advances.
(e)    Lender Assignments. Subject to subsection (d) of this Section, a Lender
(with the consent of the Administrative Agent, such consent not to be
unreasonably withheld, and the satisfaction of “know your customer” requirements
of the Administrative Agent) may proportionately assign all or any portion of
its Commitment (if any) and its Loan, and its rights, interests and obligations
as “Lender” under this Agreement and the Transaction Documents, (i) if there is
no Event of Default: (A) to any Eligible Assignee, collateral agent or
collateral trustee, without the consent of Borrower or any other Person (other
than the Administrative Agent as set forth above), or (B) otherwise, to (x) any
Person (other than a Disqualified Institution) with the consent of the Borrower,
which consent shall not be unreasonably withheld, conditioned, or delayed, or
(y) to any Disqualified Institution with the prior written consent of the
Borrower (in its sole and absolute discretion); and (ii) on or after the
occurrence and continuation of an Event of Default, to any Person (whether or
not an Eligible Assignee) other than a Disqualified Institution without the
consent of the Borrower or any Person (other than the Administrative Agent as
set forth above). In connection with any such assignment, such Lender shall have
the right, in its sole discretion, to divide and/or credit tranche its Loan (or
any portion thereof) in any manner; provided that, subject to Section 7.03 (with
respect to any securitization), neither the Borrower nor any other LC Group
Member shall be required to take any action in connection therewith, other than,
if applicable, with respect to the Borrower’s right to


72



--------------------------------------------------------------------------------





consent to such assignment pursuant to the terms of this Section. Any assignment
pursuant to this subsection (e) shall be effective when an Assignment and
Assumption Agreement executed by the assignor Lender, assignee Lender and the
Administrative Agent has been delivered to the Administrative Agent and recorded
in the Register. Notwithstanding the foregoing, if any Regulatory Requirement
has made it unlawful for any Lender to make, hold or maintain any Loan
hereunder, or otherwise to perform the transactions contemplated to be performed
by it pursuant to this Agreement and the other Transaction Documents, then (1)
such Lender shall so notify the Borrower and the Administrative Agent; and (2)
the obligation of such Lender to fund any Advance shall be suspended.
(f)    Lender Participations. A Lender, may, at its sole cost and expense and in
accordance with applicable law, at any time sell to one or more entities
(“Participants”) (other than a Disqualified Institution) participating interests
in this Agreement and the other Transaction Documents, its Commitment (if any),
its Loan, and any other interest of such Lender hereunder or thereunder;
provided, that any such participation shall require (i) the prior written
consent of the Administrative Agent, and (ii) the satisfaction of “know your
customer” requirements of the Administrative Agent; provided, further, that no
such consent of the Administrative Agent shall be required so long as the
agreement or instrument pursuant to which a Lender sells such a participation
provides that such Lender shall retain the sole right (and the applicable
Participant shall have no such rights) (A) to enforce its rights under this
Agreement and any other Transaction Document and (B) to approve any amendment,
modification or waiver of any provision of this Agreement or any other
Transaction Document. In connection with any such participation, such Lender
shall have the right, in its sole discretion, to credit tranche the Loans;
provided that, subject to Section 7.03 (with respect to any securitization),
neither the Borrower nor any other LC Group Member shall be required to take any
action in connection therewith. In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under this
Agreement to the Borrower shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof and the Borrower shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Transaction Documents.
The Borrower hereby agrees that if amounts outstanding under this Agreement are
due or unpaid, or shall have been declared or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall be deemed to
have the right of set off in respect of its participating interest in amounts
owing under this Agreement and the other Transaction Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under this Agreement and the other Transaction Documents; provided,
that such Participant shall only be entitled to such right of set off if it
shall have agreed in the agreement pursuant to which it shall have acquired its
participating interest to share with such Lender the proceeds thereof. The
Borrower also each hereby agrees that each Participant shall be entitled to the
benefits of Sections 2.07, 2.08, and 9.06 with respect to its participation in
the Loans outstanding from time to time (subject to the requirements and
limitations set forth therein); provided, that such Lender and all Participants
shall be entitled to receive no greater amount in the aggregate pursuant to such
Sections than such Lender would have been entitled to receive had no such
transfer occurred. Each Lender that sells a participating interest in any Loan
or other interest to a Participant shall, as agent of the Borrower solely for
the purpose of this Section 9.03, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loan or other Obligations (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any Commitment, Loans, or other Obligations) to any Person except to the extent
that such disclosure is necessary to establish that such foregoing is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, no Agent (in its capacity as an Agent) shall have any responsibility
for maintaining any Participant Register.


73



--------------------------------------------------------------------------------





(g)    Securities Act. Each Lender shall at all times be either an “accredited
investor” as defined in Rule 501(a) under the Securities Act of 1933, as amended
(the “Securities Act”), or a “qualified institutional buyer” as defined in Rule
144A under the Securities Act.
SECTION 9.04     Termination; Survival. This Agreement shall terminate only
after Payment in Full. All indemnity, confidentiality, nonpetition covenants,
and other provisions that by their nature survive termination shall survive
termination of this Agreement and the other Transaction Documents.
SECTION 9.05     Transaction Documents; Entire Agreement. This Agreement shall
be deemed to be a Transaction Document for all purposes hereof, of the Security
Agreement and of the other Transaction Documents. This Agreement, together the
other Transaction Documents, including the exhibits, schedules and other
attachments hereto and thereto, contain a final and complete integration of all
prior expressions by the parties hereto with respect to the subject matter
hereof and shall constitute the entire agreement among the parties hereto with
respect to the subject matter hereof, superseding all previous oral statements
and other writings with respect thereto. The provisions of this Agreement are
intended to be and shall be enforceable under Section 510(a) of the Bankruptcy
Code.
SECTION 9.06     Payment of Costs and Expenses; Indemnification.
(a)    Payment of Costs and Expenses.
(i)    The Borrower agrees to pay, promptly and in any event on the next
Settlement Date subject to the Priority of Payments, the reasonable and
documented out-of-pocket costs, fees and expenses of the Administrative Agent,
Paying Agent, and Collateral Trustee, in connection with: (i) the negotiation,
preparation, execution, delivery, and administration of this Agreement and the
other Transaction Documents, (ii) any required filings or recordings with any
applicable Governmental Authority, and (iii) subject to the terms of Sections
5.02(g) and 6.01(i), the periodic due diligence reviews, AUP Letters, any other
periodic auditing or inspection, and ongoing monitoring of the Facility which,
if no Amortization Event, Default or Event of Default has occurred and is
continuing, shall not exceed, in aggregate, $200,000 per contract year with
respect to amounts charged therefor by or reimbursable to the Administrative
Agent, (iv) legal services (but subject to any mutually agreed fee cap for the
legal fees arising in connection with the initial negotiating, documenting and
closing of the Transaction Documents).
(ii)    The Borrower agrees to pay, promptly and in any event on the next
Settlement Date subject to the Priority of Payments, all reasonable documented
out-of-pocket costs, fees and expenses (including reasonable legal costs, fees
and expenses) incurred by the Administrative Agent, Paying Agent, Collateral
Trustee, Backup Servicer, or any Lender as a consequence of, or in connection
with, (A) any amendments, waivers, consents, supplements or other modifications
to this Agreement or any other Transaction Document (provided, that the Lenders
shall not hire separate outside counsel from the Administrative Agent in
connection with an amendment, waiver, consent, supplement or other modification
unless, in the reasonable judgment of such Lender, its interests may be in
conflict or different than the interests of the Administrative Agent or the
other Lenders), (B) the negotiation of any restructuring or “work-out,” whether
or not consummated, of the Transaction Documents, (C) the replacement of, or the
addition of a new Person as, the Originator, Servicer, Backup Servicer, Account
Bank, or Custodian (provided, that the Lenders shall not hire separate outside
counsel from the Administrative Agent in connection with such replacement
unless, in the reasonable judgment of such Lender, its interests may be in
conflict or different than the interests of the Administrative Agent or the
other Lenders) and (D) the enforcement or potential enforcement of this
Agreement or any other Transaction Document against the Borrower, Seller or
Servicer or protection or exercise of the rights and remedies of any such Person
under any Transaction Document, including, without limitation, the taking of any
Enforcement Action.


74



--------------------------------------------------------------------------------





(b)    Borrower Indemnification. The Borrower hereby agrees to indemnify and
hold harmless the Administrative Agent, the Collateral Trustee, the Paying
Agent, the Custodian, the Backup Servicer, each Lender, their Affiliates, and
the officers, directors, employees and agents of each of them (collectively, the
“Indemnified Parties”) from and against any and all actions, causes of action,
claims, suits, losses, costs, expenses, liabilities and damages, as incurred
(including, without limitation, any liability in connection with the making of
any Loan), including, without limitation, reasonable documented attorneys’ fees
and disbursements (collectively, the “Indemnified Liabilities”), incurred by or
asserted against the Indemnified Parties or any of them (whether in prosecuting
or defending against such actions, suits or claims or otherwise) as a result of,
or arising out of, or relating to (i) any transaction financed or to be financed
in whole or in part (including, without limitation, any Purchased Receivable
constituting part of the Collateral), directly or indirectly, with the proceeds
of any Loan including, without limitation, any claim, suit or action related to
such transaction; or (ii) this Agreement or any other Transaction Document, or
the entering into and performance of this Agreement or any other Transaction
Document by any of the Indemnified Parties; excluding, however, any such
Indemnified Liabilities arising as a result of the gross negligence or willful
misconduct of the Indemnified Party seeking indemnification hereunder, as based
on the final determination by a court of competent jurisdiction.
(c)    Additional Terms; Survival. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, the Borrower agrees to make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities to which the Borrower is liable pursuant to clause (b), which is
permissible under applicable law (but subject to the limitations and exclusions
applicable to the indemnity by such Person). The indemnity set forth in this
Section 9.06 shall in no event include indemnification for any Taxes (which
indemnification is provided in Section 2.08), other than Taxes described in
clause (ii) of subsection (a) above and Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
(d)    Payments. Upon the written request of an Indemnified Party pursuant to
this Section 9.06, the Borrower shall promptly reimburse such an Indemnified
Party for the amount of any such Indemnified Liabilities incurred by such an
Indemnified Party, which shall be payable on the next Settlement Date subject to
the Priority of Payments. The provisions of this Section 9.06 shall survive the
termination of this Agreement or any resignation or removal of any Indemnified
Party.
SECTION 9.07     Notices.
(a)    Notices Generally. All notices, amendments, waivers, consents and other
communications provided to any party hereto under this Agreement shall be in
writing and addressed, delivered or transmitted to such party at its address set
forth below its signature hereto (or, in the case of any assignee Lender, in the
applicable Assignment and Assumption Agreement) or at such other address as may
be designated by such party in a notice to the other parties and, in the case of
any such notice, waiver, amendment, consent or other communication sent to any
party other than the Administrative Agent, with a copy thereof to the
Administrative Agent. Any notice, if mailed and properly addressed with postage
prepaid or if properly addressed and sent by pre-paid courier service, shall be
deemed given when received. Notices delivered through electronic communications,
to the extent provided in paragraph (b) below, shall be effective as provided in
said paragraph (b). The Administrative Agent and the Lenders shall be entitled
to rely and act upon any notices purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.
(b)    Electronic Communications. Notices and other communications hereunder or
under any other Transaction Document may be delivered or furnished by electronic
communication (including email and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or pursuant to Article II if


75



--------------------------------------------------------------------------------





such Lender has notified the Administrative Agent and the Borrower that it is
incapable of receiving notices under such Article by electronic communication.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient. The use of electronic communications to deliver notices shall
not preclude the use of mail or pre-paid courier service as described in Section
9.07(a).
(c)    Each Person that is an Agent, in any capacity of such Person hereunder or
under any other Transaction Document (in all applicable capacities, a
“Recipient”), agrees to accept and act upon instructions or directions pursuant
to this Agreement, any other Transaction Document, and any document executed in
connection herewith or therewith, sent by unsecured email, facsimile
transmission or other similar unsecured electronic methods; provided however,
that the Borrower shall, and shall cause the Seller and Servicer (if applicable)
to, provide to such Recipient an incumbency certificate listing persons
designated to provide such instructions or directions, which incumbency
certificate shall be amended whenever a person is added or deleted from the
listing; provided, further, however, that such Recipient may, but is not
required to, take action without any such incumbency certificate and shall have
no liability whatsoever for failure to have such incumbency certificate or to
verify that the sending party of the Borrower, Seller or Servicer, as
applicable, is on such incumbency certificate. If the Borrower, Seller or
Servicer elects to give any such Recipient email or facsimile instructions (or
instructions by a similar electronic method) and such Recipient in its
discretion elects to act upon such instructions, such Recipient’s reasonable
understanding of such instructions shall be deemed controlling. No Recipient
shall be liable for any losses, costs or expenses arising directly or indirectly
from its reliance upon and compliance with such instructions notwithstanding
such instructions conflicting with or being inconsistent with a subsequent
written instruction. The Borrower hereby agrees to assume all risks arising out
of the use of such electronic methods to submit instructions and directions to
any Recipient, including without limitation the risk of such Recipient acting on
unauthorized instructions, and the risk of interception and misuse by third
parties, and acknowledges and agrees that there may be more secure methods of
transmitting such instructions than the method(s) selected by it and agrees that
the security procedures (if any) to be followed in connection with its
transmission of such instructions provide to it a commercially reasonable degree
of protection in light of its particular needs and circumstances.
SECTION 9.08     Severability of Provisions. Any covenant, provision, agreement
or term of this Agreement that is prohibited or is held to be void or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of the prohibition or unenforceability without invalidating the
remaining provisions of this Agreement.
SECTION 9.09     Tax Characterization. Each party to this Agreement (a)
acknowledges that it is the intent of the parties to this Agreement that, for
accounting purposes and for all Federal, State and local income and franchise
tax purposes, the Loans will be treated as evidence of indebtedness issued by
the Borrower, (b) agrees to treat the Loans for all such purposes as
indebtedness and (c) agrees that the provisions of the Transaction Documents
shall be construed to further these intentions.
SECTION 9.10     Full Recourse to Borrower. The obligations of the Borrower
under this Agreement and the other Transaction Documents shall be full recourse
obligations of the Borrower. Notwithstanding the foregoing, no recourse shall be
had for the payment of any amount owing in respect of this Agreement, including
the payment of any fee hereunder or any other obligation or claim arising out of
or based upon this Agreement, against any member, employee, officer, manager or
director of the


76



--------------------------------------------------------------------------------





Borrower; provided, however, that nothing in this Section 9.10 shall relieve
LendingClub (in any capacity) or any other Person from any liability that it may
otherwise have as expressly set forth in this Agreement or any other Transaction
Document to which it is a party.
SECTION 9.11     Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
SECTION 9.12     Submission to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS.
EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, OR ANY LEGAL PROCESS WITH RESPECT TO ITSELF OR ANY OF ITS PROPERTY,
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING
IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED
HERETO. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
NEW YORK LAW.
SECTION 9.13     Waiver of Jury Trial. THE PARTIES HERETO EACH WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY
PARTY AGAINST THE OTHER PARTY, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT
CLAIMS OR OTHERWISE. THE PARTIES HERETO EACH AGREE THAT ANY SUCH CLAIM OR CAUSE
OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER SHALL
APPLY TO ANY AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT.
SECTION 9.14     Counterparts; Electronic Delivery. This Agreement may be
executed in any number of counterparts and by the different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original, and all of which together shall constitute one and the same
instrument.The parties agree that this Agreement and any other Transaction
Document and signature pages hereto or thereto may be transmitted between them
by facsimile or by electronic mail and that faxed, PDF or DocuSign (or other
e-signature acceptable to the Borrower and the Administrative Agent) signatures
may constitute original signatures hereto or thereto and that a faxed, PDF or
DocuSign (or other e-signature acceptable to the Borrower and the Administrative
Agent) signature page containing the signature (faxed, PDF, DocuSign (or other
e-signature acceptable to the Borrower and the Administrative Agent) or
original) is binding upon the parties hereto or thereto.
SECTION 9.15     Nonpetition Covenants.
(a)    Against Borrower. Notwithstanding any prior termination of this
Agreement, prior to the date that is one year and one day after Payment in Full,
none of the Custodian, Collateral Trustee, or


77



--------------------------------------------------------------------------------





any Lender will institute against, join any other Person in instituting against,
acquiesce, petition or otherwise invoke, or cause the Borrower to invoke, the
process of any court or governmental authority for the purpose of commencing or
sustaining an Insolvency Proceeding or other case against the Borrower under any
federal or State bankruptcy, insolvency or other Debtor Relief Law or appointing
a receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official for the Borrower or any substantial part of its property, or
for ordering the winding up or liquidation of the affairs of the Borrower. The
Borrower hereby agrees that it shall receive the foregoing agreement from each
counterparty to any contract entered into by the Borrower.
(b)    Against Conduit Lenders. Notwithstanding any prior termination of this
Agreement, each party hereto hereby agree that prior to the date that is one
year and one day (or such longer preference or disgorgement period as may be in
effect from time to time) after the date upon which the latest maturing
commercial paper note or other debt security issued by a Conduit Lender is paid
in full, such party will not institute against, join any other Person in
instituting against, petition or otherwise invoke the process of any court or
governmental authority for the purpose of commencing or sustaining an Insolvency
Proceeding or other case against such Conduit Lender under any federal or State
bankruptcy, insolvency or other Debtor Relief Law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
for such Conduit Lender or any substantial part of its property, or for ordering
the winding up or liquidation of the affairs of such Conduit Lender.
(c)    Survival. The terms of this Section 9.15 shall expressly survive
termination of this Agreement.




[Remainder of Page Intentionally Blank]




78



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers and delivered as of the day and year
first above written.
LENDINGCLUB WAREHOUSE I LLC, as Borrower


By: /s/Doug Lambert    
Name: Doug Lambert    
Title: Authorized Officer    
Address:
c/o LendingClub Corporation
595 Market St., # 200
San Francisco, CA 94105
Attention: Chief Capital Officer
E-mail Address: vkay@lendingclub.com


With a copy to (which will not constitute notice):
LendingClub Corporation
595 Market St., # 200
San Francisco, CA 94105
Attention: General Counsel
E-mail Address: generalcounsel@lendingclub.com
    


Credit Agreement – (LendingClub/Citi Warehouse) – Signature Page



--------------------------------------------------------------------------------









CITIBANK, N.A., as initial Committed Lender and Administrative Agent


By:     /s/Kevin Lundquist            
Name:    Kevin Lundquist            
Title:     Vice President                
Address: Citibank, N.A.
1616 Brett Road, Ops Building 3
New Castle, Delaware 19720
Attention: Global Loans – Conduit Operations
Facsimile No. 302-323-3125
Email: conduitoperations@citi.com    


Citibank, N.A.
750 Washington Boulevard, 7th Floor
Stamford, Connecticut 06901
Attention: Global Securitized Products
Mr. Robert Kohl
Facsimile No: 914-274-9038
Email: Robert.kohl@citi.com
    
CAFCO, LLC, as a Conduit Lender
By: CITIBANK, N.A., as its attorney-in-fact




By: /s/ Linda Moses                
Name: Linda Moses
Title: Vice President
Address: Citibank, N.A.
1616 Brett Road, Ops Building 3
New Castle, Delaware 19720
Attention: Global Loans – Conduit Operations
Facsimile No. 302-323-3125
Email: conduitoperations@citi.com


Citibank, N.A.
750 Washington Boulevard, 7th Floor
Stamford, Connecticut 06901
Attention: Global Securitized Products
Mr. Robert Kohl
Facsimile No: 914-274-9038
Email: Robert.kohl@citi.com






Credit Agreement – (LendingClub/Citi Warehouse) – Signature Page



--------------------------------------------------------------------------------





CHARTA, LLC, as a Conduit Lender
By: CITIBANK, N.A., as its attorney-in-fact




By: /s/ Linda Moses                
Name:    Linda Moses
Title:    Vice President
Address: Citibank, N.A.
1616 Brett Road, Ops Building 3
New Castle, Delaware 19720
Attention: Global Loans - Conduit Operations
Facsimile No. 302-323-3125
Email: conduitoperations@citi.com


Citibank, N.A.
750 Washington Boulevard, 7th Floor
Stamford, Connecticut 06901
Attention: Global Securitized Products
Mr. Robert Kohl
Facsimile No: 914-274-9038
Email: Robert.kohl@citi.com




CIESCO, LLC, as a Conduit Lender
By: CITIBANK, N.A., as its attorney-in-fact




By: /s/ Linda Moses                
Name:    Linda Moses
Title:    Vice President
Address: Citibank, N.A.
1616 Brett Road, Ops Building 3
New Castle, Delaware 19720
Attention: Global Loans - Conduit Operations
Facsimile No. 302-323-3125
Email: conduitoperations@citi.com


Citibank, N.A.
750 Washington Boulevard, 7th Floor
Stamford, Connecticut 06901
Attention: Global Securitized Products
Mr. Robert Kohl
Facsimile No: 914-274-9038
Email: Robert.kohl@citi.com




Credit Agreement – (LendingClub/Citi Warehouse) – Signature Page



--------------------------------------------------------------------------------





CRC FUNDING, LLC, as a Conduit Lender
By: CITIBANK, N.A., as its attorney-in-fact




By: /s/ Linda Moses                
Name: Linda Moses
Title: Vice President
Address: Citibank, N.A.
1616 Brett Road, Ops Building 3
New Castle, Delaware 19720
Attention: Global Loans - Conduit Operations
Facsimile No. 302-323-3125
Email: conduitoperations@citi.com


Citibank, N.A.
750 Washington Boulevard, 7th Floor
Stamford, Connecticut 06901
Attention: Global Securitized Products
Mr. Robert Kohl
Facsimile No: 914-274-9038
Email: Robert.kohl@citi.com






Credit Agreement – (LendingClub/Citi Warehouse) – Signature Page



--------------------------------------------------------------------------------





WILMINGTON TRUST, NATIONAL ASSOCIATION, as Paying Agent and Collateral Trustee


By: /s/ Fazal ur Rehman    
Name: Fazal ur Rehman
Title:     Vice President
Address:
Wilmington Trust, National Association

                     Rodney Square North
                     1100 North Market Street
                     Wilmington, Delaware 19890








Credit Agreement – (LendingClub/Citi Warehouse) – Signature Page



--------------------------------------------------------------------------------






EXHIBIT A
TO CREDIT AGREEMENT


FORM OF ADVANCE NOTICE


Citibank, N.A., as Administrative Agent, on behalf of itself and the Lenders
Wilmington Trust, National Association, as Paying Agent


Ladies and Gentlemen:


This Advance Notice is delivered to you pursuant to Section 2.01 of that certain
Warehouse Credit Agreement, dated as of October 10, 2017 (as amended,
supplemented, restated or otherwise modified, the “Credit Agreement”), among
LendingClub Warehouse I LLC (the “Borrower”), Wilmington Trust, National
Association, as Paying Agent (in such capacity, “Paying Agent”) and Collateral
Trustee (in such capacity, “Collateral Trustee”), the Lenders from time to time
party thereto (the “Lenders”), and Citibank, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”). Unless otherwise defined herein or
as the context otherwise requires, terms used herein have the meaning assigned
thereto under the Credit Agreement.
A
REQUESTED ADVANCE DATE:
_________________, 20__
B
REQUESTED ADVANCE AMOUNT
$________________________
C
PRO FORMA REQUIRED RESERVE ACCOUNT DEPOSIT AMOUNT:
$________________________
D
NET PAYMENT TO BORROWER (B – C)
$________________________
E
WIRE INSTRUCTIONS FOR REMAINDER OF ADVANCE:
INSTITUTIONS NAME
ACCOUNT NUMBER
ROUTING NUMBER
ACCOUNT NAME
BORROWER CONTACT
BANK CONTACT

Borrower hereby directs the Administrative Agent, on the Advance Date to (i)
deposit the portion of the Advance equal to the Required Reserve Account Deposit
Amount into the Reserve Account and (ii) wire the remaining proceeds of the
Advance directly to the Seller, as designee of the Borrower, using the wire
instructions set forth above, which shall constitute a payment in respect of the
Borrower’s obligation to the Seller to deliver the purchase price for the
Receivables and other Purchased Assets being acquired by the Borrower from the
Seller (and pledged by Borrower to the Collateral Trustee) on the applicable
Advance Date.




Exhibit A-1



--------------------------------------------------------------------------------





The Borrower, through its Authorized Officer, hereby certifies as follows:


(a)The terms of Section 4.01(i) of the Credit Agreement apply to the information
set forth in this Certificate and the below documents sent together herewith, as
if such Section 4.01(i) of the Credit Agreement were fully set forth herein:
Attachment I: Summary Information
Attachment II: Purchased Receivables Confirmation under the Receivables Purchase
Agreement
Attachment III: Eligible Receivables List*
Attachment IV: Borrowing Base Certificate*
Accompanying Documentation: Data File* and Advance Rate Model*
*Pro Forma as of Advance Date after giving effect to acquisition of new
Receivables and Advance.
(b)All representations and warranties set forth in Section 4.01 of the Credit
Agreement are true and correct in all material respects (except to the extent
already qualified by materiality, in which case such representations and
warranties are true and correct in all respects) on the date hereof and will be
true and correct on the Advance Date, both before and after giving effect to the
Advance (and the simultaneous acquisition by the Borrower of new Receivables)
(except to the extent such representations and warranties expressly relate to
any earlier date, in which case such representations and warranties are true and
correct in all material respects (except to the extent already qualified by
materiality, in which case such representations and warranties are true and
correct in all respects) as of such earlier date).
(c)All applicable conditions set forth in Section 5.02 of the Credit Agreement
with respect to such Advance have been satisfied and will be satisfied on the
Advance Date both before and after giving effect to such Advance.
(d)On the date hereof and as of the Advance Date, both before and after giving
effect to the Advance, no Default, Event of Default or Amortization Event shall
have occurred or be continuing, or will arise as a result of such Advance.
(e)Seller’s Liquidity, on the date hereof and on the Advance Date, both before
and after giving effect to the Advance (and the simultaneous acquisition by the
Borrower of new Receivables and payment of the purchase price therefor), shall
not be less than $[***]*.
(f)Seller has delivered to the Custodian and the Custodian has sole possession
(with “control” by the Collateral Trustee, for the benefit of the Secured
Parties), of the Receivable Document Packages with respect to the Receivables to
be transferred to the Borrower on the related Advance Date, and such other
documentation and information (or Data File) as required under the Servicing
Agreement or reasonably requested by the Custodian, all of the foregoing of
which shall be true, complete and correct in all material respects on the date
hereof and on the Advance Date.
(g)The foregoing calculations and determination were made in good faith and the
Borrower agrees that such information will be immediately updated if necessary
on the related Advance Date, if not accurate as of the close of business on such
date.
(h)

* Confidential Treatment Requested


Exhibit A-2



--------------------------------------------------------------------------------







LENDINGCLUB WAREHOUSE I LLC


By: _____________________
Name:
Title:
Date:


Exhibit A-3



--------------------------------------------------------------------------------







ATTACHMENT I
TO
ADVANCE NOTICE


SUMMARY INFORMATION AND COMPLIANCE CHECK


 
METRIC
AMOUNT AS OF ADVANCE DATE
A
AGGREGATE LOAN AMOUNT
 (IMMEDIATELY PRIOR TO ADVANCE)
 
B
AMOUNT OF ADVANCE
 
C
AGGREGATE LOAN AMOUNT
(AFTER ADVANCE) (A + B)
 
D
ELIGIBLE POOL BALANCE
(PRO FORMA BASIS WITH NEW RECEIVABLES TO BE ACQUIRED ON ADVANCE DATE)
 
E
EXCESS CONCENTRATION
(PRO FORMA BASIS WITH NEW RECEIVABLES TO BE ACQUIRED ON ADVANCE DATE)
 
F
NET ELIGIBLE POOL BALANCE (D – E)
(PRO FORMA BASIS WITH NEW RECEIVABLES TO BE ACQUIRED ON ADVANCE DATE)
 
G
ADVANCE RATE
(PRO FORMA BASIS WITH NEW RECEIVABLES TO BE ACQUIRED ON ADVANCE DATE)
 
H
BORROWING BASE (F·G)
(PRO FORMA BASIS WITH NEW RECEIVABLES TO BE ACQUIRED ON ADVANCE DATE)
 
I
FACILITY LIMIT
$250,000,000
 
COMPLIANCE CHECK:
C ≤ H
C ≤ I
TRUE



ATTACHMENTS TO ADVANCE NOTICE:


COPY OF PURCHASED RECEIVABLES CONFIRMATION UNDER RPA


LIST OF PURCHASED RECEIVABLES FOR ADVANCE DATE
BORROWING BASE CERTIFICATE


ADVANCE RATE MODEL


DATA FILE TO BE MADE AVAILABLE ELECTRONICALLY






Exhibit A-4



--------------------------------------------------------------------------------






EXHIBIT B
TO CREDIT AGREEMENT


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
________, ____
This Assignment and Assumption Agreement (this “Assignment and Assumption
Agreement”) is by and among the following:
Assignor Lender:_______________________ (“Assignor”)
Assignee Lender:_______________________(“Assignee”)
Assignment Effective Date:_______________________
Check One: __ Conduit Lender __ Committed Lender
Related Group Members:_____________________
Percentage Assigned:__________% (the “Percentage”)
Reference is made to that certain Warehouse Credit Agreement, dated as of
October 10, 2017 (as amended, supplemented, restated or otherwise modified from
time to time in accordance with the terms thereof, the “Credit Agreement”),
among LendingClub Warehouse I LLC (the “Borrower”), Wilmington Trust, National
Association, as Paying Agent and Collateral Trustee, the Lenders from time to
time party thereto (the “Lenders”), and Citibank, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”). Unless otherwise defined herein
or as the context otherwise requires, terms used herein have the meaning
assigned thereto under the Credit Agreement.
Each of the undersigned hereby agree as follows:
1.    Purchase and Sale of Interest. The Assignor hereby sells and assigns to
the Assignee, and the Assignee hereby purchases and assumes from the Assignor,
an undivided percentage interest (equal to the Percentage) in and to all of the
Assignor’s rights and obligations under the Credit Agreement as of the
Assignment Effective Date (the “Transferred Interest”), including, without
limitation, the Percentage of the following: the Assignor’s [Commitment], the
Assignor’s Loan Amount, and all interest, fees, and other Obligations owing to
the Assignor that are accrued but unpaid as of the Assignment Effective Date.
After giving effect to such sale and assignment, the Assignee will be a
[Committed Lender] [Conduit Lender] in the Related Group shown above.
2.    Purchase Price. As consideration for the sale and assignment of the
Transferred Interest contemplated in Section 1 above, the Assignee shall pay to
the Assignor on the Assignment Effective Date in immediately available funds an
amount equal to $[__________], representing the purchase price payable by the
Assignee for the Transferred Interest sold and assigned to the Assignee under
this Assignment and Assumption Agreement.
2.    Representations and Disclaimers of Assignor. The Assignor:
(a)    represents and warrants that it is the legal and beneficial owner of the
Transferred Interest, free and clear of any Liens;


Exhibit B - 1



--------------------------------------------------------------------------------





(b)    makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Credit Agreement, any other Transaction Document, or any
other instrument or document furnished pursuant thereto or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of any of
the foregoing; and
(c)    makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or the Servicer, or the
performance or observance by either such party (or any other Person) of any of
its respective obligations under the Credit Agreement, any other Transaction
Document, or any other instrument or document furnished pursuant thereto.
3.    Representations and Agreements of Assignee. The Assignee:
(a)    confirms that it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to the
Credit Agreement and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption Agreement;
(b)    agrees that it will, independently and without reliance upon the
Administrative Agent, any other Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement;
(c)    appoints and authorizes each Agent to take such action as agent on its
behalf and to exercise such powers under the Credit Agreement and the other
Transaction Documents as are delegated to each such Agent by the terms thereof,
together with such powers as are reasonably incidental thereto;
(d)    agrees that, on and after the Assignment Effective Date, it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Agreement and this Assignment and Assumption Agreement are required to be
performed by it as a [Committed Lender] [Conduit Lender] and to be bound to the
terms of the Credit Agreement as a Lender thereunder as fully and completely as
if it were an original signatory thereto;
(e)    specifies as its address for notices the office set forth beneath its
name on the signature pages hereof;
(f)    represents that this Assignment and Assumption Agreement has been duly
authorized, executed and delivered by the Assignee pursuant to its powers and
constitutes the legal, valid and binding obligation of the Assignee, enforceable
in accordance with its terms, subject to bankruptcy and equitable principles;
and
(g)    is and so long as it is a Lender shall at all times be either an
“accredited investor” as defined in Rule 501(a) under the Securities Act of
1933, as amended (the “Securities Act”), or a “qualified institutional buyer” as
defined in Rule 144A under the Securities Act.
4.    Effectiveness of Assignment. This Assignment and Assumption Agreement
shall become effective on the first date on or after the Assignment Effective
Date on which it has been executed by the parties hereto but, unless the parties
otherwise mutually agree, the assignment shall be deemed to take effect (and all
economic calculations shall be made) giving effect to the Assignment Effective
Date as the effective date of such assignment.
5.    Rights of the Assignee. Upon such acceptance and recording by the Paying
Agent, as of the Assignment Effective Date, (i) the Assignee shall (if not
already a party) be and become a


Exhibit B - 2



--------------------------------------------------------------------------------





party to the Credit Agreement and, to the extent provided in this Assignment and
Assumption Agreement with respect to the Transferred Interest acquired
hereunder, have the rights and obligations of a [Committed Lender] [Conduit
Lender] thereunder and hereunder, and (ii) the Assignor shall, to the extent
provided in this Assignment and Assumption Agreement with respect to the
Transferred Interest transferred hereby, relinquish its rights and be released
from its obligations under the Credit Agreement.
6.    Payments. Upon such acceptance of this Assignment and Assumption Agreement
and recordation hereof in the Register, all payments under the Credit Agreement
in respect of the Transferred Interest (including accrued interest and fees)
shall be made to the Assignee in accordance with the Credit Agreement. The
Assignor and Assignee shall make all appropriate adjustments in payments under
the Credit Agreement for periods prior to the Assignment Effective Date directly
between themselves.
7.    GOVERNING LAW. THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5‑1401 OF THE GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).
[signature pages to follow]


Exhibit B - 3



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.
[NAME OF ASSIGNOR]

By:        
    Name:
    Title:
[NAME OF ASSIGNEE]


By:        
    Name:
    Title
EFFECTIVE DATE: ____ DAY OF _______, 20____ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
CITIBANK, N.A., as Administrative Agent


By:        
    Name:
    Title
[if required per CA:]
AGREED TO THIS ____ DAY OF _______, 20____
LENDINGCLUB WAREHOUSE I LLC


By:        
    Name:
    Title




Exhibit B - 4



--------------------------------------------------------------------------------






EXHIBIT C
TO CREDIT AGREEMENT
FORM OF BORROWING BASE CERTIFICATE/COMPLIANCE CERTIFICATE


Date:________________________ (“Certificate Date”)


Reference is made to the Warehouse Credit Agreement, dated as of October 10,
2017 (as amended, supplemented, restated or otherwise modified, the “Credit
Agreement”), among LendingClub Warehouse I LLC (the “Borrower”), Wilmington
Trust, National Association, as Paying Agent and Collateral Trustee, the Lenders
from time to time party thereto (the “Lenders”), and Citibank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein or as the context otherwise requires, terms used herein
have the meaning assigned thereto under the Credit Agreement


As used in this Certificate, “Applicable Pro Forma Date” means (a) if this
Certificate is being delivered in connection with an Advance Notice, the related
Advance Date; (b) if this Certificate is being delivered in connection with a
Prepayment/Release Notice that provides for a Release, the related
Prepayment/Release Date; and (c) if this Certificate is being delivered in
connection with a Servicer’s Monthly Settlement Certificate, the related
Settlement Date.


BORROWING BASE AND COMPLIANCE CERTIFICATION: The Servicer, through its
Authorized Officer, hereby certifies, for the benefit of the Administrative
Agent, the Paying Agent, the Collateral Trustee, and the Lenders, as follows:
(a)the Borrowing Base calculation and Data File set forth in Annex I hereto was
prepared under my supervision;
(b)the terms of Section 4.1(g) of the Servicing Agreement apply to the Borrowing
Base calculation and each of the components thereof, the Data File, the Advance
Rate Model, and any other attachments hereto and the information set forth
herein and therein, as if such Section 4.1(g) were fully set forth herein;
(c)there is no Borrowing Base Deficiency on the date hereof and, if applicable,
on the Applicable Pro Forma Date (after giving effect to any sale or acquisition
of Receivables by the Borrower, Release of Purchased Receivables, and any
prepayments or distributions to be made on such date);
(d)all representations and warranties of Seller, Servicer and Borrower set forth
in each of the Transaction Documents are true and correct in all material
respects on the date hereof and, if applicable, on the Applicable Pro Forma Date
(after giving effect to any sale or acquisition of Receivables by the Borrower,
Release of Purchased Receivables, and any prepayments or distributions to be
made on such date) (except to the extent such representations and warranties
expressly relate to any earlier date, in which case such representations and
warranties are true and correct in all material respects as of such earlier
date); and
(e)on the date hereof and, if applicable, on the Applicable Pro Forma Date
(after giving effect to any sale or acquisition of Receivables by the Borrower,
Release of Purchased Receivables, and any prepayments or distributions to be
made on such date), no Default, Event of Default or Amortization Event shall
have occurred or be continuing, or will arise as a result of any sale or
acquisition of Receivables by the Borrower, Release of Purchased Receivables,
and any prepayments or distributions to be made on such Applicable Pro Forma
Date.
(f)DUTY TO UPDATE: If this Certificate is being delivered in connection with any
Applicable Pro Forma Date, the undersigned hereby undertakes the obligation to
update the information, representations, warranties, and certifications provided
herein and in each Annex attached hereto if any such information,
representations, warranties, or certifications are no longer true, complete and
correct in all material respects on and as of such Applicable Pro Forma Date
(after giving effect to all activity to take place on such date) except to the
extent such information, representations, warranties, and certifications
expressly relate to any earlier date, as of such earlier date.


Servicer has executed this Borrowing Base Certificate through its Authorized
Officer on the date first specified above.


Exhibit C-1



--------------------------------------------------------------------------------









LENDINGCLUB CORPORATION, as Servicer
 
By:__________________________
Name/Title:____________________


ATTACHMENTS: DATA FILE WITH COMPLETION OF INFORMATION PER ALL TABS INCLUDING
DATA TAB (WITH RECEIVABLES DATA), ADVANCE RATE MODEL (SHOWING ADVANCE RATE
CALCULATION); BORROWING BASE TAB (SHOWING BORROWING BASE CALCULATION), BAM! TAB
(BUSINESS ACTIVITY MONITORING DATA), LOSS CALCULATION TAB (SHOWING CALCULATION
OF VINTAGE LOSS PERCENTAGE); AND SERVICER REPORT TAB (SHOWING COMPLIANCE WITH
DELINQUENCY RATIO, VINTAGE LOSS RATIO, AND OTHER APPLICABLE INFORMATION)






Exhibit C-2



--------------------------------------------------------------------------------






EXHIBIT D
TO CREDIT AGREEMENT




Seller/Servicer’s Credit and Collection Policy*


[***]










* Confidential Treatment Requested












Exhibit D - 1



--------------------------------------------------------------------------------






EXHIBIT E
TO CREDIT AGREEMENT


FORM OF FINANCIALS COMPLIANCE CERTIFICATE


Date: ________, 20___


Citibank, N.A., as Administrative Agent, on behalf of itself and the Lenders
Wilmington Trust, National Association, as Paying Agent


Ladies and Gentlemen:
This Financials Compliance Certificate (this “Certificate”), for the fiscal
[quarter][year] ending ____________, 20__ (the “Relevant Period”), is furnished
pursuant to Section 6.01(l) of that certain Warehouse Credit Agreement, dated as
of October 10, 2017 (as amended, supplemented, restated or otherwise modified,
the “Credit Agreement”), among LendingClub Warehouse I LLC (the “Borrower”),
Wilmington Trust, National Association, as Paying Agent (in such capacity,
“Paying Agent”) and Collateral Trustee (in such capacity, “Collateral Trustee”),
the Lenders from time to time party thereto (the “Lenders”), and Citibank, N.A.,
as Administrative Agent (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein or as the context otherwise requires, terms used herein
have the respective meanings assigned thereto under the Credit Agreement.
The undersigned, as an Authorized Officer of the Borrower and LendingClub,
hereby certifies as of the date hereof that he/she is the __________ of the
Borrower and the ________ of Lending Club and that, as such, he/she is
authorized to execute and deliver this Certificate on behalf of the Borrower and
LendingClub, and that:
1.
Together with this Certificate, the undersigned has delivered the financial
statements and information of each of LendingClub and/or the Borrower for the
Relevant Period as required pursuant to Section 6.01(k) of the Credit Agreement
(the “Financial Statements”).



2.
The undersigned has reviewed the terms of the Credit Agreement and has made, or
caused to be made under his/her supervision, a detailed review of the
transactions and condition of the Borrower and LendingClub during the Relevant
Period.



3.
The Financial Statements of LendingClub or the Borrower, as applicable, present
fairly in all material respects the financial condition and results of
operations of such Person (and, in the case of LendingClub, its consolidated
Subsidiaries on a consolidated basis) in accordance with GAAP consistently
applied, subject, in the case of interim Financial Statements, to normal
year-end audit adjustments and the absence of footnotes.



4.
Such review has not disclosed the existence at any time on and as of the date
hereof, and the undersigned does not have knowledge of the existence as of the
date hereof, of any event or condition that constitutes a Default or Event of
Default[, except for such conditions or events listed below, specifying the
nature and period of existence thereof and what action the Borrower has taken,
is taking or proposes to take with respect thereto].



5.
None of the Originator, Seller or Borrower has changed its name, chief executive
office, jurisdiction of organization, or form of organization in any manner
without having given the Administrative Agent the prior notice (and, if
applicable, received such consent) as required by Section 6.02(i) of the Credit
Agreement.



Exhibit E-1



--------------------------------------------------------------------------------







6.
All representations and warranties set forth in Section 4.01 of the Credit
Agreement are true and correct in all material respects on the date hereof
(except to the extent such representations and warranties expressly relate to
any earlier date, in which case such representations and warranties are true and
correct in all material respects as of such earlier date).



7.
The Seller is in compliance with the Seller Financial Covenants, and the
information set forth below is true, complete and correct:

LIQUIDITY:
The Liquidity of LendingClub and its consolidated Subsidiaries (including,
without limitation, Borrower), as of any date of determination, shall not be
less than required minimum.
ACTUAL: $__________
REQUIRED MINIMUM:
$[***]*
 
 
 
TOTAL NET LEVERAGE RATIO:
The Total Net Leverage Ratio shall not, as at the last day of any period of four
consecutive Fiscal Quarters ending with identified Fiscal Quarter, exceed the
corresponding identified ratio.
ACTUAL:


Maximum Total Net Leverage Ratio for preceding four fiscal quarters
Four Quarters Ending December 31, 2017:
[***]*
Four Quarters Ending March 31, 2018:
[***]*
Four Quarters Ending June 30, 2018 and the last day of each subsequent fiscal
quarter:
[***]*

[Signature Immediately Follows]
* Confidential Treatment Requested


Exhibit E-2



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Financials Compliance
Certificate as of the day and year first above written.


By _________________________, solely on behalf of and as an Authorized Officer
of each of LendingClub Corporation and LendingClub Warehouse I LLC


Name:_____________________________


Title:______________________________




Exhibit E-3



--------------------------------------------------------------------------------






EXHIBIT F
TO CREDIT AGREEMENT


FORM OF PREPAYMENT/RELEASE NOTICE*


Citibank, N.A., as Administrative Agent, on behalf of itself and the Lenders
Wilmington Trust, National Association, as Paying Agent


Ladies and Gentlemen:


This Prepayment/Release Notice is delivered to you pursuant to Section 2.04 of
that certain Warehouse Credit Agreement, dated as of October 10, 2017 (as
amended, supplemented, restated or otherwise modified, the “Credit Agreement”),
among LendingClub Warehouse I LLC (the “Borrower”), Wilmington Trust, National
Association, as Paying Agent and Collateral Trustee, the Lenders from time to
time party thereto (the “Lenders”), and Citibank, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”). Unless otherwise defined herein
or as the context otherwise requires, terms used herein have the meaning
assigned thereto under the Credit Agreement.
 
PREPAYMENT/RELEASE DATE:
_________________, 20__
 
TOTAL PREPAYMENT AMOUNT
$________________________
 
PRO FORMA RESERVE ACCOUNT PREPAYMENT AMOUNT (to be released from Reserve
Account)
$________________________
 
NET FUNDS FROM BORROWER (other than from Reserve Account) (B – C)
$________________________
 
AGGREGATE PRINCIPAL BALANCE OF RECEIVABLES TO BE RELEASED
$________________________

















                
*
ALL TERMS IN THIS CERTIFICATE THAT ARE IN BRACKETS SHOULD ONLY BE ADDED IF THERE
IS A RELEASE AND DO NOT APPLY IF THERE IS A PREPAYMENT ONLY



Exhibit F - 1



--------------------------------------------------------------------------------







The Borrower, through its Authorized Officer, hereby certifies as follows:
a.That the terms of Section 4.01(i) of the Credit Agreement apply to the
information set forth in this Certificate and the below documents sent together
herewith, as if such Section 4.01(i) of the Credit Agreement were fully set
forth herein:
Attachment I: Summary Information
[Attachment II: Receivables List (showing Receivables subject to Release and
remaining Eligible Receivable pool after Release)]
[Attachment III: Borrowing Base Certificate] †  
[Accompanying Documentation: Data File and Advance Rate Model] †
† Pro Forma as of Prepayment/Release Date after giving effect to the Release and
prepayment
b. [All representations and warranties set forth in Section 4.01 of the Credit
Agreement are true and correct in all material respects (except to the extent
already qualified by materiality, in which case such representations and
warranties are true and correct in all respects) on the date hereof and will be
true and correct on the Prepayment/Release Date, both before and after giving
effect to the Release on such date, (except to the extent such representations
and warranties expressly relate to any earlier date, in which case such
representations and warranties are true and correct in all material respects
(except to the extent already qualified by materiality, in which case such
representations and warranties are true and correct in all respects) as of such
earlier date).]
c.[All applicable conditions set forth in Section 5.02 of the Credit Agreement
with respect to such Release have been satisfied and will be satisfied on the
Prepayment/Release Date both before and after giving effect to such Release.]
d.[On the date hereof and as of the Prepayment/Release Date, both before and
after giving effect to the Release, no Default, Event of Default or Amortization
Event shall have occurred or be continuing, or will arise as a result of such
Release.]
e.[Servicer did not use selection procedures intentionally designed to have an
adverse effect on the Secured Parties when selecting Purchased Receivables
within any particular Cohort to be subject to such Release relative to Purchased
Receivables in the same Cohort not selected for such Release; provided, the
foregoing does not apply to selections between or among different Cohorts.]
f.Seller’s Liquidity, on the date hereof and on the Prepayment/Release Date,
both before and after giving effect to any Release and/or prepayment on such
date, shall not be less than $[***]*.
g.The foregoing calculations and determination were made in good faith and the
Borrower agrees that such information will be immediately updated if necessary
on the related Prepayment/Release Date, if not accurate as of the close of
business on such date.


* Confidential Treatment Requested


Exhibit F - 2



--------------------------------------------------------------------------------







LENDINGCLUB WAREHOUSE I LLC


By: ___________________________
Name:

Title:
Date:




Exhibit F - 3



--------------------------------------------------------------------------------







ATTACHMENT I
TO
PREPAYMENT/RELEASE NOTICE


SUMMARY INFORMATION AND COMPLIANCE CHECK
 
METRIC
AMOUNT AS OF
ADVANCE DATE
A
AGGREGATE LOAN AMOUNT
 (PRIOR TO PREPAYMENT)
 
B
AMOUNT OF PREPAYMENT
 
C
AGGREGATE LOAN AMOUNT
 (AFTER PREPAYMENT) (A – B)
 
D
ELIGIBLE POOL BALANCE
(PRO FORMA BASIS AFTER GIVING EFFECT TO RELEASE)
 
E
EXCESS CONCENTRATION
(PRO FORMA BASIS AFTER GIVING EFFECT TO RELEASE)
 
F
NET ELIGIBLE POOL BALANCE (D – E)
(PRO FORMA BASIS AFTER GIVING EFFECT TO RELEASE)
 
G
ADVANCE RATE
(PRO FORMA BASIS AS OF PREPAYMENT/RELEASE DATE)
 
H
BORROWING BASE (F·G)
(PRO FORMA BASIS AFTER GIVING EFFECT TO RELEASE)
 
I
FACILITY LIMIT
$250,000,000
 
COMPLIANCE CHECK:
C ≤ H
C ≤ I
TRUE



ATTACHMENTS
TO
PREPAYMENT/RELEASE NOTICE


[LIST OF RECEIVABLES SUBJECT TO RELEASE/ POOL AFTER RELEASE]
[BORROWING BASE CERTIFICATE]


[DATA FILE TO BE MADE AVAILABLE ELECTRONICALLY]


[ADVANCE RATE MODEL]




Exhibit F - 4



--------------------------------------------------------------------------------
















EXHIBIT G
TO CREDIT AGREEMENT


FORM OF SERVICER’S MONTHLY SETTLEMENT CERTIFICATE
Re: Warehouse Credit Agreement, dated as of October 10, 2017 (as amended,
supplemented, restated or otherwise modified, the “Credit Agreement”), among
LendingClub Warehouse I LLC (the “Borrower”), Wilmington Trust, National
Association, as Paying Agent and Collateral Trustee, the Lenders from time to
time party thereto, and Citibank, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”). Unless otherwise defined herein or as the
context otherwise requires, terms used herein have the meaning assigned thereto
under the Credit Agreement.
Prepared by LendingClub Corporation, as Servicer (“Servicer”)


Certificate Date:_______________________
Settlement Date:_____________________
On the Settlement Date above, all amounts on deposit in the Collection Account
shall be applied by the Paying Agent as follows (subject to right of objection
by Administrative Agent per terms of Credit Agreement):
PRIORITY LEVEL
PAYMENT OBLIGATION
PAYEE
WIRING INSTRUCTIONS
AMOUNT
FIRST
Fees, Reimbursable Expenses and Indemnities (subject to annual cap per Credit
Agreement)
Administrative Agent
 
$
Paying Agent
 
$
Custodian
 
$
Collateral Trustee
 
$
Account Bank
 
$
SECOND


Servicing Fee
Servicer
.


$
THIRD
Backup Servicing Fee and Indemnities (subject to annual cap per Credit
Agreement)
Backup Servicer
 


$
FOURTH
Interest Period Invoice Amount
Administrative Agent (on behalf of the Lenders)
 


$
FIFTH
Section 2.07 – 2.09 Payments
Administrative Agent (on behalf of the Lenders)
 
$



Exhibit G-1



--------------------------------------------------------------------------------





SIXTH
Borrowing Base Deficiency of Scheduled Prepayment
Administrative Agent (on behalf of the Lenders)
 


$
SEVENTH
Required Reserve Account Deposit Amount
Reserve Account
 


$
EIGHTH
After Commitment Termination Date or During Outstanding Amortization Event, all
Available Funds (until Aggregate Loan Amount = 0)
Administrative Agent (on behalf of the Lenders)]






$
NINTH
Remaining Obligations (including fees, expenses, indemnity payments not listed
above)
[List Applicable Secured Parties]
 


$
TENTH
REMAINDER
Borrower or its designee
 


$



The Servicer, through its Authorized Officer, hereby certifies as follows:
(a)As of the date hereof and as of the Settlement Date listed above (after
giving effect to all distributions and transfers contemplated on such date),
each of the Borrower, Seller and Servicer is and will be Solvent and no
Amortization Event, Event of Default, Default, Seller Default, Servicer Default
or event that, with the giving of notice or passage of time or both, would
become a Seller Default or a Servicer Default, has occurred or will occur as of
such Settlement Date (after giving effect to all distributions and transfers
contemplated on such date) [except as described on attachment if applicable].
(b)The terms of Section 4.1(g) of the Servicing Agreement apply to the
information set forth in this Certificate and the below documents and
information, which are delivered together herewith, as if such Section 4.1(g) of
the Servicing Agreement were fully set forth herein:
(i)Borrowing Base Certificate, dated and current as of the close of business on
the date preceding the delivery date for this Servicer’s Monthly Settlement
Certificate, showing as of such date and on a pro forma basis as of the
Settlement Date (after giving effect to all distributions, transfers and other
activity to occur on such Settlement Date), the calculation of the Eligible Pool
Balance, Excess Concentration Amount, and Borrowing Base;
(ii)Data File,
(iii)Portfolio Report providing (A) collections activity with respect to the
Collateral for the immediately preceding Collection Period, (B) a detailed
calculation of (1) the Delinquency Ratio as of the last day of the immediately
preceding Collection Period and the three-month average of the Delinquency
Ratios as of the last day of the three most recent Collection Periods; (2) the
Vintage


Exhibit G-2



--------------------------------------------------------------------------------





Loss Percentage (including, without limitation, each component thereof set forth
on Schedule II to the Credit Agreement) as of the last day of the preceding
Collection Period, (3) the “Cohort Loss Value” determined pursuant to the Model
used to calculate the Advance Rate and the other applicable data (including,
without limitation, with respect to any applicable adjustments forming part of
such Advance Rate calculation) used in such Model (as referred to in Schedule II
to the Credit Agreement), and (4) the income verification percentage of Eligible
Receivables that are Purchased Receivables as of the last day of the preceding
Collection Period;
(iv)[all other information requested by the Agents or Lenders for performance
management and regulatory capital review].
(c)    Seller’s Liquidity, on the date hereof and on the Settlement Date, both
before and after giving effect to any distributions to be made on the Settlement
Date, shall not be less than $[***]*.
(d)    The foregoing calculations and determination were made in good faith.
(e)    The Servicer hereby agrees to update the information and certifications
provided herein and in the attachments hereto if any such information or
certifications are no longer true, complete and correct in all material respects
on and as of the Settlement Date (after giving effect to all distributions on
such date) except to the extent such information or certificate expressly
relates to any earlier date, as of such earlier date.


* Confidential Treatment Requested


Exhibit G-3



--------------------------------------------------------------------------------







This Servicer’s Monthly Settlement Certificate is being delivered on the
Certificate Date set forth above with respect to the Settlement Date set forth
above by an Authorized Officer of the Servicer.
LendingClub Corporation, as Servicer


By:_____________________________________
Name/Title;______________________________


Exhibit G-4

